OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2018 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09911 Hussman Investment Trust (Exact name of registrant as specified in charter) 5136 Dorsey Hall DriveEllicott City, Maryland (Address of principal executive offices) (Zip code) John F. Splain Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:June 30 Date of reporting period:July 1, 2014 - June 30, 2015 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Hussman Investment Trust By (Signature and Title)* /s/ John P. Hussman. John P. Hussman,President Date August13, 2015 * Print the name and title of each signing officer under his or her signature. EXHIBIT A Hussman Strategic Growth Fund Proxy Voting Record: July 1, 2014 - June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? Marvel Technology Group Ltd. MRVL G5876H105 7/1/2014 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Re- appoint PricewaterhouseCoopers as auditors and authorization of audit committee to fix the remuneration of the auditors Issuer Yes For For CA, Inc. CA 12673P105 7/30/2014 Vote for all nominees Issuer Yes For For Ratify the appointment of KPMG LLP as independent registered public accounting firm for fiscal year ending March 31, 2015 Issuer Yes For For Approve by non-binding vote the compensation of named executive officers Issuer Yes Abstain Abstain Safeway Inc. SWY 7/25/2014 Approval and adoption of the Agreement and Plan of Merger by and among Safeway Inc., AB acquisition LLC, Albertson's Holdings, Albertson's LLC and Saturn Acquisition Merger Sub Inc. Issuer Yes For For Non-binding advisory approval of the compensation that may be paid or become payable to Safeway's named executive officers in connection with the merger Issuer Yes For For Approval and adoption of the adjournment of the Annual Meeting Issuer Yes For For Non binding advisory approval of the Company's executive compensation Issuer Yes For For Ratification of appointment of Deloitte & Touche as the Company's independent registered public accounting firm for fiscal year 2014 Issuer Yes For For Proposal regarding labeling products that contain genetically engineered ingredients Security Holder Yes Abstain Abstain Proposal regarding extended producer responsibility Security Holder Yes Abstain Abstain Vote for all nominees Issuer Yes For For Questcor Pharmaceuticals, Inc. QCOR 74835Y101 8/14/2014 To approve and adopt the agreement and plan of merger, dated as of April 5, 2014 by and among Mallinckrodt PLC, Quincy Merger Sub, Inc. and Questcor Pharmaceuticals Inc and to approve the transactions contemplated by the merger Issuer Yes For For To adjourn the meeting to another date and place if necessary or appropriate to solicit additional votes if there are insufficient votes at the time of the Questcor special meeting to approve the merger proposal Issuer Yes For For To approve on a non-binding advisory basis, the merger related compensation of Questcor's named executive officers Issuer Yes Abstain Abstain Cyberonics Inc. CYBX 23251P102 9/18/2014 Vote for all nominees Issuer Yes For For Proposal to approve the annual executive bonus program Issuer Yes Against Against Proposal to ratify the selection of KPMG LLP as Cyberonics Inc independent registered public accounting firm for the fiscal year ending April 24, 2015 Issuer Yes For For Say-On-Pay, approve by advisory vote the executive compensation described in the proxy statement Issuer Yes For For General Mills, Inc. GIS 9/23/2014 Vote for all nominees Issuer Yes For For Cast an advisory vote on executive compensation Issuer Yes Abstain Abstain Ratify the appointment of KPMG LLP as General Mill's independent registered public accounting firm Issuer Yes For For Proposal for report on packaging Security Holder Yes For Against Proposal for elimination of genetically modified ingredients Security holder Yes Against For Ominivision Technologies, Inc. OVTI 9/25/2014 Directors recommend a vote for all nominees Issuer Yes For For Ratification of PricewaterhouseCoopers as the Company's independent registered public accounting firm for the fiscal year ending April 30, 2015 Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Procter & Gamble Company PG 10/14/2014 Vote for all nominees Issuer Yes For For Ratify appointment of the independent registered public accounting firm Issuer Yes For For Approve the Procter & Gamble 2014 Stock and incentive compensation plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Proposal - report on unrecyclable packaging Security Holder Yes For Against Proposal - report on alignment between corporate values and political contributions Security Holder Yes Abstain Abstain Open Text Corporation OTEX 9/26/2014 Vote for all nominees Issuer Yes For For Appoint KPMG LLP as independent auditors for the Company Issuer Yes For For Synaptics Inc. SYNA 87157D109 10/21/2014 Vote forall nominees Issuer Yes For For Proposal to provide a non-binding advisory vote on the compensation of the Company's named executive officers for fiscal 2014 Issuer Yes For For Proposal to ratify the appointment of KPMG LLP, an independent registered public accounting firm as the Company's independent auditor for the fiscal year ending June 27, 2015 Issuer Yes Abstain Abstain Seagate Technology Public Limited Company STX G7945M107 10/22/2014 Vote for all nominees Issuer Yes For For To grant the Directors authority to issue shares Issuer Yes For For To grant the Directors authority to issue shares for cash without first offering shares to existing Shareholders Issuer Yes Against Against To determine the price range at which the Company can re-issue shares held as treasury shares Issuer Yes For For To approve the amended and restated Seagate Technology 2012 equity incentive plan Issuer Yes Against Against To approve in a non binding advisory vote the compensation of named executive officers Issuer Yes For For To authorize holding the 2015 annual general meeting of shareholders of the Company at a location outside of Ireland Issuer Yes For For To ratify in a non-binding vote, the appointment of Ernst & Young LLP as the independent auditors of the Company and to authorize in a binding vote the Audit Committee of the Board of Directors to set the auditors' remuneration Issuer Yes For For Herman Miller, Inc. MLHR 10/6/2014 Vote for all nominees Issuer Yes For For Proposal to ratify the appointment of Ernst & Young LLP as independent registered public accounting firm Issuer Yes For For Proposal to approve the first amendment to the Herman Miller Inc 2011 long term incentive plan Issuer Yes Against Against Proposal to approve on an advisory basis the compensation paid to the Company's named executive officers Issuer Yes For For Harris Corporation HRS 10/24/2014 Vote for all nominees Issuer Yes For For Advisory vote to approve the compensation of named executive officers as disclosed in proxy statement Issuer Yes Against Against Ratification of appointment of Ernst & Young LLP as independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Cintas Corporation CTAS 10/21/2014 Vote for all nominees Issuer Yes For For To approve on an advisory basis, named executive officer compensation Issuer Yes Abstain Abstain To approve amendment #4 to the Cintas Corporation 2005 equity compensation plan Issuer Yes Against Against To ratify Ernst& Young as the independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Avnet, Inc. AVT 11/6/2014 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain Ratification of appointment of KPMG LLP as the independent registered public accounting firm for the fiscal year ending June 27, 2015 Issuer Yes For For Western Digital Corporation WDC 11/5/2014 Vote for all nominees Issuer Yes For For To approve on an advisory basis the named executive officer compensation in this proxy statement Issuer Yes Against Against To ratify the appointment of KPMG LLP as independent registered public accounting firm for the fiscal year ending July 3, 2015 Issuer Yes For For WellPoint, Inc. WLP 94973V107 11/5/2014 To amend the Articles of Incorporation to change the name of the Company from WellPoint, Inc. to Anthem, Inc. Issuer Yes Against Against Oracle Corporation ORCL 68389X105 11/5/2014 Vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Ratification of selection of Ernst & Young LLP as independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Proposal regarding vote tabulation Security Holder Yes Against For Proposal regarding multiple performance metrics Security Holder Yes For Against Proposal regarding quantifiable performance metrics Security Holder Yes For Against Proposal regarding proxy access Security Holder Yes Against For Coach, Inc. COH 11/6/2014 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the Company's independent registered public accounting firm Issuer Yes For For Approval on a non binding advisory basis of the Company's executive compensation as disclosed in the proxy statement for the 2014 annual meeting Issuer Yes Abstain Abstain Approval of the amended and restated Coach, Inc. 2010 Stock Incentive Plan Issuer Yes Against Against Global Payments Inc. GPN 37940X102 11/19/2014 Vote for all nominees Issuer Yes For For Approve on an advisory basis the compensation of named executive officers Issuer Yes Abstain Abstain Ratify the re-appointment of Deloitte & Touche as the Company's independent public accountants for fiscal year 2015 Issuer Yes For For Clorox Company CLX 11/19/2014 Vote for all nominees Issuer Yes For For Vote on executive compensation Issuer Yes Abstain Abstain Ratification of independent registered public accounting firm Issuer Yes For For Maxim Integrated Products, Inc. MXIM 57772K101 11/12/2014 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as Maxim Integrated's independent registered public accounting firm for the fiscal year ending June 27, 2015 Issuer Yes For For To ratify and approve an amendment to Maxim Integrated's 2008 Employee Stock Purchase Planto increase the number of shares available for issuance thereunder by 2,000,000 shares Issuer Yes Against Against To ratify and approve an amendment to Maxim Integrated's 1996 Stock Incentive Plan to increase the number of shares available for issuance thereunder by 5,000,000 shares and to extend the Plan's term by 10 years Issuer Yes Against Against To ratify and approve an amendment to Maxim Integrated's restated Certificate of Incorporation to eliminate the ability of stockholders to cumulate their votes in future elections of Directors Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain To approve the adoption of Maxim Integrated's Executive Bonus Plan, a bonus plan for the Company's executive officers compliant with section 162(M) of the Internal Revenue Code Issuer Yes Against Against Sysco Corporation SYY 11/19/2014 Vote for all nominees Issuer Yes For For To approve the adoption of the Sysco Corporation 2015 Employee Stock Purchase Plan as a successor to Sysco's 1974 Employees' Stock Purchase Plan Issuer Yes For For To approve by advisory vote the compensation paid to Sysco's named executive officers as disclosed in Sysco's 2014 proxy statement Issuer Yes Abstain Abstain To ratify the appointment of Ernst & Young LLP as Sysco's independent registered public accounting firm for fiscal 2015 Issuer Yes For For Campbell Soup Company CPB 11/19/2014 Vote for all nominees Issuer Yes For For Ratify appointment of independent public accounting firm Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain Re-Approve the Campbell Soup Company annual incentive plan Issuer Yes Against Against Cisco Systems, Inc. CSCO 17275R102 11/20/2014 Vote for all nominees Issuer Yes For For Approval of amendment and restatement of the employee stock purchase plan Issuer Yes For For Approval on an advisory basis of executive compensation Issuer Yes Against Against Ratification of PricewaterhouseCoopers as Cisco's independent registered public accounting firm for fiscal 2015 Issuer Yes For For Proposal to recommend that Cisco establish a public policy committee of the Board Security Holder Yes Abstain Abstain Proposalto request the Board to amend Cisco's governing documents to allow proxy access for specified categories of shareholders Security Holder Yes Against For Proposal to request Cisco to provide a semiannual report on political related contributions and expenditures Security Holder Yes For Against DryShips, Inc. DRYS Y2109Q101 12/1/2014 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young LLP as the Company's independent auditors for the fiscal year ending December 31, 2014 Issuer Yes For For DeVry Education Group Inc. DV 11/6/2014 Vote for all nominees Issuer Yes For For Ratification of selection of PricewaterhouseCoopers as independent registered public accounting firm Issuer Yes For For An advisory vote on the approval of compensation of named executive officers Issuer Yes Abstain Abstain Microsoft Corporation MSFT 12/3/2014 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Ratification of Deloitte & Touche as independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Proposal for proxy access for shareholders Security Holder Yes Against For VistaPrint N.V. VPRT N93540107 11/12/2014 Vote for all nominees Issuer Yes For For Vote on a non binding "Say on Pay" proposal regarding the compensation of named executive officers Issuer Yes For For Adopt Statutory Annual Accounts for the fiscal year ended June 30, 2014 Issuer Yes For For Discharge the members of Management Board from liability with respect to the exercise of their duties during the year ended June 30, 2014 Issuer Yes For For Discharge the members of Supervisory Board from liability with respect to the exercise of their duties during the year ended June 30, 2014 Issuer Yes For For Authorize the Management Board, acting with the approval of the Supervisory Board to repurchase up to 6,400,000 of issued and outstanding ordinary shares until May 12, 2016 Issuer Yes Against Against Amend Articles of Association to change name to Cimpress N.V. Issuer Yes Against Against Appoint PricewaterhouseCoopers as accountant Issuer Yes For For DryShips, Inc. DRYS Y2109Q101 12/1/2014 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young LLP as the Company's independent auditors for the fiscal year ending December 31, 2014 Issuer Yes For For FactSet Research Systems Inc. FDS 12/16/2014 Vote for all nominees Issuer Yes For For To ratify the appointment of the accounting firm of Ernst & Young LLP as the independent registered public accounting firm for fiscal 2015 Issuer Yes For For To approve by non-binding vote, the compensation of the Company's named executive officers Issuer Yes For For To approve the amendment and restatement of the FactSet Research Systems Inc. 2008 Employee Stock Purchase Plan Issuer Yes For For Infosys Ltd. INFY 11/21/2014 Ordinary resolution to increase authorized share capital of the Company to RS 600 crore dividend into 120 crore equity shares of RS 5 each from RS 300 crore divided into 60 crore equity shares of RS 5 Issuer Yes For For Special resolution to amend the Capital Clause (Clause V) of the Memorandum of Association Issuer Yes For For Special resolution to amend the Capital Clause (Article 3) of the Articles of Association Issuer Yes For For Special resolution to accord consent to the issue of bonus shares in the ratio of one equity share for every one equity share held by the member through the capitalization of reserves/surplus Issuer Yes For For AutoZone, Inc. AZO 12/18/2014 Vote for all nominees Issuer Yes For For Approval of AutoZone, Inc. 2015 Executive Incentive Compensation Plan Issuer Yes For For Ratification of Ernst & Young LLP as independent registered public accounting firm for the 2015 fiscal year Issuer Yes For For Approval of advisory proposal on executive compensation Issuer Yes Abstain Abstain Proposal regarding political disclosure and accountability Security Holder Yes For Against Ubiquiti Networks, Inc. UBNT 90347A100 12/16/2014 Vote for all nominees Issuer Yes For For The approval of Ubiquiti's executive compensation on an advisory and non-binding basis Issuer Yes For For Ratification for the appointment of PricewaterhouseCoopers as Ubiquiti's independent registered public accounting firm for the fiscal year ending June 30, 2015 Issuer Yes For For Walgreen Co. WAG 12/29/2014 To approve and adopt the Agreement and Plan of Merger dated as of October 17, 2014 pursuant to which Ontario Merger Sub Inc. will merge with and into Walgreen Co. and Walgreen Co. will survive the Reorganization Merger as a wholly owned subsidiary of Walgreens Boots Alliance Inc. and to approve and adopt the Reorganization Merger and the Reorganization as defined in the accompanying proxy statement Issuer Yes For For To approve the issuance in a private placement of shares if the Reorganization Proposal is approved and the Reorganization completed Walgreens Boot Alliance Common stock or if the Reorganization Proposal is not approved or the Reorganization is not otherwise completed, Walgreen Co. Common stock in either case to the sellers in connection with the completion of the Step 2 Acquisition and in either case which is currently expected to be 144,333,468 shares subject to potential adjustment Issuer Yes For For To approve the adjournment of the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to approve and adopt the Reorganization Proposal or the Share Issuance Proposal Issuer For For GlaxoSmithKline PLC GSK 37733W105 12/18/2014 To approve the proposed major transaction with Novartis AG Issuer Yes For For Medtronic PLC MDT 1/6/2015 To adopt the Plan of Merger contained in the transaction agreement dated as of June 15, 2014 among Medtronic Inc., Covidien Medtronic Holding Limited , Makani II Limited, Aviation Acquisition Co., and Aviation Merger Sub LLC Issuer Yes For For To approve the reduction of the share premium account of Medtronic Holdings Limited to allow for the creation of distributable reserves of Medtronic Holdings Limited Issuer Yes For For To approve on a non-binding advisory basis, specified compensatory arrangements between Medtronic Inc and its named executive officers relating to the transaction Issuer Yes Against Against To approve any motion to adjourn the Medtronic Inc. special meeting to another time or place if necessary or appropriate to solicit additional proxies if there are insufficient votes at the time of the Medtronic Inc. special meeting to adopt the Plan of Merger contained in the transaction agreement and approve the revised Memorandum and Articles of Association of Medtronic Holdings Limited to provide to Medtronic Inc. shareholders in advance of the Medtronic Inc. special meeting any supplement or amendment to the joint proxy statement/prospectus or to disseminate any other information which is material to the Medtronic Inc. shareholders voting at the special meeting Issuer Yes For For Mylan N.V. MYL 1/29/2015 Approval of the amended and restated Business Transfer Agreement and Plan of Merger dated as of November 4, 2014 by and among Mylan Inc., New Moon, Moon of PA Inc. and Abbott Laboratories Issuer Yes For For Approval on a non-binding advisory basis of the specified compensatory arrangements between Mylan and its named executive officers relating to the merger and the other transactions contemplated by the Business Transfer Agreement Issuer Yes Abstain Abstain Adjournment of the special meeting if necessary or appropriate to solicit additional proxies if there are not sufficient votes to approve the Business Transfer Agreement Issuer Yes For For Amdocs Limited DOX G02602103 1/28/2015 Vote for all nominees Issuer Yes For For To approve an increase in the dividend rate under the quarterly cash dividend program from 0.155 per share to 0.17 per share Issuer Yes For For To approve an extension of the term of the Stock Option Plan to January 2025 Issuer Yes Against Against To approve consolidated financial statements for the fiscal year ended September 30, 2014 Issuer Yes For For To ratify and approve the appointment of Ernst & Young LLP Issuer Yes For For Scotts Miracle-Gro Co. SMG 1/29/2015 Vote for all nominees Issuer Yes For For Approval on an advisory basis of the compensation of the Company's named executive officers Issuer Yes Abstain Abstain Ratification of the selection of Deloitte & Touche as the Company's independent registered public accounting firm for the fiscal year ending September 30, 2015 Issuer Yes For For Plexus Corp. PLXS 2/18/2015 Vote for all nominees Issuer Yes For For Ratification of PricewaterhouseCoopers as independent auditors for fiscal 2015 Issuer Yes For For Advisory vote to approve the compensation of Plexus Corp's named executive officers as disclosed in compensation discussion and analysis and executive compensation in the proxy statement Issuer Yes For For Becton, Dickinson and Company BDX 1/27/2015 Vote for all nominees Issuer Yes For For Ratification of selection of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal regarding an annual report on animal testing Security Holder Yes For Against Cimpress N.V. CMPR N20146101 N20146101 Vote for all nominees Issuer Yes For For Amend Articles 22, Section 2 of the Company's Articles of Association to add Deventer, the Netherlands to the list of municipalities where Cimpress may hold its General Meeting of Shareholders Issuer Yes For For Hillenbrand, Inc. HI 2/25/2015 Vote for all nominees Issuer Yes For For To approve by a non binding advisory vote, the compensation paid by the Company to its named executive officers Issuer Yes For For To amend the restated and amended Articles of Incorporation to establish Indiana as the exclusive forum for adjudication of certain disputes Issuer Yes For For To amend the Company's restated and amended articles of incorporation to establish a majority voting standard for shareholder elections of Directors Issuer Yes For For To ratify the appointment of PricewaterhouseCoopers as the Company's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Jack in the Box Inc. JACK 2/13/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of KPMG LLP as independent registered public accountants Issuer Yes For For Advisory approval of executive compensation Issuer Yes For For F5 Networks, Inc. FFIV 3/12/2015 Vote for all nominees Issuer Yes For For Approve the F5 Networks Inc 2014 incentive plan as amended and restated Issuer Yes Against Against Approve the F5 Networks, Inc 2011 employee stock purchase plan as amended and restated Issuer Yes For For Ratify the selection of PricewaterhouseCoopers as the Company's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Advisory vote to approve the compensation of named executive officers Issuer Yes Abstain Abstain Novartis AG NVS 66987V109 2/27/2015 Approval of financial statements Issuer Yes For For Discharge from liability of the members of the Board of Directors and the executive committee Issuer Yes For For Appropriation of available earnings of Novartis AG and declaration of dividend Issuer Yes For For Reduction of share capital Issuer Yes Against Against Revision of the articles of incorporation Issuer Yes For For Binding vote on total compensation for the members of the Board of Directors Issuer Yes For For Binding vote of total compensation for members of the Executive Committee Issuer Yes Abstain Abstain Advisory vote on 2014 Compensation report Issuer Yes Abstain Abstain Vote for all nominees Issuer Yes For For Vote for all nominees to compensation committee Issuer Yes For For Re-election of the statutory auditor Issuer Yes For For Re-election of the independent proxy Issuer Yes For For General instructions in care of alternative motions Issuer Yes For For Infosys Ltd. INFY 2/27/2015 Ordinary resolution to appoint independent director Issuer Yes For For Ordinary resolution to appoint independent director Issuer Yes For For Riverbed Technology, Inc. RVBD 3/5/2015 To adopt the Agreement and Plan of Merger dated as of December 14, 2014 by and among Project Homestake Holdings, Project Homestake Merger Corp. and Riverbed Technology as it may be amended from time to time Issuer Yes For For To approve the adoption of any proposal to adjourn the special meeting to a later date or dates if necessary or appropriate to solicit additional proxies if there are insufficient votes to adopt the Merger Agreement at the time of the special meeting Issuer Yes For For To approve by non-binding advisory vote, compensation that will or may become payable by Riverbed Technology to its named executive officers in connection with the merger Issuer Yes Abstain Abstain Sanamina Corporation SANM 3/9/2015 Vote for all nominees Issuer Yes For For Proposal to ratify the appointment of KPMG LLP as the independent registered public accountants of Sanimina Corporation for its fiscal year ending October 3, 2015 Issuer Yes For For Proposal to approve the reservation of 1,700,000 shares of common stock for issuance under the 2009 Incentive Plan Issuer Yes Against Against Proposal to approve on a advisory basis the compensation of Sanmina Corporation's named executive officers as disclosed in the proxy statement for the 2015 Annual Meeting of Stockholders pursuant to the compensation disclosure rules of the Securities and Exchange Commission Issuer Yes Abstain Abstain Joy Global, Inc. JOY 3/10/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of Ernst & Young LLP as the corporation's independent registered public accounting firm for fiscal 2015 Issuer Yes For For Advisory vote on the compensation of the corporation's named executive officers Issuer Yes For For Mallinckrodt PLC MNK G5785G107 3/19/2015 Vote for all nominees Issuer Yes For For Approve the appointment of independent auditors Issuer Yes For For Approve the compensation of named executive officers Issuer Yes Abstain Abstain Approve the amended and restated stock and incentive plan Issuer Yes Against Against Authorize the Company to make market purchase of Company shares Issuer Yes Against Against Authorize the price range at which the Company can reissue shares it holds as treasury shares Issuer Yes Against Against Authorize the Board to determine whether to hold the 2016 Annual General Meeting of Shareholders at a location outside of Ireland Issuer Yes For For Brocade Communications Systems, Inc. BRCD 4/7/2015 Vote for all nominees Issuer Yes For For Nonbinding advisory resolution to approve executive compensation Issuer Yes Against Against Approval of the amendment and restatement of the 2009 Stock Plan Issuer Yes Against Against Approval of the amendment and restatement of the 2009 Director Plan Issuer Yes For For Ratification of the appointment of KPMG LLP as the independent registered public accountants of Brocade Communications Systems for the fiscal year ending October 31, 2015 Issuer Yes For For Proposal to adopt an Incentive Compensation Recoupment Policy Security Holder Yes Abstain Abstain Newmont Mining Corporation NEM 4/22/2015 Vote for all nominees Issuer Yes For For Ratify appointment of independent registered public accounting firm for 2015 Issuer Yes For For Approve on an advisory basis, named executive officer compensation Issuer Yes Abstain Abstain Corning Inc. GLW 4/30/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of PricewaterhouseCoopers as the Company's independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve the Company's executive compensation Issuer Yes Against Against Holy Land Principlesproposal Security Holder Yes Abstain Abstain Kellogg Company K 4/24/2015 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Abstain Abstain Ratification of the appointment of PricewaterhouseCoopers as Kellogg's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Proposal if properly presented at the meeting to adopt simple majority vote Security Holder Yes Abstain Abstain Humana Inc. HUM 4/16/2015 Vote for all nominees Issuer Yes For For The ratification of the appointment of PricewaterhouseCoopers as the Company's independent registered public accounting firm Issuer Yes For For The approval of the compensation of the named executive officers as disclosed in the 2015 proxy statement Issuer Yes Against Against Intuitive Surgical, Inc. ISRG 46120E602 4/23/2015 Vote for all nominees Issuer Yes For For To approve by advisory vote, the compensation of named executive officers Issuer Yes For For The ratification of appointment of PricewaterhouseCoopers as the Company's independent registered public accounting firm for the fiscal year ending December 31,2015 Issuer Yes For For To approve the amendment and restatement of the intuitive Surgical Inc 2010 incentive award plan Issuer Yes Against Against Edison International EIX 4/23/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve the Company's executive compensation Issuer Yes Against Against Recovery of unearned management bonuses Issuer Yes Abstain Abstain C.R. Bard, Inc. BCR 4/15/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG LLP as independent registered public accounting firm for fiscal year 2015 Issuer Yes For For To approve the 2012 long term incentive plan of C.R. Bard, Inc as amended and restated Issuer Yes Against Against To approve the compensation of named executive officers on an advisory basis Issuer Yes Against Against Proposal relating to sustainability reporting Security Holder Yes For Against Proposal relating to separating the Chair and CEO roles Security Holder Yes Against For Wells Fargo & Company WFC 4/28/2015 Vote for all nominees Issuer Yes For For Vote on an advisory resolution to approve executive compensation Issuer Yes Against Against Ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015 Issuer Yes For For Adopt a policy to require an Independent Chairman Security Holder Yes Against For Provide a report on the Company's lobbying policies and practices Security Holder Yes For Against Marathon Oil Corporation MRO 4/29/2015 Vote for all nominees Issuer Yes For For Ratify the selection of PricewaterhouseCoopers as independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Abstain Abstain Proposal seeking approval of stockholder's rights to proxy access Security Holder Yes Against For Proposal seeking a report regarding climate change risk Security Holder Yes For Against Illinois Tool Works Inc. ITW 5/8/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche asindependent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approval of the Illinois Tool Works Inc 2015 long term incentive plan Issuer Yes Against Against Approval of a non-bindingproposal to permit stockholders to call special meetings Security Holder Yes For Against Exelon Corporation EXC 30161N101 4/28/2015 Vote for all nominees Issuer Yes For For The ratification of PricewaterhouseCoopers as Exelon's independent auditor for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approve performance measures in the 2011 long term incentive plan Issuer Yes Against Against Management proposal regarding proxy access Issuer Yes Against Against Proposal regarding proxy access Security Holder Yes Against For Coca-Cola Company KO 4/29/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Ratification of the appointment of Ernst & Young LLP as independent auditors Issuer Yes For For Proposal regarding proxy access Security Holder Yes Against For Proposal regarding restricted access Security Holder Yes Abstain Abstain Kimberly-Clark Corporation KMB 4/30/2015 Vote for all nominees Issuer Yes For For Ratification of auditors Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal regarding the right to act by written consent Security Holder Yes For Against Colgate-Palmolive Co. CL 5/8/2015 Vote for all nominees Issuer Yes For For Ratify selection of PricewaterhouseCoopers as Colgate's independent registered public accounting firm Issuer Yes For For Advisory vote on Executive Compensation Issuer Yes Against Against AstraZeneca PLC AZN 4/24/2015 To receive the Company's accounts and the reports of the Directors and Auditor for the year endedDecember 31, 2014 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG LLP, London, as auditor Issuer Yes For For To authorize the Directors to agree to the remuneration of the auditor Issuer Yes For For Vote for all nominees Issuer Yes For For To approve the annual report on remuneration for the year ended December 31, 2014 Issuer Yes Abstain Abstain To authorize limited EU political donations Issuer Yes For For To authorize the Directors to allot shares Issuer Yes For For To authorize the Directors to disapply pre-emption rights Issuer Yes Against Against To authorize the Company to purchase its own shares Issuer Yes Against Against To reduce the notice period for general meetings Issuer Yes Against Against To adopt new Articles of Association Issuer Yes Abstain Abstain AMC Entertainment Holdings, Inc. AMC 00165C104 4/28/2015 Vote for all nominees Issuer Yes For For Proposal to ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for 2015 Issuer Yes For For An advisory vote to approve the compensation of named executive officers Issuer Yes Abstain Abstain Mead Johnson Nutrition Company MJN 4/30/2015 Vote for all nominees Issuer Yes For For Advisory approval of named executive officer compensation Issuer Yes Abstain Abstain Approval of the Mead Johnson Nutrition Company long term incentive plan Issuer Yes Against Against The ratification of the appointment of Deloitte & Touche as independent registered public accounting firm for 2015 Issuer Yes For For Eli Lilly and Company LLY 5/4/2015 Vote for all nominees Issuer Yes For For Approve advisory vote on compensation to the Company's named executive officers Issuer Yes Against Against Ratification of the appointment by the audit committee of the Board of Directors of Ernst & Young LLP as principal independent auditor for 2015 Issuer Yes For For Pepsico, Inc. PEP 5/6/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of KPMG LLP as the Company's independent registered public accountants for fiscal year 2015 Issuer Yes For For Advisory approval of the Company's executive compensation Issuer Yes Against Against Establish Board committee on sustainability Security Holder Yes For Against Policy regarding limit on accelerated vesting of equity awards Security Holder Yes Abstain Abstain Report on minimizing impacts of neonics Security Holder Yes Abstain Abstain IDEXX Laboratories, Inc. IDXX 45168D104 5/6/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation to approve a nonbinding advisory resolution on the Company's executive compensation Issuer Yes Abstain Abstain To approve proposed amendments to the Company's 1997 employee stock purchase plan Issuer Yes For For To ratify the selection of PricewaterhouseCoopers as the Company's independent registered public accounting firm for the current fiscal year Issuer Yes For For Murphy USA Inc. MUSA 5/6/2015 Vote for all nominees Issuer Yes For For Approval of executive compensation on an advisory non-binding basis Issuer Yes Abstain Abstain Ratification of appointment of independent registered public accounting firm for fiscal year 2015 Issuer Yes For For AbbVie Inc. ABBV 00287Y109 5/8/2015 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young LLP as AbbVie's independent registered public accounting firm for 2015 Issuer Yes For For An advisory vote on the approval of executive compensation Issuer Yes Against Against WellCare Health Plans, Inc. WCG 94946T106 5/11/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the Company's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Advisory vote on the compensation of the Company's named executive officers Issuer Yes For For 3M Company MMM 88579Y101 5/12/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of PricewaterhouseCoopers asindependent registered public accounting firm Issuer Yes For For Advisory approval of executive compensation Issuer Yes Against Against Archer-Daniels-Midland Company ADM 5/7/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young LLP as independent auditors for the year ending December 31, 2015 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Reapprove the material terms of incentive compensation plan for purposes of Section 162(M) of the Internal Revenue Code Issuer Yes Against Against Proposal requesting an Independent Board Chairman Security Holder Yes Against For Fresh Del Monte Produce Inc. FDP G36738105 4/29/2015 Vote for all nominees Issuer Yes For For Proposal to approve and adopt the Company's financial statements for the fiscal year ended December 26, 2014 Issuer Yes For For Ratify the appointment of Ernst & Young LLP as independent registered public accounting firm Issuer Yes For For Proposal to approve the Company's dividend payment for the fiscal year ended December 26, 2014 of US$0.124 per ordinary share to registered members of the Company on May 6, 2015 Issuer Yes For For Proposal to re-approve the 2010 annual incentive plan for senior executives Issuer Yes Against Against Re-approve the long term incentive plan Issuer Yes Against Against Approve by non-binding vote executive compensation for the fiscal 2014 year Issuer Yes Abstain Abstain C.H. Robinson Worldwide Inc. CHRW 12541W209 5/7/2015 Vote for all nominees Issuer Yes For For To approve on an advisory basis the compensation of named executive officers Issuer Yes Against Against To approve the C.H. Robinson Worldwide 2015 non-equity incentive plan Issuer Yes Against Against Ratification of the selection of Deloitte & Touche as the Company's independent auditors for the fiscal year ending December 31, 2015 Issuer Yes For For Barrick Gold Corporation ABX 4/28/2015 Vote for all nominees Issuer Yes For For Resolution approving the appointment of PricewaterhouseCoopers as the auditors of Barrick and authorizing the Directors to fix their remuneration Issuer Yes For For Advisory resolution on executive compensation approval Issuer Yes Against Against Aetna Inc. AET 00817Y108 5/15/2015 Vote for all nominees Issuer Yes For For Approval of the appointment of the independent registered public accounting firm Issuer Yes For For Approval of the Company's executive compensation on a non-binding advisory basis Issuer Yes Against Against Proposal for political contributions disclosure Security Holder Yes For Against Proposal on executives to retain significant stock Security Holder Yes Abstain Abstain Broadcom Corp. BRCM 5/12/2015 Vote for all nominees Issuer Yes For For Advisory vote on the compensation for the Company's named executive officers described in the proxy statement Issuer Yes Against Against To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for the year ending December 31, 2015 Issuer Yes For For Kohl's Corp. KSS 5/14/2015 Vote for all nominees Issuer Yes For For Ratify appointment of Ernst & Young LLP as independent registered public accounting firm Issuer Yes For For Advisory vote on approval of named executive officer compensation Issuer Yes Abstain Abstain Proposal on recovery of unearned management bonuses Security Holder Yes Abstain Abstain Proposal on proxy access Security Holder Yes Against For Digital Realty Trust Inc. DLR 5/11/2015 Vote for all nominees Issuer Yes For For Ratify the selection of KPMG LLP as the Company's independent registered public accounting firm for the year ending December 31, 2015 Issuer Yes For For To approve the Digital Realty Trust, Inc. 2015 Employee Stock Purchase Plan Issuer Yes For For To adopt a resolution to approve on a non-binding advisory basis, the compensation of the Company's named executive officers as more fully described in theproxy statement Issuer Yes Against Against Anthem, Inc. ANTM 5/13/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve the compensation of named executive officers Issuer Yes Against Against If properly presented at the meeting to vote on a proposal to elect each Director annually Security Holder Yes Against N/A Proposal to amend the By-laws of Anthem Inc. to allow proxy access by shareholders Security Holder Yes Against For Amgen Inc. AMGN 5/14/2015 Vote for all nominees Issuer Yes For For To ratify the selection of Ernst & Young LLP as independent registered public accounting firm for the fiscal year ending December 31, 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Proposal onvote tabulation Security Holder Yes Abstain Abstain CF Industries Holdings, Inc. CF 5/15/2015 Vote for all nominees Issuer Yes For For Approval of an advisory resolution regarding the compensation of named executive officers Issuer Yes Abstain Abstain Ratification of the selection of KPMG LLP as independent registered public accounting firm for 2015 Issuer Yes For For Proposal regarding proxy access Security Holder Yes Against For Proposal regarding the right to act by written consent Security Holder Yes Abstain Abstain Chemed Corp. CHE 16359R103 5/18/2015 Vote for all nominees Issuer Yes For For Approval and adoption of the 2015 Stock Incentive Plan Issuer Yes Against Against Ratification of audit committee's selection of PricewaterhouseCoopers as independent accountants for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Abstain Abstain Intel Corporation INTC 5/21/2015 Vote for all nominees Issuer Yes For For Ratification of selection for Ernst & Young LLP as independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approval of amendment and extension of the 2006 equity incentive plan Issuer Yes Against Against Approval of extension of the 2006 Stock Purchase Plan Issuer Yes Against Against Holy Land Principles proposal Security Holder Yes Abstain Abstain Chairman of the Board should be an Independent Director Security Holder Yes Against For Proposal on whether to adopt an alternative vote counting standard Security Holder Yes Against For Exxon Mobil Corporation XOM 30231G102 5/27/2015 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Independent Chairman Security Holder Yes Against For Proxy access by-law Security Holder Yes Against For Climate expert on Board Security Holder Yes Against For Board quota for women Security Holder Yes Abstain Abstain Report on compensation for women Security Holder Yes For Against Report on lobbying Security Holder Yes For Against Greenhouse gas emissions goals Security Holder Yes For Against Report on hydraulic fracturing Security Holder Yes For Against Southern Company SO 5/27/2015 Vote for all nominees Issuer Yes For For Approval of the outside Directors Stock Plan Issuer Yes Against Against Approval of an amendment to the by-laws related to the ability of stockholders to act by written consent to amend the by-laws Issuer Yes Abstain Abstain Advisory vote to approve named executive officer's compensation Issuer Yes Against Against Ratification of the appointment of Deloitte & Touche as the Company's independent registered public accounting firm for 2015 Issuer Yes For For Proposal on proxy access Security Holder Yes Against For Proposal on greenhouse gas emissions reduction goals Security Holder Yes For Against Williams-Sonomoa Inc. WSM 5/29/2015 Vote for all nominees Issuer Yes For For The amendment and restatement of the Williams-Sonoma 2001 Long-term Incentive Plan Issuer Yes Against Against An advisory vote to approve executive compensation Issuer Yes Against Abstain Ratification of the selection of Deloitte & Touche as independent registered public accounting firm for the fiscal year ending January 31, 2015 Issuer Yes For For Impax Laboratories Inc. IPXL 45256B101 5/12/2015 Vote for all nominees Issuer Yes For For To approve by non-binding vote named executive officer compensation Issuer Yes Against Against Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015 Issuer Yes For For Quest Diagnostics Inc. DGX 74834L100 5/15/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of independent registered public accounting firm for 2015 Issuer Yes For For An advisory vote to approve executive compensation Issuer Yes Abstain Abstain Approval of amendments to the amended and restated Employee Long-term Incentive Plan Issuer Yes Against Against Proposal regarding stockholders acting by written consent in lieu of a meeting Security Holder Yes Abstain Abstain Skyworks Solutions Inc. SWKS 83088M102 5/19/2015 Vote for all nominees Issuer Yes For For To ratify the selection of independent registered public accounting firm by the Company's Audit Committee Issuer Yes For For To approve on an advisory basis the compensation of the Company's named executive officers Issuer Yes Abstain Abstain To approve the Company's 2015 long term incentive plan Issuer Yes Against Against To approve aproposal regarding supermajority voting provisions Security Holder Yes Against For Landstar System Inc. LSTR 5/19/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Abstain Abstain First Solar, Inc. FSLR 5/20/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of PricewaterhouseCoopers as the independent registered public accounting firm for the fiscal year ending December 31, 2015 Issuer Yes For For Approval of the adoption of the First Solar, Inc. 2015 Omnibus Incentive Compensation Plan Issuer Yes Against Against NVIDIA Corporation NVDA 67066G104 5/20/2015 Vote for all nominees Issuer Yes For For To approve executive compensation Issuer Yes Abstain Abstain To ratify the selection of PricewaterhouseCoopers as independent registered public accounting firm forfiscal year ending January 31, 2016 Issuer Yes For For PPL Corporation PPL 69351T106 5/20/2015 Vote for all nominees Issuer Yes For For Amendment of Company's Articles of Incorporation to permit shareowners to call special meetings Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Political spending report Security Holder Yes For Against Proxy access by-law Security Holder Yes Against For Independent Chairman Security Holder Yes Against For Climate change and greenhouse reduction Security Holder Yes For Against Blackhawk Network Holdings, Inc. Class B HAWKB 09238E203 5/20/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as independent registered public accounting firm for the 2015 fiscal year ending January 2, 2016 Issuer Yes For For To approve amendments to the Company's amended and restated Certificate of Incorporation to effect a reclassification of each outstanding share of the Company's Class B common stock into one share of the Company's common stock and rename the Class A common stock as common stock Issuer Yes Abstain Abstain To approve the amendment to the Company's 2013 Equity Incentive Award Plan Issuer Yes Against Against JetBlue Airways Corporation JBLU 5/21/2015 Vote for all nominees Issuer Yes For For To ratify the selection of Ernst & Young LLP Issuer Yes For For To approve on an advisory basis the compensation of named executive officers Issuer Yes Abstain Abstain To approve amendments to the 2011 Crewmember Stock Purchase Plan Issuer Yes For For To approve amendments to the 2011 Incentive Compensation Plan Issuer Yes Against Against Gentex Corp. GNTX 5/21/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young LLP as the Company's auditors for the fiscal year ended December 31, 2015 Issuer Yes For For To approve the second amendment to the Company's Second Restricted Stock Plan Issuer Yes Abstain Abstain To approve the amendment to the Company's 2013 Employee Stock Purchase Plan Issuer Yes For For Mattel, Inc. MAT 5/21/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation as described in the Mattel proxy statement Issuer Yes Abstain Abstain Approval of the Mattel, Inc. amended and restated 2010 Equity and Long-term Compensation Plan Issuer Yes Against Against Ratification of the selection of PricewaterhouseCoopers as Mattel, Inc's independent registered public accounting firm for the year ending December 31, 2015 Issuer Yes For For Proposal regarding an Independent Board Chairman Security Holder Yes Against For BP PLC BP 4/16/2015 To receive the Directors' annual report and accounts Issuer Yes For For To receive and approve the Directors' remuneration report Issuer Yes Abstain Abstain Vote for all nominees Issuer Yes For For To re-appoint Ernst & Young LLP as auditors and to authorize the Directors to fix their remuneration Issuer Yes For For To authorize the renewal of the Scrip Dividend Programme Issuer Yes For For To approve the BP Share Award Plan 2015 for employees below the Board Issuer Yes Against Against To give limited authority to make political donations and incur political expenditure Issuer Yes For For To give limited authority to allot shares up to a specified amount Issuer Yes For For Special resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights Issuer Yes Against Against Special resolution: to give limited authority for the purchase of its own shares by the Company Issuer Yes Against Against Special resolution: to adopt new Articles of Association Issuer Yes For For Special resolution to authorize the calling of general meetings by notice of at least 14 clear days Issuer Yes For For Special resolution: to direct the Company to provide further information on the low carbon transition Issuer Yes For For W.R. Berkley Corporation WRB 6/2/2015 Vote for all nominees Issuer Yes For For To approve an increase in the number of shares reserved under the W.R. Berkley corporation 2012 Stock Incentive Plan as amended and restated and to re-approve the material terms of the performance goals set forth in the 2012 Stock Incentive Plan for purposes of Section 162(M) of the Internal Revenue Code of 1986, as amended Issuer Yes Against Against To approve an increase in the number of shares reserved under the W.R. Berkley Corporation 2009 Directors Stock Plan as amended and restated Issuer Yes Against Against To consider and cast a non binding advisory vote on a resolution approving the compensation of the Company's named executive officers pursuant to the compensation disclosure rules of the Securities and Exchange Commission Issuer Yes Against Against To ratify the appointment of KPMG LLP as the independent registered public accounting firm Issuer Yes For For Zumiez, Inc. ZUMZ 5/28/2015 Vote for all nominees Issuer Yes For For Ratification of the selection of Moss Adams as the Company's independent registered public accounting firm for the fiscal year ending January 30, 2016 Issuer Yes For For Zebra Technologies Corporation ZBRA 5/14/2015 Vote for all nominees Issuer Yes For For Proposal to approve by non-binding vote compensation of named executive officers Issuer Yes Abstain Abstain Proposal to approve the 2015 Short-term Incentive Plan Issuer Yes Against Against Proposal to approve the 2015 Long-term Incentive Plan Issuer Yes Against Against Proposal to ratify Ernst & Young LLP as independent auditors Issuer Yes For For SunEdison, Inc. SUNE 86732Y109 5/28/2015 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain Ratification of independent registered public accounting firm Issuer Yes For For To approve the 2015 Long-term Incentive Plan Issuer Yes Against Against To approve the 2015 Non-employee Director Incentive Plan Issuer Yes Against Against To approve the Employee Stock Purchase Plan Issuer Yes For For Proposal regarding stockholders' right to act by written consent Security Holder Yes Abstain Abstain Robert Half International Inc. RHI 5/21/2015 Vote for all nominees Issuer Yes For For Ratification of appointment of auditor Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Walgreens Boots Alliance, Inc. WBA 5/28/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Ratify the appointment of Deloitte & Touche as Walgreen's Boots Alliance independent registered public accounting firm Issuer Yes For For Executive Equity Retention Policy Security Holder Yes Abstain Abstain Accelerated vesting of equity awards of senior executives upon a change in control Security Holder Yes Abstain Abstain Proxy access Security Holder Yes Against For Linking executive pay to performance on sustainability goals Security Holder Yes Against For Rent-A-Center, Inc. RCII 76009N100 5/4/2015 Vote for all nominees Issuer Yes For For To ratify the audit committee's appointment of KPMG LLP as the Company's independent auditors for the fiscal year ending December 31, 2015 as set forth in the accompanying statement Issuer Yes For For Proposal to adopt the advisory resolution approving executive compensation Issuer Yes For For InterDigital, Inc. IDCC 45867G101 6/10/2015 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes For For Ratification of PricewaterhouseCoopers as the independent registered public accounting firm of InterDigital, Inc. for the year ending December 31, 2015 Issuer Yes For For Gentherm Incorporated THRM 37253A103 5/28/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of Grant Thornton to act as the Company's independent registered public accounting firm for the year ended December 31, 2015 Issuer Yes For For To approve on an advisory basis the compensation of named executive officers Issuer Yes Abstain Abstain To approve an amendment to the restated Articles of Incorporation to eliminate cumulative voting in Director elections Issuer Yes Against Against UnitedHealth Group Incorporated UNH 91324P102 6/1/2015 Vote for all nominees Issuer Yes For For Advisory approval of the Company's executive compensation Issuer Yes Against Against Approval of amendments to the 2011 Stock Incentive Plan Issuer Yes Against Against Approval of reincorporation of the Company from Minnesota to Delaware Issuer Yes For For Ratification for the appointment of Deloitte& Touche as the independent registered public accounting firm for the Company for the year ending December 31, 2015 Issuer Yes For For Independent Board Chairman Security Holder Yes Against For Panera Bread Company PNRA 69840W108 5/21/2015 Vote for all nominees Issuer Yes For For To approve executive compensation Issuer Yes For For To approve the Panera Bread Company 2015 Stock Incentive Plan Issuer Yes Against Against To ratify the appointment of PricewaterhouseCoopers as the Panera Bread Company's independent registered public accounting firm for the fiscal year ending December 29, 2015 Issuer Yes For For Wal-Mart Stores Inc. WMT 6/5/2015 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young LLP as independent accountants Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Wal-Mart Stores Inc. Stock Incentive Plan of 2015 Issuer Yes Against Against Request for annual report for recoupment of executive pay Security Holder Yes Abstain Abstain Proxy access for shareholders Security Holder Yes Against For Report on greenhouse gas emissions from international marine shipping Security Holder Yes For Against Request for annual report regarding incentive compensation plans Security Holder Yes Against For Independent Chairman Policy Security Holder Yes Against For ULTA Salon, Cosmetics & Fragrance, Inc. ULTA 90384S303 6/3/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of Ernst & Young LLP as independent registered public accounting firm for fiscal year 2015 ending January 30, 2016 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain National Oilwell Varco, Inc. NOV 5/13/2015 Vote for all nominees Issuer Yes For For Ratification of independent auditors Issuer Yes For For Approve non binding vote on compensation of named executive officers Issuer Yes Against Against Infosys Ltd. INFY 5/27/2015 Ordinary resolution for increase in authorized share capital Issuer Yes For For Special resolution for alteration of capital clause of Memorandum of Association Issuer Yes Abstain Abstain Special resolution for approval for the issue of bonus shares Issuer Yes Against Against Special resolution to transfer business of Finacle to Edgeverve Systems Limited Issuer Yes Abstain Abstain Special resolution to transfer business of Edge Services to Edgeverve Issuer Yes Abstain Abstain Check Point Software Technologies Ltd. CHKP M22465104 6/9/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of independent public accounting firm Issuer Yes For For To amend and extend the Company's Employee Stock Purchase Plan Issuer Yes For For To authorize an increase to the coverage of D& O liability insurance coverage Issuer No N/A N/A Approve compensation to Check Point's Chief Executive Officer who is also Chairman of the Board of Directors Issuer Yes Abstain Abstain Authorization of Chairman of the Board to serve as Chairman of the Board and Chief Executive Officers Issuer Yes For For Marvell Technology Group Ltd. MRVL G5876H105 6/30/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against To approve the executive performance incentive plan in order to provide for future bonus awards to certain key executive officers that are deductible under section 162(M) of the U.S. internal code of 1986 Issuer Yes Against Against To approve an amendment to the amended and restated 1995 stock option plan as amended to provide for awards under the plan that comply with the exemptions from the deduction limitations imposed under section 162(M) of the U.S. Internal Revenue Code of 1986 as amended and to enable the grant of a full range of awards to non-employee directors Issuer Yes Abstain Abstain To re-appoint PricewaterhouseCoopers as independent registered public accounting firm Issuer Yes For For United Therapeautics Corporation UTHR 91307C102 6/26/2015 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Approval of the United Therapeutics Corporation 2015 Stock Incentive Plan Issuer Yes Against Against Ratification of Ernst & Young LLP as independent registered public accounting firm for the 2015 fiscal year Issuer Yes For For SunPower Corporation SPWR 6/3/2015 Vote for all nominees Issuer Yes For For Approval by an advisory vote on named executive officer compensation Issuer Yes Abstain Abstain Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Approval of the SunPower Corporation 2015 Omnibus Incentive Plan Issuer Yes Against Against Approval of an equity award granted to Chief Executive Officer Issuer Yes Against Against The Fresh Market, Inc. TFM 35804H106 6/2/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes For For Ratification of the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for fiscal 2015 Issuer Yes For For Cognizant Technology Solutions Corporation CTSH 6/2/2015 Vote for all nominees Issuer Yes For For Approval on compensation of named executive officers Issuer Yes Against Against Ratification of the appointment of independent registered public accounting firm PricewaterhouseCoopers Issuer Yes For For Proposal for Board ofDirectors totake the steps necessary to permit stockholder action by written consent Security Holder Yes Abstain Abstain VASCO Data Security International Inc. VDSI 92230Y104 6/17/2015 Vote for all nominees Issuer Yes For For Ratify KPMG LLP as independent registered accounting firm Issuer Yes For For American Eagle Outfitters, Inc. AEO 02553E106 6/4/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the fiscal year ending January 30, 2016 Issuer Yes For For Advisory vote on the compensation of named executive officers Issuer Yes For For Acordia Therapeutics, Inc. ACOR 00484M106 6/9/2015 Vote for all nominees Issuer Yes For For To approve the 2015 Omnibus Incentive Plan Issuer Yes Against Against To ratify the appointment of Ernst & Young LLP as the Company's independent auditors for the fiscal year ending December 31, 2015 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Abstain Abstain Diamond Offshore Drilling, Inc. DO 25271C102 5/19/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of Deloitte & Touche as the independent registered public accounting firm for the Company and its subsidiaries for fiscal year 2015 Issuer Yes For For Approve on an advisory basis executive compensation Issuer Yes Abstain Abstain Infosys Ltd. INFY 6/22/2015 Adoption of balance sheet, statement of profit and loss, report of the Board of Directors and auditors for the financial year ended March 31, 2015 Issuer Yes For For Approval of the final dividend for the financial year ended March 31, 2015 and to confirm the interim dividend paid in October 2014 Issuer Yes For For To appoint a Director in place of U.B. Pravin RAO, who retires by rotation and being eligible seeks re-appointment Issuer Yes For For Appointment of BSR & Co. as the auditors of the Company Issuer Yes For For Appointment of Roopa Kudva as an independent Director up to February 3, 2020 Issuer Yes For For Payment of commission to non-executive Directors Issuer Yes Abstain Abstain Purchase of the Healthcare business from Infosys Public Services Inc. Issuer Yes For For Hussman Strategic Total Return Fund Proxy Voting Record: July 1, 2014 - June 30, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? SPDR Gold Trust GLD 7/19/2014 To approve amendments to the Trust Indenture that change the manner in which the ordinary fees and expenses of the Trust are paid such that in return for a payment to the sponsor of 0.40% per year of the daily NAV of the trust, the sponsor will be responsible for all other ordinary fees and expenses of the Trust as described in the Consent solicitation statement Issuer Yes Against Against To approve the amendment to Section 3.08 of the Trust Indenture to permit the sponsor to compensate affiliates for providing marketing and other services to the Trust Issuer Yes Against Against Pepco Holdings, Inc. POM 9/23/2014 To adopt the Agreement and Plan of Merger dated as of April 29, 2014 as amended and restated by the amended and restated Agreement and Plan of Merger dated as of July 18, 2014 among Pepco Holdings, Inc., a Delaware Corporation, Exelon Corporation, a PA Corporation and Purple Acquisition Corporation, a Delaware Corporation and an indirect wholly owned subsidiary of Exelon Corporation whereby Purple Acquisition Corporation will be merged with and into PHI with PHI being the surviving corporation Issuer Yes For For To approve on a non-binding advisory basis, the compensation that may be paid or become payable to the named executive officers of PHI in connection with the completion of the merger Issuer Yes Abstain Abstain To approve an adjournment of the special meeting, if necessary or appropriate to solicit additional proxies if there are not sufficient votes at that time to approve the proposal to adopt the Merger Agreement Issuer Yes For For Compania de Minas Buenaventura BVN 9/22/2014 To approve the merger of Canteras Del Hallazgo with and into Compania de Minas Buenaventura with Compania de Minas Buenaventuraas the surviving entity of the merger Issuer Yes For For Harmony Gold Mining Company Ltd. HMY 11/21/2014 Vote for all nominees Issuer Yes For For To reappoint the external auditors Issuer Yes For For To approve the remuneration policy Issuer Yes For For To approve the Non-Executive Directors' remuneration Issuer Yes For For Williams Partners L.P. WPZ 96950F104 2/2/2015 Written consent of unit holders to approve and adopt the Agreement and Plan of Merger dated as of October 21, 2014 by and among access Midstream Partners, Williams Partners and Williams Issuer Yes For For Newmont Mining Corporation NEM 4/22/2015 Vote for all nominees Issuer Yes For For Ratify appointment of independent registered public accounting firm for 2015 Issuer Yes For For Approve on an advisory basis, named executive officer compensation Issuer Yes Abstain Abstain Ameren Corporation AEE 4/23/2015 Vote for all nominees Issuer Yes For For Non-binding advisory approval of compensation of the executive officers disclosed in the proxy statement Issuer Yes Abstain Abstain Ratification of the appointment of PricewaterhouseCoopers as independent registered public accounting firm for the fiscal year ending December 31, 2015 Issuer Yes For For Independent Board Chairman Security Holder Yes Against For Report on lobbying Security Holder Yes For Against Adopting executive compensation incentives for carbon reduction Security Holder Yes Against For Compania de Minas Buenaventura BVN 3/27/2015 To approve the annual report as of December 31, 2014 Issuer Yes For For To approve the financial statements as of December 31, 2014 Issuer Yes For For To appoint Ernst & Young LLP as external auditors for fiscal year 2015 Issuer Yes For For To approve the Company's financing operations, including but not limited to the placement and issuance of obligations and/or obtainment of loans, as well as the delegation of power to the Board for the approval of all of the agreements Issuer Yes For For Edison International EIX 4/23/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve the Company's executive compensation Issuer Yes Against Against Recovery of unearned management bonuses Security Holder Yes Abstain Abstain American Electric Power Company Inc AEP 4/21/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015 Issuer Yes For For Advisory approval of the Company's executive compensation Issuer Yes Against Against Approve the American Electric Power System 2015 Long Term Incentive plan Issuer Yes Against Against Amendment to the restated Certificate of Incorporation to eliminate Article 7 Issuer Yes For For Amendment to the By-laws to eliminate the supermajority provisions Issuer Yes Against Against Proposal for proxy access Security Holder Yes Against For TECO Energy, Inc. TE 4/29/2015 Vote for all nominees Issuer Yes For For Ratification of the selection of PricewaterhouseCoopers asindependent auditor for 2015 Issuer Yes For For Advisory approval of the Company's executive compensation Issuer Yes Abstain Abstain Issuance of a political contributions report as described in the proxy statement Security Holder Yes For Against Public Service Enterprise Group Inc. PEG 4/21/2015 Vote for all nominees Issuer Yes For For Advisory vote on the approval of executive compensation Issuer Yes Against Against Ratification of the appointment of Deloitte & Touche as the independent registered public accounting firm for the year 2015 Issuer Yes For For DTE Energy Company DTE 5/7/2015 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm PricewaterhouseCoopers Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Proposal to approve a new executive performance plan Issuer Yes Against Against Proposal relating to political contributions Security Holder Yes For Against Proposal relating to proxy access Security Holder Yes Against For Proposal relating to distributed generation Security Holder Yes Abstain Abstain Proposal relating to an Independent Board Chairman Security Holder Yes Against For Exelon Corporation EXC 30161N101 4/28/2015 Vote for all nominees Issuer Yes For For The ratification of PricewaterhouseCoopers as Exelon's independent auditor for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approve performance measures in the 2011 Long -term Incentive plan Issuer Yes Against Against Management proposal regarding proxy access Issuer Yes Against Against Proposal regarding proxy access Security Holder Yes Against For Barrick Gold Corporation ABX 4/28/2015 Vote for all nominees Issuer Yes For For Resolution approving the appointment of PricewaterhouseCoopers as the auditors of Barrick and authorizing the Directors to fix their remuneration Issuer Yes For For Advisory resolution on executive compensation approval Issuer Yes Against Against Vote for all nominees Issuer Yes For For Agnico Eagle Mines Ltd. AEM 5/1/2015 Appointment of Ernst & Young LLP as auditors of the Company and authorizing the Directors to fix their remuneration Issuer Yes For For An ordinary resolution approving an amendment to the Company's Incentive Share Purchase Plan Issuer Yes Against Against An ordinary resolution approving an amendment to the Company's Stock Option Plan Issuer Yes Against Against A non-binding advisory resolution accepting the Company's approach to executive compensation Issuer Yes Against Against NextEra Energy, Inc. NEE 65339F101 5/21/2015 Vote for all nominees Issuer Yes For For Ratification of Deloitte and Touche as independent registered public accounting firm for 2015 Issuer Yes For For Non binding advisory vote on executive compensation Issuer Yes Against Against Amendment to restated Articles of Incorporation to eliminate supermajority vote requirement for shareholder removal of a Director Issuer Yes Against Against Amendment to Charter which includes supermajority vote requirements regarding business combinations with interested shareholders Issuer Yes Abstain Abstain Amendment to Charter to eliminate the supermajority vote requirements and provide that the vote required is a majority of outstanding shares for shareholder approval of certain amendments to the Charter Issuer Yes Against Against Approval of an amendment to Article IV of the Charter to eliminate the "for cause" requirement for shareholder removal of a Director Issuer Yes Abstain Abstain Approval of amendment to Article V of the Charter to lower the minimum share ownership threshold for shareholders to call a special meeting of shareholders from a majority to 20% of outstanding shares Issuer Yes Abstain Abstain Require semiannual reportto disclose political contribution policies and expenditures Security Holder Yes For Against Reduce threshold to call a special meeting of shareholders to 10% of outstanding shares Security Holder Yes For Against Goldcorp Inc. GG 4/28/2015 Vote for all nominees Issuer Yes For For Appoint Deloitte & Touche as chartered accountants Issuer Yes For For Resolution approving the repeal of By-law No. 3 Issuer Yes Against Against A resolution approving certain amendments to the restricted share unit plan of the Company Issuer Yes Against Against A non-binding advisory resolution accepting the Company's approach to executive compensation Issuer Yes Against Against SCANA Corporation SCG 80589M102 4/30/2015 Vote for all nominees Issuer Yes For For Approval of a Long-term Equity Compensation Plan Issuer Yes Against Against Approval of the appointment of the independent registered public accounting firm Issuer Yes For For Approval of Board proposed amendments to Article 8 of the Articles of Incorporation to declassify the Board of Directors and provide for the annual election of all Directors Issuer Yes For For Dominion Resources, Inc. D 25746U109 5/6/2015 Vote for all nominees Issuer Yes For For Ratification of appointment of the independent auditors for 2015 Issuer Yes For For Executive compensation Issuer Yes Against Against Approval of an amendment to By-laws Issuer Yes Abstain Abstain Right to written consent Security Holder Yes Abstain Abstain New nuclear construction Security Holder Yes Abstain Abstain Methane emissions Security Holder Yes For Against Sustainability as a performance measure for executive compensation Security Holder Yes Abstain Abstain Report on the financial risks to Dominion posed by climate change Security Holder Yes Abstain Abstain Adopt quantitative goals for reducing greenhouse gas emissions Security Holder Yes For Against Report on bioenergy Security Holder Yes For Against Entergy Corporation ETR 29364G103 5/8/2015 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Entergy Corporation amended and restated Executive Annual Incentive Plan Issuer Yes Against Against Approval of the Entergy Corporation 2015 Equity Ownership Plan Issuer Yes Abstain Abstain Proposal regarding including carbon emission reductions to incentive compensation Security Holder Yes Abstain Abstain Stillwater Mining Company SWC 86074Q102 5/4/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG LLP as the Company's independent registered accounting firm for 2015 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain Gold Fields Ltd. GFI 38059T106 5/6/2015 Re-appointment of auditors Issuer Yes For For Vote for all nominees Issuer Yes For For Approval for the issue of authorized but unissued ordinary shares Issuer Yes For For Approval for the issuing of equity securities for cash Issuer Yes For For Advisory endorsement of the remuneration policy Issuer Yes Abstain Abstain Approval of the remuneration of Non-Executive Directors Issuer Yes Abstain Abstain Approval for the Company to grant financial assistance in terms of Section 44 and 45 of the Act Issuer Yes Abstain Abstain Acquisition of the Company's shares Issuer Yes Against Against PG&E Corporation PCG 69331C108 5/4/2015 Vote for all nominees Issuer Yes For For Ratification of appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve the Company's executive compensation Issuer Yes Against Against Independent Board Chair Security Holder Yes Against For Duke Energy Corporation DUK 26441C204 5/7/2015 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve executive officer compensation Issuer Yes Abstain Abstain Approval of the Duke Energy Corporation 2015 Long-term Incentive Plan Issuer Yes Against Against Proposal regarding limitation of accelerated executive pay Security Holder Yes For Against Proposal regarding political contribution disclosure Security Holder Yes For Against Proposal regarding proxy access Security Holder Yes Against For FirstEnergy Corporation FE 5/19/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of the independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Abstain Abstain Approve the FirstEnergy Corporation 2015 Incentive Compensation Plan Issuer Yes For For Proposal on lobbying expenditures Security Holder Yes For Against Report on carbon dioxide goals Security Holder Yes For Against Simple majority vote Security Holder Yes Against For Proxy access By-law Security Holder Yes Against For PPL Corporation PPL 69351T106 5/20/2015 Vote for all nominees Issuer Yes For For Amendment of Company's Articles of Incorporation to permit shareowners to call special meetings Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Ratification of the appointment of independent registered public accounting firm Issuer Yes For For Political spending report Security Holder Yes For Against Proxy access By-law Security Holder Yes Against For Independent Chairman Security Holder Yes Against For Climate change and greenhouse reduction Security Holder Yes For Against Silver Wheaton Corporation SLW 5/21/2015 Vote for all nominees Issuer Yes For For Appointment of Deloitte & Touche as independent registered public accounting firm Issuer Yes For For Non binding advisory resolution accepting the Company's approach to executive compensation Issuer Yes Against Against Pinnacle West Capital Corporation PNW 5/20/2015 Vote for all nominees Issuer Yes For For Vote on an advisory resolution to approve executive compensation as disclosed in the 2015 proxy statement Issuer Yes Abstain Abstain Ratify the appointment of the Company's independent accountants for the year ending December 31, 2015 Issuer Yes For For Proposal regarding a lobbying report Security Holder Yes For Against Randgold Resources Ltd. GOLD G73740113 5/5/2015 To receive and consider the audited financial statements of the Company for the year ended December 31, 2014 together with the Directors' reports and the auditors report on the financial statements Issuer Yes For For To declare a final dividend of $0.60 per ordinary share recommended by the Directors in respect of the fiscal year ended December 31, 2014 Issuer Yes Against Against To approve the Directors' remuneration report Issuer Yes Abstain Abstain To approve the Directors' remuneration policy Issuer Yes Abstain Abstain Vote for all nominees Issuer Yes For For To re-appoint BDO as the auditor of the Company to hold office until the conclusion of the next Annual General Meeting of the Company Issuer Yes For For To authorize the Directors to determine the remuneration of the auditors Issuer Yes For For Authority to allot shares and grant rights to subscribe for or convert any security into shares Issuer Yes Against Against Awards of ordinary shares to Non-Executive Directors Issuer Yes Against Against Award of ordinary shares to the Senior Independent Director Issuer Yes Against Against Award of ordinary shares to the Chairman Issuer Yes Against Against Authority to disapply pre-emption rights Issuer Yes Against Against Authority for the Company to purchase its own ordinary shares Issuer Yes Against Against AngloGold Ashanti Ltd. AU 5/6/2015 Re-appointment of Ernst & Young LLP as external auditors of the Company Issuer Yes For For Vote for all nominees Issuer Yes For For General authority to Directors to allot and issue ordinary shares Issuer Yes Against Against To increase the aggregate limit of the number of ordinary shares allocated to the share incentive schemes Issuer Yes Against Against To increase the aggregate limit of the number of ordinary shares allocated to individual eligible employees Issuer Yes Against Against Endorsement of remuneration for their services as Directors which remains unchanged from the previous year Issuer Yes Abstain Abstain Approval of the Non-Executive Directors' remuneration for their service as Directors which remains unchanged from the previous year Issuer Yes Abstain Abstain General authority to Directors to issue shares for cash Issuer Yes Against Against General authority to acquire the Company's shares Issuer Yes Against Against Approval for the Company to grant financial assistance in terms of Section 44 and 45 of theAct Issuer Yes Abstain Abstain Amendment of the Company's Memorandum of Incorporation Issuer Yes For For Pan American Silver Corporation PAAS 5/11/2015 Vote for all nominees Issuer Yes For For Appointment of Deloitte & Touche LLP as auditors of the Corporation for the ensuing year and authorizing the Directors to fix their remuneration Issuer Yes For For Approvean ordinary resolution approving the Corporation's approach to executive compensation Issuer Yes Against Against Approve an ordinary resolution to amend the terms of the Company's Stock Option and Compensation Share Plan Issuer Yes Against Against Sibanye Gold Ltd. SBGL 5/12/2015 Re-appointment of auditors Issuer Yes For For Vote for all nominees Issuer Yes For For Approval for the issue of authorized but unissued ordinary shares Issuer Yes For For Issuing equity securities for cash Issuer Yes For For Advisory endorsement of the remuneration policy Issuer Yes Abstain Abstain Approval for the remuneration of Non-Executive Directors Issuer Yes Abstain Abstain Approval for the Company to grant financial assistance in terms of Section 44 and 45 of the Act Issuer Yes Abstain Abstain Increase in authorized share capital Issuer Yes For For Approval of amendment to the existing Memorandum of Incorporation Issuer Yes Abstain Abstain Acquisition of the Company's shares Issuer Yes Against Against Hussman Strategic International Equity Fund Proxy Voting Record: June 30, 2014 - July 1, 2015 Issuer Name Ticker CUSIP Shareholder Meeting Date Brief Identification of the Matter voted on Proposed by Issuer or Security Holder Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund vote For or Against Management? NeoPost SA NEO F65196119 7/1/2014 APPROVAL OF THE ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED JANUARY 31ST, 2014 Issuer Yes For For ALLOCATION OF INCOME Issuer Yes For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED JANUARY 31, 2014 Issuer Yes For For APPROVAL OF THE AGREEMENTS PURSUANT TO ARTICLE L.225-38 OF THE COMMERCIAL CODE Issuer Yes For For SETTING OF THE AMOUNT OF ATTENDANCE ALLOWANCES Issuer Yes For For ADVISORY REVIEW ON THE COMPENSATION OWED OR PAID TO MR. DENIS THIERY, PRESIDENT AND CEO, FOR THE FINANCIAL YEAR ENDED JANUARY 14, 2014 Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For RENEWAL OF TERM OF THE FIRM AUDITEX AS DEPUTY STATUTORY AUDITOR Issuer Yes For For SHARE REPURCHASE PROGRAM Issuer Yes Against Against DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES AND SECURITIES GIVING ACCESS TO COMPANY'S CAPITAL, WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA PUBLIC OFFERING Issuer Yes Against Against DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA PRIVATE PLACEMENT PURSUANT TO ARTICLE L.411-2, II OF THE MONETARY AND FINANCIAL CODE Issuer Yes Against Against DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE SECURITIES GIVING ACCESS TO COMPANY'S CAPITAL WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA PUBLIC OFFERING Issuer Yes Against Against DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE SECURITIES GIVING ACCESS TO COMPANY CAPITAL WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA PRIVATE PLACEMENT PURSUANT TO ARTICLE L.411-2, II OF THE MONETARY AND FINANCIAL CODE Issuer Yes Against Against AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE AMOUNT OF ISSUANCES IN CASE OF SURPLUS DEMANDS, IN CASE OF ISSUANCE OF COMMON SHARES OR SECURITIES GIVING ACCESS TO COMPANY'S CAPITAL Issuer Yes Against Against DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE CAPITAL VIA INCORPORATION OF RESERVES, PROFITS OR PREMIUMS Issuer Yes For For DELEGATION GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES AND SECURITIES GIVING ACCESS TO THE CAPITAL IN CONSIDERATION FOR CONTRIBUTIONS IN KIND, LIMITED TO 10% OF THE SHARE CAPITAL Issuer Yes Abstain Abstain DELEGATION GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES AND SECURITIES GIVING ACCESS TO COMPANY'S CAPITAL, IN CASE OF PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Issuer Yes Abstain Abstain AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO PROCEED WITH CAPITAL INCREASES AND TRANSFERS RESERVED FOR EMPLOYEES OF THE GROUP PURSUANT TO THE PROVISIONS OF ARTICLE L.3332-1 AND SEQ. OF THE CODE OF LABOR, WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes Against Against AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO PROCEED WITH CAPITAL INCREASES RESERVED FOR FINANCIAL INSTITUTIONS OR COMPANIES CREATED SPECIFICALLY TO IMPLEMENT AN EMPLOYEE SAVINGS PLAN IN FAVOR OF EMPLOYEES OF SOME FOREIGN SUBSIDIARIES OR BRANCHES OF THE GROUP EQUIVALENT TO CURRENTLY EFFECTIVE SAVINGS PLANS OF FRENCH AND FOREIGN COMPANIES OF THE GROUP Issuer Yes For For AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO PROCEED WITH ALLOTMENTS OF FREE EXISTING OR ISSUABLE SHARES, WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes Against Against AUTHORIZATION GRANTED TO THE BOARD OF DIRECTORS TO CANCEL THE SHARES ACQUIRED UNDER THE SHARE REPURCHASE PROGRAM ALLOWING THE COMPANY'S REPURCHASE OF ITS OWN SHARES Issuer Yes Against Against DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO ISSUE SECURITIES ENTITLING TO THE ALLOTMENT OF DEBT SECURITIES WITHOUT GIVING RISE TO A CAPITAL INCREASE Issuer Yes For For POWERS TO CARRY OUT ALL LEGAL FORMALITIES Issuer Yes For For Jean Coutu Group (PJC) Inc PJC/A 47215Q104 7/8/2014 VOTE FOR ALL NOMINEES Issuer Yes For For APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR THE ENSUING YEAR AND AUTHORIZATION TO THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For ADJUSTMENT OF THE SUBSCRIPTION PRICE FOR STOCK OPTIONS ISSUED UNDER THE CORPORATION'S STOCK OPTION PLAN Issuer Yes Against Against ELECTION OF DIRECTORS BY SUBORDINATE VOTING SHAREHOLDERS Security Holder Yes Abstain Abstain J. Sainsbury PLC SBRY G77732173 7/9/2014 TO RECEIVE AND ADOPT THE AUDITED ACCOUNTS FOR THE 52 WEEKS TO 15 MARCH 2 Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT (OTHER THAN THE PART CONTAINING THE DIRECTORS' REMUNERATION POLICY REFERRED TO IN RESOLUTION 3) SET OUT IN THE COMPANY'S ANNUAL REPORT AND FINANCIAL STATEMENTS FOR THE 52 WEEKS TO 15 MARCH 2014 Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION POLICY IN THE DIRECTORS' REMUNERATION REPORT SET OUT IN THE ANNUAL REPORT AND FINANCIAL STATEMENTS 2014 Issuer Yes For For TO DECLARE A FINAL DIVIDEND OF 12.3 PENCE PER ORDINARY SHARE Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS Issuer Yes For For TO AUTHORIZE THE AUDIT COMMITTEE TO AGREE THE AUDITORS' REMUNERATION Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO ALLOT SHARES Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO DIS-APPLAY STATUTORY PRE-EMPTION RIGHTS Issuer Yes Against Against TO AUTHORIZE THE COMPANY TO MAKE 'POLITICAL DONATIONS' AND INCUR 'POLITICAL EXPENDITURE' Issuer Yes Abstain Abstain TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES Issuer Yes Abstain Abstain TO AUTHORIZE THE COMPANY TO CALL A GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE Issuer Yes For For SSE PLC SSE G8842P102 7/17/2014 RECEIVE THE REPORT AND ACCOUNTS Issuer Yes For For APPROVE THE 2 Issuer Yes For For APPROVE THE 2 Issuer Yes For For DECLARE A FINAL DIVIDEND Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For RE-APPOINT KPMG LLP AS AUDITOR Issuer Yes For For AUTHORIZE THE DIRECTORS TO DETERMINE THE AUDITOR'S REMUNERATION Issuer Yes For For AUTHORIZE ALLOTMENT OF SHARES Issuer Yes For For TO DISPLAY PRE-EMPTION RIGHTS Issuer Yes Against Against TO EMPOWER THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES Issuer Yes Abstain Abstain TO APPROVE 14 DAYS' NOTICE OF GENERAL MEETINGS Issuer Yes For For Homeserve PLC HSV G4639X101 7/18/2014 TO RECEIVE AND ADOPT THE AUDITED ACCOUNTS FOR THE YEAR ENDED MARCH 31, 2014 Issuer Yes For For TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED MARCH 31, 2014 Issuer Yes For For TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE ANNUAL REPORT & ACCOUNTS Issuer Yes For For TO DECLARE THE FINAL DIVIDEND OF 7.67P PER ORDINARY SHARE Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For TO REAPPOINT DELOITTE & TOUCHE LLP AS AUDITOR OF THE COMPANY AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For THAT THE DIRECTORS HAVE AUTHORITY TO ALLOT RELEVANT SECURITIES PURSUANT TO SECTION Issuer Yes For For THAT THE DIRECTORS BE EMPOWERED TO ALLOT EQUITY SECURITIES PURSUANT TO SECTION Issuer Yes For For THAT THE COMPANY IS AUTHORIZED TO MAKE MARKET PURCHASES FOR THE PURPOSE OF SECTION 693(4) OF THE COMPANIES ACT 2006 Issuer Yes For For THAT A GENERAL MEETING (OTHER THAN AN ANNUAL GENERAL MEETING) MAY BE CALLED ON NOT LESS THAN 14 CLEAR DAYS NOTICE Issuer Yes For For National Grid PLC NGG B0FP8V6 7/28/2014 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS Issuer Yes For For TO DECLARE A FINAL DIVIDEND Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For TO REAPPOINT THE AUDITORS PRICEWATERHOUSECOOPERS Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO SET THE AUDITORS' REMUNERATION Issuer Yes For For TO APPROVE THE DIRECTORS REMUNERATION POLICY Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT OTHER THAN THE REMUNERATION POLICY Issuer Yes For For TO APPROVE CHANGES TO THE NATIONAL GRID LONG TERM PERFORMANCE PLAN Issuer Yes Against Against TO AUTHORIZE THE DIRECTORS TO ALLOT ORDINARY SHARES Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO OPERATE A SCRIP DIVIDEND SCHEME Issuer Yes For For TO AUTHORIZE CAPITALIZING RESERVES FOR THE SCRIP DIVIDEND SCHEME Issuer Yes For For TO DIS-APPLY PRE-EMPTION RIGHTS Issuer Yes Against Against TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES Issuer Yes Against Against TO AUTHORIZE THE DIRECTORS TO HOLD GENERAL MEETINGS ON 14 CLEAR DAYS' NOTICE Issuer Yes For For Ziggo NV ZIGGO B7QNZW8 8/26/2014 CONDITIONAL ASSET SALE AND LIQUIDATION: APPROVAL OF THE ASSET SALE (AS DEFINED BELOW) AS REQUIRED UNDER SECTION 2:107A DCC Issuer Yes For For CONDITIONAL ASSET SALE AND LIQUIDATION: CONDITIONAL RESOLUTION TO DISSOLVE (ONTBINDEN) AND LIQUIDATE (VEREFFENEN) ZIGGO IN ACCORDANCE WITH SECTION 2:19 OF THE DCC Issuer Yes For For CONDITIONAL ASSET SALE AND LIQUIDATION: CONDITIONAL RESOLUTION TO APPOINT ZIGGO B.V. AS THE CUSTODIAN OF THE BOOKS AND RECORDS OF ZIGGO IN ACCORDANCE WITH SECTION 2:24 OF THE DCC Issuer Yes For For CORPORATE GOVERNANCE STRUCTURE ZIGGO: AMENDMENT OF ZIGGO'S ARTICLES OF ASSOCIATION (THE ARTICLES OF ASSOCIATION) EFFECTIVE AS PER THE SETTLEMENT DATE Issuer Yes For For CORPORATE GOVERNANCE STRUCTURE ZIGGO: AMENDMENT OF THE ARTICLES OF ASSOCIATION EFFECTIVE AS PER THE DATE OF DELISTING FROM EURONEXT AMSTERDAM Issuer Yes For For APPOINTMENT MEMBERS OF THE SUPERVISORY BOARD: RESOLUTION OF THE GENERAL MEETING NOT TO MAKE USE OF ITS RIGHT TO MAKE RECOMMENDATIONS FOR THE PROPOSAL TO APPOINT MEMBERS OF THE SUPERVISORY BOARD WITH DUE OBSERVANCE OF THE PROFILE Issuer Yes For For APPOINTMENT MEMBERS OF THE SUPERVISORY BOARD: CONDITIONAL APPOINTMENT OF MR. DIEDERIK KARSTEN AS MEMBER OF THE SUPERVISORY BOARD EFFECTIVE AS PER THE SETTLEMENT DATE Issuer Yes For For APPOINTMENT MEMBERS OF THE SUPERVISORY BOARD: CONDITIONAL APPOINTMENT OF MR. RITCHY DROST AS MEMBER OF THE SUPERVISORY BOARD EFFECTIVE AS PER THE SETTLEMENT DATE Issuer Yes For For APPOINTMENT MEMBERS OF THE SUPERVISORY BOARD: CONDITIONAL APPOINTMENT OF MR. JAMES RYAN AS MEMBER OF THE SUPERVISORY BOARD EFFECTIVE AS PER THE SETTLEMENT DATE Issuer Yes For For APPOINTMENT MEMBERS OF THE SUPERVISORY BOARD: CONDITIONAL APPOINTMENT OF MR. HUUB WILLEMS AS MEMBER OF THE SUPERVISORY BOARD EFFECTIVE AS PER THE SETTLEMENT DATE Issuer Yes For For RESIGNATION AND DISCHARGE MEMBERS OF THE SUPERVISORY BOARD Issuer Yes For For RESIGNATION AND DISCHARGE MEMBERS OF THE MANAGEMENT BOARD: MR. RENE OBERMANN, MR. PAUL HENDRIKS AND MR. HENDRIK DE GROOT Issuer Yes For For Homeserve PLC HSV B587FC4 7/18/2014 TO RECEIVE AND ADOPT THE AUDITED ACCOUNTS FOR THE YEAR ENDED MARCH 31, 2014 Issuer Yes For For TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED MARCH 31, 2014 Issuer Yes For For TO APPROVE THE REMUNERATION POLICY REPORT AS SET OUT IN THE ANNUAL REPORT & ACCOUNTS Issuer Yes For For TO DECLARE THE FINAL DIVIDEND OF 7.67P PER ORDINARY SHARE Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For TO REAPPOINT DELOITTE & TOUCHE LLP AS AUDITOR OF THE COMPANY AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For THAT THE DIRECTORS HAVE AUTHORITY TO ALLOT RELEVANT SECURITIES PURSUANT TO SECTION Issuer Yes For For THAT THE DIRECTORS BE EMPOWERED TO ALLOT EQUITY SECURITIES PURSUANT TO SECTION Issuer Yes For For THAT THE COMPANY IS AUTHORIZED TO MAKE MARKET PURCHASES FOR THE PURPOSE OF SECTION 693(4) OF THE COMPANIES ACT 2006 Issuer Yes Abstain Abstain THAT A GENERAL MEETING (OTHER THAN AN ANNUAL GENERAL MEETING) MAY BE CALLED ON NOT LESS THAN 14 CLEAR DAYS' NOTICE Issuer Yes For For TO RE-ELECT MR IAN CHIPPENDALE AS A DIRECTOR Issuer Yes For For Wipro Limited WIT 97651M109 7/23/2014 ADOPTION OF AUDITED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED MARCH 31, 2 Issuer Yes For For CONFIRMATION OF INTERIM DIVIDEND PAID DURING THE YEAR 2013-2-2014 Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For ADOPTION OF NEW DRAFT ARTICLES OF ASSOCIATION OF THE COMPANY Issuer Yes For For SPECIAL RESOLUTION FOR PAYMENT OF REMUNERATION UNDER SECTION , 2-TIME DIRECTORS Issuer Yes For For AMENDMENTS TO WIPRO EMPLOYEE RESTRICTED STOCK UNIT PLAN 2004. WIPRO EMPLOYEE RESTRICTED STOCK UNIT PLAN 2005, WIPRO EMPLOYEE RESTRICTED STOCK UNIT PLAN 2 Issuer Yes For For Clas Ohlson AB CLASB W22137108 9/13/2014 RESOLUTION CONCERNING THE ADOPTION OF THE INCOME STATEMENT AND BALANCE SHEET AND THE CONSOLIDATED INCOME STATEMENT AND CONSOLIDATED BALANCE SHEET FOR 2013/2014 Issuer Yes For For THE BOARD OF DIRECTORS PROPOSES THAT THE RETAINED EARNINGS AT THE DISPOSAL OF THE AGM, IN AN AMOUNT OF SEK 551,643,050, BE ALLOCATED SO THAT SEK 311,600,(SEK 4.75 PER SHARE) AND THAT SEK 240,043,, 2014 Issuer Yes For For RESOLUTION CONCERNING THE DISCHARGE OF BOARD MEMBERS AND THE CEO FROM LIABILITY FOR THE 2013/2 Issuer Yes For For THE NOMINATION COMMITTEE PROPOSES THAT THE NUMBER OF BOARD MEMBERS BE EIGHT AND THAT ONE AUDITOR AND NO DEPUTY AUDITOR BE APPOINTED Issuer Yes For For DETERMINATION OF THE FEES TO BE PAID TO BOARD MEMBERS AND THE AUDITORS, AND REMUNERATION FOR COMMITTEE WORK Issuer Yes For For THE NOMINATION COMMITTEE PROPOSES RE-ELECTION OF THE BOARD MEMBERS KLAS BALKOW, KENNETH BENGTSSON, BJORN HAID, SANNA SUVANTO-HARSAAE, CECILIA MARLOW, EDGAR ROSENBERGER AND KATARINA SJOGREN PETRINI. ANDERS MOBERG HAS EXPLAINED THAT AFTER 11 YEARS AS A MEMBER OF THE BOARD AND TEN YEARS AS CHAIRMAN OF THE BOARD, HE WILL NOT BE STANDING FOR RE-ELECTION. URBAN JANSSON HAS ANNOUNCED THAT AFTER NINE YEARS AS A MEMBER OF THE BOARD, HE WILL NOT BE STANDING FOR RE-ELECTION. GORAN SUNDSTROM IS PROPOSED AS A NEW BOARD MEMBER. THE NOMINATION COMMITTEE PROPOSES THAT KENNETH BENGTSSON BE ELECTED CHAIRMAN OF THE BOARD OF DIRECTORS. THE NOMINATION COMMITTEE PROPOSES THAT DELOITTE & TOUCHE BE APPOINTED THE COMPANY'S AUDITOR FOR THE PERIOD FROM THE CLOSE OF THE 2(AGM) UNTIL THE CLOSE OF THE 2015 AGM Issuer Yes For For THE BOARD OF DIRECTORS' MOTION CONCERNING ADOPTION OF GUIDELINES FOR REMUNERATION AND OTHER TERMS OF EMPLOYMENT FOR SENIOR MANAGEMENT Issuer Yes For For THE BOARD OF DIRECTORS' MOTION CONCERNING ADOPTION OF A LONG-TERM INCENTIVE PLAN (LTI 2015) Issuer Yes Against Against ACQUISITION OF TREASURY SHARES THE BOARD OF DIRECTORS PROPOSES THAT THE AGM RESOLVE TO AUTHORIZE THE BOARD, DURING THE PERIOD UP TO THE NEXT AGM, TO MAKE DECISIONS CONCERNING THE COMPANY'S ACQUISITION OF SHARES IN THE COMPANY AS FOLLOWS. 1. A MAXIMUM OF 860,'S COMMITMENTS (INCLUDING SOCIAL SECURITY FEES) RESULTING FROM LTI 2 Issuer Yes Against Against TRANSFER OF TREASURY SHARES THE BOARD OF DIRECTORS PROPOSES THAT THE AGM RESOLVE TO AUTHORIZE THE BOARD, DURING THE PERIOD UP TO THE NEXT AGM, TO MAKE DECISIONS CONCERNING THE TRANSFER OF SHARES IN THE COMPANY AS FOLLOWS. 1. A MAXIMUM OF THE NUMBER OF SERIES B TREASURY SHARES HELD AT THE TIME OF THE BOARD OF DIRECTORS' DECISION MAY BE TRANSFERRED. 2. THE SHARES MAY BE TRANSFERRED VIA NASDAQ OMX STOCKHOLM AB. 3. TRANSFER OF SHARES ON NASDAQ OMX STOCKHOLM AB MAY ONLY OCCUR AT A PRICE PER SHARE THAT AT EVERY POINT IN TIME IS WITHIN THE REGISTERED SPAN OF SHARE PRICES 4. PAYMENT FOR THE SHARES MUST BE MADE IN CASH. THE REASON UNDERLYING THE BOARD OF DIRECTORS' MOTION IS TO PROVIDE THE COMPANY WITH AN OPPORTUNITY TO CONTINUOUSLY ADAPT THE NUMBER OF SHARES ACQUIRED TO SAFEGUARD COMMITMENTS (INCLUDING SOCIAL SECURITY FEES WITHIN THE FRAMEWORK FOR LTI 2 Issuer Yes Against Against THE BOARD OF DIRECTORS PROPOSES THAT THE AGM RESOLVE UPON A TRANSFER OF SHARES IN THE COMPANY AS FOLLOWS. 1. A MAXIMUM OF 656,, WITH EACH PARTICIPANT ENTITLED TO RECEIVE AT MOST THE NUMBER OF SHARES THAT RESULT FROM THE CONDITIONS FOR LTI 2015. 3. THE PARTICIPANTS WILL BE ENTITLED TO EXERCISE THEIR RIGHT TO ACQUIRE SHARES NO EARLIER THAN 15 JUNE 2' ENTITLEMENT TO RECEIVE SHARES IS SUBJECT TO FULFILLMENT OF ALL OF THE CONDITIONS ESTABLISHED FOR THE PLAN. 5. TRANSFER OF SHARE AWARDS ISSUED IN ACCORDANCE WITH LTI 2-WEIGHTED AVERAGE PRICE PAID FOR THE COMPANY'S SERIES B SHARE AS ESTABLISHED ON NASDAQ OMX STOCKHOLM AB OVER A PERIOD OF TEN TRADING DAYS PRIOR TO THE START OF THE ACQUISITION PERIOD. 7. IN ACCORDANCE WITH THE TERMS AND CONDITIONS FOR THE PLAN, THE NUMBER OF SHARES THAT MAY BE SUBJECT TO TRANSFER UNDER LTI 2, SPLITS, RIGHTS ISSUES AND SIMILAR MEASURES. 8. PAYMENT FOR THE ACQUIRED SHARES MUST BE MADE NO EARLIER THAN JUNE 15, 2, 2022 Issuer Yes Against Against Etablissementen Franz Colruyt NV COLR B26882231 9/24/2014 RECEIVE AND APPROVE DIRECTORS AND AUDITORS REPORTS, AND REPORT OF THE WORKS COUNCIL Issuer Yes For For APPROVE REMUNERATION REPORT Issuer Yes For For ADOPT FINANCIAL STATEMENTS Issuer Yes For For ADOPT CONSOLIDATED FINANCIAL STATEMENTS Issuer Yes For For APPROVE DIVIDENDS OF EUR 1 PER SHARE Issuer Yes For For APPROVE ALLOCATION OF INCOME Issuer Yes For For APPROVE PROFIT PARTICIPATION OF EMPLOYEES THROUGH ALLOTMENT OF REPURCHASED SHARES OF COLRUYT Issuer Yes For For APPROVE DISCHARGE OF DIRECTORS Issuer Yes For For APPROVE DISCHARGE OF AUDITORS Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For TRANSACT OTHER BUSINESS Issuer Yes For For Etablissementen Franz Colruyt NV COLR B26882231 10/14/2014 PROPOSAL TO ISSUE A MAXIMUM OF 1,000,, UNDER THE CONDITIONS DESCRIBED IN THE REPORT OF THE BOARD OF DIRECTORS MENTIONED ABOVE Issuer Yes For For PROPOSAL TO SET THE ISSUE PRICE ON THE BASIS OF THE AVERAGE STOCK MARKET PRICE OF THE ORDINARY COLRUYT SHARE OVER THE 30 DAYS PRECEDING THE EXTRAORDINARY GENERAL MEETING THAT WILL DECIDE UPON THIS ISSUE, AFTER APPLICATION OF A MAXIMUM DISCOUNT OF 20 % Issuer Yes For For PROPOSAL TO WAIVE THE PRE-EMPTIVE SUBSCRIPTION RIGHT TO THESE SHARES AS GIVEN TO SHAREHOLDERS BY ARTICLE , IN THE FAVOR OF EMPLOYEES AS MENTIONED ABOVE, IN THE INTEREST OF THE COMPANY Issuer Yes For For PROPOSAL TO INCREASE THE SHARE CAPITAL, UNDER THE SUSPENSIVE CONDITION OF SUBSCRIPTION, BY THE ISSUE OF THE NEW SHARES MENTIONED ABOVE, UNDER THE CONDITIONS SPECIFIED ABOVE, AND AT THE ISSUE PRICE SET BY THE EXTRAORDINARY GENERAL MEETING. PROPOSAL TO SET THE MAXIMUM AMOUNT BY WHICH THE SHARE CAPITAL CAN BE INCREASED AFTER SUBSCRIPTION, BY MULTIPLYING THE ISSUE PRICE OF THE NEW SHARES SET BY THE EXTRAORDINARY GENERAL MEETING WITH THE MAXIMUM NUMBER OF NEW SHARES TO BE ISSUED. SUBSCRIPTION TO THE NEW SHARES SHALL BE RESERVED FOR EMPLOYEES OF THE COMPANY AND ITS RELATED COMPANIES, AS SPECIFIED ABOVE. THE CAPITAL SHALL ONLY BE INCREASED IN THE EVENT OF SUBSCRIPTION AND THIS BY THE AMOUNT OF THIS SUBSCRIPTION. Issuer Yes For For PROPOSAL TO OPEN THE SUBSCRIPTION PERIOD ON OCTOBER 20, 2, 2014 Issuer Yes For For PROPOSAL TO AUTHORIZE THE BOARD OF DIRECTORS TO RECEIVE THE SUBSCRIPTION APPLICATIONS, TO COLLECT AND RECEIVE THE CONTRIBUTIONS, AT THE END OF THE SUBSCRIPTION PERIOD TO DETERMINE THE NUMBER OF SHARES SUBSCRIBED AS WELL AS THE SUBSCRIBED AMOUNT, TO SET THE CAPITAL INCREASE BY THIS AMOUNT WITHIN THE MAXIMUM AMOUNT SET BY THE EXTRAORDINARY GENERAL MEETING, AND TO CERTIFY BY NOTARY THE REALIZATION OF THE CAPITAL INCREASE WITHIN THE SAME LIMIT, THE PAYMENT OF IT IN CASH, AS WELL AS THE RESULTING CHANGE OF THE AMOUNT OF THE SHARE CAPITAL AND THE NUMBER OF SHARES STATED IN ARTICLE 5 "SHARE CAPITAL" OF THE ARTICLES OF ASSOCIATION, AND TO EXECUTE THE RESOLUTIONS OF THE EXTRAORDINARY GENERAL MEETING. Issuer Yes For For PROPOSAL TO AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY AND THE BOARD OF DIRECTORS OF THE SUBSIDIARIES, AS LAID DOWN IN ARTICLE , TO ACQUIRE A MAXIMUM TOTAL OF 31.233., ON BEHALF OF THE COMPANY AND/OR ON BEHALF OF THE SUBSIDIARY (IES), AT A MINIMUM PRICE OF 10 EURO PER SHARE AND AT A MAXIMUM PRICE OF , INSOFAR AS THIS PRICE IS WITHIN THE MINIMUM/MAXIMUM LIMIT SET BY ARTICLE 12, PAR. 3 OF THE ARTICLES OF ASSOCIATION. THIS AUTHORIZATION SHALL APPLY FOR A TERM OF FIVE (5) YEARS, STARTING ON THE DAY ON WHICH THIS AGENDA IS DECIDED UPON. THIS AUTHORIZATION SHALL REPLACE THE AUTHORIZATION GRANTED BY THE COMPANY'S EXTRAORDINARY GENERAL MEETING OF SHAREHOLDERS OF OCTOBER 16, 2009, WHICH LAPSES ON OCTOBER 16, 2014 Issuer Yes Against Against PROPOSAL TO AUTHORIZE THE BOARD OF DIRECTORS TO NULLIFY THE TREASURY SHARES PURCHASED, AT TIMES THE BOARD DEEMS APPROPRIATE, IF DEEMED OPPORTUNE BY THE BOARD, IN BLOCKS OF AT LEAST 500.000 SHARES, AND THIS COUPLED WITH THE DIMINUTION OF THE CORRESPONDING UNAVAILABLE RESERVES, SO THAT THE VALUE OF THE SHARES IS REGISTERED AT THE TIME OF THE NULLIFICATION. THE BOARD OF DIRECTORS IS ALLOWED TO USE THIS AUTHORIZATION AT ALL TIMES, IF HE WISHES SO REPETITIVELY, AND TO FREELY CHOOSE THE TIME OF THE NULLIFICATION. IT IS ALSO GRANTED THE AUTHORIZATION TO CORRECT THE NUMBERS OF SHARES IN THE ARTICLES OF ASSOCIATION AND TO HAVE THE AMENDMENT TO THE ARTICLES OF ASSOCIATION REQUIRED AS A RESULT THEREOF, EXECUTED BEFORE A NOTARY PUBLIC Issuer Yes Against Against PROPOSAL TO AUTHORIZE THE BOARD OF DIRECTORS OF THE COMPANY TO EXECUTE THE DECISIONS OF THE EXTRAORDINARY GENERAL MEETING AND TO TAKE ANY ACTION NECESSARY TO THAT END Issuer Yes Abstain Abstain British Sky Broadcasting Group PLC BSY G15632105 11/21/2014 APPROVE THE (I) ACQUISITION OF SKY ITALIA S.R.L FROM SGH STREAM SUB, INC; (II) ACQUISITION OF THE SHARES IN SKY DEUTSCHLAND AG HELD BY 21ST CENTURY FOX ADELAIDE HOLDINGS B.V; (III) DISPOSAL OF THE 21% STAKE IN EACH OF NGC NETWORK INTERNATIONAL, LLC AND NGC NETWORK LATIN AMERICA, LLC; AND (IV) VOLUNTARY CASH OFFER TO THE HOLDERS OF SHARES IN SKY DEUTSCHLAND AG Issuer Yes For For Endesa SA ELE E41222113 10/21/2014 REVIEW AND APPROVAL, AS THE CASE MAY BE, OF THE SALE TO ENEL ENERGY EUROPE, SINGLE-MEMBER LIMITED LIABILITY COMPANY (SOCIEDAD LIMITADA UNIPERSONAL) OF (I) 20.3% OF THE SHARES OF ENERSIS, S.A. WHICH ARE HELD DIRECTLY BY ENDESA AND (II) 100% OF THE SHARES OF ENDESA LATINOAMERICA, S.A. (HOLDING 40.32% OF THE CAPITAL STOCK OF ENERSIS, S.A.) CURRENTLY HELD BY ENDESA, FOR A TOTAL AMOUNT OF 8,252.9 MILLION EUROS Issuer Yes For For REVIEW AND APPROVAL, AS THE CASE MAY BE, OF THE PROPOSED DIVISION AND TRANSFER OF SHARE PREMIUMS AND MERGER RESERVES, AND OF THE PARTIAL TRANSFER OF LEGAL AND REVALUATION RESERVES (ROYAL DECREE-LAW 7/1996), TO VOLUNTARY RESERVES Issuer Yes For For REVIEW AND APPROVAL, AS THE CASE MAY BE, OF THE DISTRIBUTION OF SPECIAL DIVIDENDS FOR A GROSS AMOUNT PER SHARE OF 7.795 EUROS (I.E. A TOTAL OF 8,252,972,752.02 EUROS) CHARGED TO UNRESTRICTED RESERVES Issuer Yes For For RATIFICATION OF THE APPOINTMENT BY CO-OPTATION OF MR. FRANCESCO STARACE AND OF REAPPOINTMENT AS SHAREHOLDER-APPOINTED DIRECTOR OF THE COMPANY Issuer Yes For For APPOINTMENT OF MR. LIVIO GALLO AS SHAREHOLDER-APPOINTED DIRECTOR Issuer Yes For For APPOINTMENT OF MR. ENRICO VIALE AS SHAREHOLDER-APPOINTED DIRECTOR Issuer Yes For For RATIFICATION OF APPOINTMENT BY CO-OPTATION OF JOSE DAMIAN BOGAS Issuer Yes For For DELEGATION TO THE BOARD OF DIRECTORS TO EXECUTE AND IMPLEMENT RESOLUTIONS ADOPTED BY THE GENERAL MEETING, AS WELL AS TO SUBSTITUTE THE POWERS IT RECEIVES FROM THE GENERAL MEETING, AND THE GRANTING OF POWERS TO THE BOARD OF DIRECTORS TO RAISE SUCH RESOLUTIONS TO A PUBLIC DEED AND TO REGISTER AND, AS THE CASE MAY BE, CORRECT SUCH RESOLUTIONS Issuer Yes For For J D Wetherspoon PLC JDW G5085Y147 11/13/2014 TO RECEIVE AND ADOPT THE REPORTS OF THE DIRECTORS AND THE AUDITORS AND THE AUDITED ACCOUNTS OF THE COMPANY FOR THE YEAR ENDED JULY 27, 2014 Issuer Yes For For TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED JULY 27, 2014 Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION POLICY FOR THE YEAR ENDED JULY 27, 2014 Issuer Yes For For TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED 27 JULY 2 Issuer Yes For For TO RE-ELECT TIM MARTIN AS A DIRECTOR Issuer Yes For For TO RE-ELECT JOHN HUTSON AS A DIRECTOR Issuer Yes For For TO RE-ELECT SU CACIOPPO AS A DIRECTOR Issuer Yes For For TO RE-ELECT DEBRA VAN GENE AS A DIRECTOR Issuer Yes For For TO RE-ELECT ELIZABETH MCMEIKAN AS A DIRECTOR Issuer Yes For For TO RE-ELECT SIR RICHARD BECKETT AS A DIRECTOR Issuer Yes For For TO RE-ELECT MARK RECKITT AS A DIRECTOR Issuer Yes For For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF THE COMPANY AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO ALLOT RELEVANT SECURITIES PURSUANT TO SECTION 551 Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO ALLOT EQUITY SECURITIES ON A NON PRE-EMPTIVE BASIS Issuer Yes For For TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES UNDER CERTAIN CIRCUMSTANCES Issuer Yes Against Against TO AUTHORIZE CALLING GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) ON NOT LESS THAN 14 DAYS' NOTICE Issuer Yes For For Eutelsat Communications SA ETL F3692M128 11/7/2014 APPROVAL OF THE REPORTS AND ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON JUNE 30, 2014 Issuer Yes For For APPROVAL OF THE REPORTS AND CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON JUNE 30, 2014 Issuer Yes For For APPROVAL OF THE REGULATED AGREEMENTS Issuer Yes For For ALLOCATION OF INCOME FOR THE FINANCIAL YEAR ENDED JUNE 30, 2014 Issuer Yes For For OPTION FOR THE PAYMENT OF DIVIDEND IN SHARES Issuer Yes For For RENEWAL OF TERM OF THE COMPANY BPIFRANCE PARTICIPATIONS SA AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. ROSS MCINNES AS DIRECTOR Issuer Yes For For ADVISORY REVIEW OF THE INDIVIDUAL COMPENSATION OF MR. MICHEL DE ROSEN AS PRESIDENT AND CEO Issuer Yes Abstain Abstain ADVISORY REVIEW OF THE INDIVIDUAL COMPENSATION OF MR. MICHEL AZIBERT AS MANAGING DIRECTOR Issuer Yes Abstain Abstain AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO ALLOW THE COMPANY TO PURCHASE ITS OWN SHARES Issuer Yes Against Against AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE SHARE CAPITAL BY CANCELLING SHARES PURCHASED BY THE COMPANY UNDER THE SHARE BUYBACK PROGRAM Issuer Yes Against Against AMENDMENT TO ARTICLE 21 PARAGRAPHS 9 TO 11 OF THE BYLAWS CONCERNING THE TERMS FOR REMOTE VOTING DURING SHAREHOLDERS' GENERAL MEETINGS Issuer Yes For For DECISION REGARDING ACT NO. 2014-, 2; REJECTION OF THE MEASURE AND AMENDMENT TO ARTICLE 12, PARAGRAPH 3 OF THE BYLAWS REGARDING MAINTAINING SINGLE VOTING RIGHTS Issuer Yes Abstain Abstain POWERS TO CARRY OUT ALL LEGAL FORMALITIES Issuer Yes For For Electricite De France SA Paris EDF F2940H113 11/21/2014 UPDATE OF THE BYLAWS Issuer Yes For For AMENDMENT TO ARTICLE 13 OF THE BYLAWS Issuer Yes For For AMENDMENT TO ARTICLE 15 OF THE BYLAWS Issuer Yes For For AMENDMENT TO ARTICLES 24 AND 25 OF THE BYLAWS Issuer Yes For For RENEWAL OF TERM OF MR. OLIVIER APPERT AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. PHILIPPE CROUZET AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. BRUNO LAFONT AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. BRUNO LECHEVIN AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MRS. MARIE-CHRISTINE LEPETIT AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MRS. COLETTE LEWINER AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. CHRISTIAN MASSET AS DIRECTOR Issuer Yes For For APPOINTMENT OF MR. JEAN-BERNARD LEVY AS DIRECTOR Issuer Yes For For APPOINTMENT OF MR. GERARD MAGNIN AS DIRECTOR Issuer Yes For For APPOINTMENT OF MRS. LAURENCE PARISOT AS DIRECTOR Issuer Yes For For APPOINTMENT OF MR. PHILIPPE VARIN AS DIRECTOR Issuer Yes For For SETTING THE AMOUNT OF ATTENDANCE ALLOWANCES TO BE ALLOCATED TO THE BOARD OF DIRECTORS Issuer Yes For For POWERS TO CARRY OUT ALL LEGAL FORMALITIES Issuer Yes For For Spark New Zealand SPK 84652A102 11/7/2014 THAT THE DIRECTORS ARE AUTHORIZED TO FIX THE AUDITORS' REMUNERATION Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For Sonic Healthcare Limited SHL Q8563C107 11/20/2014 RE-ELECTION OF MR PETER CAMPBELL, CHAIRMAN, AS A DIRECTOR OF THE COMPANY FOR ONE YEAR Issuer Yes For For RE-ELECTION OF MR LOU PANACCIO, AS A DIRECTOR OF THE COMPANY Issuer Yes For For RE-ELECTION OF MR CHRIS WILKS, FINANCE DIRECTOR AND CHIEF FINANCIAL OFFICER, AS A DIRECTOR OF THE COMPANY Issuer Yes For For ELECTION OF PROFESSOR MARK COMPTON, AS A DIRECTOR OF THE COMPANY Issuer Yes For For ADOPTION OF THE REMUNERATION REPORT Issuer Yes For For APPROVAL OF THE ISSUE OF SECURITIES UNDER THE SONIC HEALTHCARE LIMITED EMPLOYEE OPTION PLAN AS AN EXCEPTION TO ASX LISTING RULE 7.1 Issuer Yes Against Against APPROVAL OF THE ISSUE OF SECURITIES UNDER THE SONIC HEALTHCARE LIMITED PERFORMANCE RIGHTS PLAN AS AN EXCEPTION TO ASX LISTING RULE 7.1 Issuer Yes For For APPROVAL OF LONG TERM INCENTIVES FOR DR COLIN GOLDSCHMIDT, MANAGING DIRECTOR AND CHIEF EXECUTIVE OFFICER Issuer Yes Abstain Abstain APPROVAL OF LONG TERM INCENTIVES FOR MR CHRIS WILKS, FINANCE DIRECTOR AND CHIEF FINANCIAL OFFICER Issuer Yes Abstain Abstain British Sky Broadcasing Group PLC BSY G15632105 11/17/2014 TO RECEIVE THE FINANCIAL STATEMENTS FOR THE YEAR ENDED JUNE 30, 2014, TOGETHER WITH THE REPORT OF THE DIRECTORS AND AUDITORS Issuer Yes For For TO DECLARE A FINAL DIVIDEND FOR THE YEAR ENDED JUNE 30, 2014 Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION POLICY CONTAINED IN THE DIRECTORS' REMUNERATION REPORT Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT (EXCLUDING THE DIRECTORS' REMUNERATION POLICY) Issuer Yes For For TO REAPPOINT NICK FERGUSON AS A DIRECTOR Issuer Yes For For TO REAPPOINT JEREMY DARROCH AS A DIRECTOR Issuer Yes For For TO REAPPOINT ANDREW GRIFFITH AS A DIRECTOR Issuer Yes For For TO REAPPOINT TRACY CLARKE AS A DIRECTOR Issuer Yes For For TO REAPPOINT MARTIN GILBERT AS A DIRECTOR Issuer Yes For For TO REAPPOINT ADINE GRATE AS A DIRECTOR Issuer Yes For For TO REAPPOINT DAVE LEWIS AS A DIRECTOR Issuer Yes For For TO REAPPOINT MATTHIEU PIGASSE AS A DIRECTOR Issuer Yes For For TO REAPPOINT DANNY RIMER AS A DIRECTOR Issuer Yes For For TO REAPPOINT ANDY SUKAWATY AS A DIRECTOR Issuer Yes For For TO REAPPOINT CHASE CAREY AS A DIRECTOR Issuer Yes For For TO REAPPOINT DAVID F. DEVOE AS A DIRECTOR Issuer Yes For For TO REAPPOINT JAMES MURDOCH AS A DIRECTOR Issuer Yes For For TO REAPPOINT ARTHUR SISKIND AS A DIRECTOR Issuer Yes For For TO REAPPOINT DELOITTE & TOUCHE LLP AS AUDITORS OF THE COMPANY AND TO AUTHORIZE THE DIRECTORS TO AGREE THEIR REMUNERATION Issuer Yes For For TO AUTHORIZE THE COMPANY AND ITS SUBSIDIARIES TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE Issuer Yes Abstain Abstain TO AUTHORIZE THE DIRECTORS TO ALLOT SHARES UNDER SECTION Issuer Yes For For TO DIS-APPLY STATUTORY PRE-EMPTION RIGHTS Issuer Yes Against Against TO APPROVE THE CHANGE OF THE COMPANY NAME TO SKY PLC Issuer Yes For For TO ALLOW THE COMPANY TO HOLD GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) ON 14 DAYS' NOTICE Issuer Yes For For COGECO Cable Inc CCA 19238V105 1/14/2015 ELECTION OF DIRECTOR: LOUIS AUDET Issuer Yes For For ELECTION OF DIRECTOR: PATRICIA CURADEAU-GROU Issuer Yes For For ELECTION OF DIRECTOR: L.G. SERGE GADBOIS Issuer Yes For For ELECTION OF DIRECTOR: CLAUDE A. GARCIA Issuer Yes For For ELECTION OF DIRECTOR: LIB GIBSON Issuer Yes For For ELECTION OF DIRECTOR: DAVID MCAUSLAND Issuer Yes For For ELECTION OF DIRECTOR: JAN PEETERS Issuer Yes For For ELECTION OF DIRECTOR: CAROLE J. SALOMON Issuer Yes For For APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS AND AUTHORIZE THE BOARD OF DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For THE BOARD OF DIRECTORS OF THE CORPORATION RECOMMEND VOTING FOR THE ADVISORY RESOLUTION ACCEPTING THE BOARD'S APPROACH TO EXECUTIVE COMPENSATION Issuer Yes Abstain Abstain THE BOARD OF DIRECTORS OF THE CORPORATION RECOMMEND VOTING FOR THE RESOLUTION APPROVING THE AMENDMENTS TO THE STOCK OPTION PLAN OF THE CORPORATION Issuer Yes Against Against Gildan Activewear Inc GIL 2/5/2015 ELECTION OF DIRECTOR: WILLIAM D. ANDERSON Issuer Yes For For ELECTION OF DIRECTOR: DONALD C. BERG Issuer Yes For For ELECTION OF DIRECTOR: GLENN J. CHAMANDY Issuer Yes For For ELECTION OF DIRECTOR: RUSSELL GOODMAN Issuer Yes For For ELECTION OF DIRECTOR: RUSS HAGEY Issuer Yes For For ELECTION OF DIRECTOR: GEORGE HELLER Issuer Yes For For ELECTION OF DIRECTOR: ANNE MARTIN-VACHON Issuer Yes For For ELECTION OF DIRECTOR: SHEILA O'BRIEN Issuer Yes For For ELECTION OF DIRECTOR: GONZALO F. VALDES-FAULI Issuer Yes For For APPROVING AN ADVISORY RESOLUTION ON THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION Issuer Yes Abstain Abstain THE APPOINTMENT OF KPMG LLP, CHARTERED PROFESSIONAL ACCOUNTANTS, AS AUDITORS FOR THE ENSUING YEAR Issuer Yes For For Liberty Global PLC LBTYB G5480U120 2/24/2015 ADOPT NEW ARTICLES OF ASSOCIATION Issuer Yes For For AMEND ARTICLES OF ASSOCIATION WITH RESPECT TO VOTING ON THE VARIATION OF RIGHTS ATTACHED TO CLASSES OF SHARES Issuer Yes For For TO APPROVE THE NEW ARTICLES PROPOSAL, A PROPOSAL TO ADOPT NEW ARTICLES OF ASSOCIATION, WHICH WILL CREATE AND AUTHORIZE THE ISSUANCE OF NEW CLASSES OF ORDINARY SHARES, DESIGNATED THE LILAC CLASS A ORDINARY SHARES, THE LILAC CLASS B ORDINARY SHARES AND THE LILAC CLASS C ORDINARY SHARES, WHICH WE COLLECTIVELY REFER TO AS THE LILAC ORDINARY SHARES, WHICH ARE INTENDED TO TRACK THE PERFORMANCE OF OUR OPERATIONS IN LATIN AMERICA AND THE CARIBBEAN (THE LILAC GROUP) AND MAKE CERTAIN CHANGES TO THE TERMS OF OUR EXISTING ORDINARY SHARES. ALL OF OUR OTHER OPERATIONS WILL BE ATTRIBUTED TO THE LIBERTY GLOBAL GROUP Issuer Yes For For TO APPROVE THE MANAGEMENT POLICIES PROPOSAL, A PROPOSAL TO ADOPT CERTAIN MANAGEMENT POLICIES IN RELATION TO, AMONG OTHER THINGS, THE ALLOCATION OF ASSETS, LIABILITIES AND OPPORTUNITIES BETWEEN THE LILAC GROUP AND THE LIBERTY GLOBAL GROUP Issuer Yes For For TO APPROVE THE FUTURE CONSOLIDATION/SUB-DIVISION PROPOSAL, A PROPOSAL TO AUTHORIZE THE FUTURE CONSOLIDATION OR SUB-DIVISION OF ANY OR ALL SHARES OF THE COMPANY AND TO AMEND OUR NEW ARTICLES OF ASSOCIATION TO REFLECT THAT AUTHORITY Issuer Yes For For TO APPROVE THE VOTING RIGHTS AMENDMENT PROPOSAL, A PROPOSAL TO APPROVE AN AMENDMENT TO THE PROVISION IN OUR ARTICLES OF ASSOCIATION GOVERNING VOTING ON THE VARIATION OF RIGHTS ATTACHED TO CLASSES OF OUR SHARES Issuer Yes For For TO APPROVE THE SHARE BUY-BACK AGREEMENT PROPOSAL, A PROPOSAL TO APPROVE THE FORM OF AGREEMENT PURSUANT TO WHICH WE MAY CONDUCT CERTAIN SHARE REPURCHASES Issuer Yes Against Against TO APPROVE THE DIRECTOR SECURITIES PURCHASE PROPOSAL, A PROPOSAL TO APPROVE CERTAIN ARRANGEMENTS RELATING TO PURCHASES OF SECURITIES FROM OUR DIRECTORS Issuer Yes For For TO APPROVE THE VIRGIN MEDIA SHARESAVE PROPOSAL, A PROPOSAL TO AMEND THE LIBERTY GLOBAL 2 Issuer Yes Against Against TO APPROVE THE CLASS A ARTICLES PROPOSAL, A PROPOSAL TO APPROVE THE ADOPTION OF OUR NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 1 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ANY VARIATIONS OR ABROGATIONS TO THE RIGHTS OF THE HOLDERS OF THE CLASS A ORDINARY SHARES AS A RESULT OF SUCH ADOPTION) Issuer Yes For For TO APPROVE THE CLASS A VOTING RIGHTS PROPOSAL, A PROPOSAL TO APPROVE THE AMENDMENT OF OUR CURRENT AND NEW ARTICLES OF ASSOCIATION PURSUANT TO RESOLUTION 4 OF THE GENERAL MEETING (INCLUDING, WITHOUT LIMITATION, ALL MODIFICATIONS OF THE TERMS OF THE CLASS A ORDINARY SHARES WHICH MAY RESULT FROM SUCH AMENDMENT Issuer Yes For For Novartis AG NVS 66987V109 2/27/2015 APPROVAL OF FINANCIAL STATEMENTS Issuer Yes For For DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Issuer Yes For For APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND Issuer Yes For For REDUCTION OF SHARE CAPITAL Issuer Yes Against Against REVISION OF THE ARTICLES OF INCORPORATION Issuer Yes For For BINDING VOTE ON TOTAL COMPENSATION FOR THE MEMBERS OF THE BOARD OF DIRECTORS Issuer Yes For For BINDING VOTE OF TOTAL COMPENSATION FOR MEMBERS OF THE EXECUTIVE COMMITTEE Issuer Yes Abstain Abstain ADVISORY VOTE ON 2 Issuer Yes Abstain Abstain VOTE FOR ALL NOMINEES Issuer Yes For For VOTE FOR ALL NOMINEES TO COMPENSATION COMMITTEE Issuer Yes For For RE-ELECTION OF THE STATUTORY AUDITOR Issuer Yes For For RE-ELECTION OF THE INDEPENDENT PROXY Issuer Yes For For GENERAL INSTRUCTIONS IN CARE OF ALTERNATIVE MOTIONS Issuer Yes For For Tieto OYJ TIE1V X90409115 3/19/2015 ADOPTION OF THE ANNUAL ACCOUNTS Issuer Yes For For RESOLUTION ON THE USE OF THE PROFIT SHOWN ON THE BALANCE SHEET AND THE PAYMENT OF DIVIDEND THE BOARD OF DIRECTORS PROPOSES THAT A DIVIDEND OF EUR 1.00 PER SHARE AND AN ADDITIONAL DIVIDEND OF EUR 0.30 BE PAID FROM THE DISTRIBUTABLE ASSETS Issuer Yes For For RESOLUTION ON THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE CEO FROM LIABILITY Issuer Yes For For RESOLUTION ON THE REMUNERATION OF THE MEMBERS OF THE BOARD OF DIRECTORS Issuer Yes For For RESOLUTION ON THE NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS THE SHAREHOLDERS' NOMINATION BOARD PROPOSES THAT THE NUMBER OF BOARD MEMBERS BE EIGHT (8) Issuer Yes For For ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS AND THE CHAIRMAN THE SHAREHOLDERS' NOMINATION BOARD PROPOSES THAT THE CURRENT MEMBERS K.JOFS, E.LINDQVIST, S.PAJARI, M.POHJOLA, E.RANGNES, T.SALMINEN AND J.SYNNERGREN BE RE-ELECTED AND L.WOLLUNG BE ELECTED AS A NEW BOARD MEMBER. THE SHAREHOLDERS' NOMINATION BOARD PROPOSES THAT M.POHJOLA SHALL BE RE-ELECTED AS THE CHAIRMAN OF THE BOARD OF DIRECTORS Issuer Yes For For RESOLUTION ON THE REMUNERATION OF THE AUDITOR Issuer Yes For For ELECTION OF AUDITOR THE AUDIT AND RISK COMMITTEE OF THE BOARD OF DIRECTORS PROPOSES THAT PRICEWATERHOUSECOOPERS BE RE-ELECTED AS THE COMPANY'S AUDITOR Issuer Yes For For AUTHORIZING THE BOARD OF DIRECTORS TO DECIDE ON THE REPURCHASE OF THE COMPANY'S OWN SHARES Issuer Yes Against Against AUTHORIZING THE BOARD OF DIRECTORS TO DECIDE ON THE ISSUANCE OF SHARES AS WELL AS OPTIONS AND OTHER SPECIAL RIGHTS ENTITLING TO SHARES Issuer Yes Against Against WM Morrison Supermarkets PLC MRW G62748119 3/6/2015 THAT: 1.1 IN RELATION TO CERTAIN DIVIDENDS PAID BY THE COMPANY IN THE FINANCIAL YEARS ENDED FEBRUARY 3, 2, 2014: (A) THE COMPANY HEREBY RATIFIES AND CONFIRMS: (I) THE PAYMENT OF 3.49 PENCE PER ORDINARY SHARE OF 10 PENCE EACH IN THE CAPITAL OF THE COMPANY (AN ''ORDINARY SHARE'') BY WAY OF THE INTERIM DIVIDEND PAID ON NOVEMBER 5, 2, FOR THE PURPOSES OF THE PREPARATION OF THE COMPANY'S AUDITED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED FEBRUARY 3, 2013, OF THE DISTRIBUTABLE PROFITS OF THE COMPANY TO THE PAYMENT OF SUCH INTERIM DIVIDEND AND THE RESULTING ENTRY FOR THE DISTRIBUTABLE PROFITS OF THE COMPANY IN SUCH FINANCIAL STATEMENTS; (II) THE PAYMENT OF 8.31 PENCE PER ORDINARY SHARE BY WAY OF THE FINAL DIVIDEND PAID ON JUNE 19, 2, FOR THE PURPOSES OF THE PREPARATION OF THE COMPANY'S AUDITED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED FEBRUARY 2, 2014, OF THE DISTRIBUTABLE PROFITS OF THE COMPANY TO THE PAYMENT OF SUCH FINAL DIVIDEND AND THE RESULTING ENTRY FOR THE DISTRIBUTABLE PROFITS OF THE COMPANY IN SUCH FINANCIAL STATEMENTS; AND (III) THE PAYMENT OF 3.84 PENCE PER ORDINARY SHARE BY WAY OF THE INTERIM DIVIDEND PAID ON NOVEMBER 11, 2, FOR THE PURPOSES OF THE PREPARATION OF THE COMPANY'S AUDITED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED FEBRUARY 2, 2014, OF THE DISTRIBUTABLE PROFITS OF THE COMPANY TO THE PAYMENT OF SUCH INTERIM DIVIDEND AND THE RESULTING ENTRY FOR THE DISTRIBUTABLE PROFITS OF THE COMPANY IN SUCH FINANCIAL STATEMENTS, (THE DIVIDENDS REFERRED TO IN SUB-PARAGRAPHS (A)(I) TO (III) (INCLUSIVE) ABOVE BEING THE ''DIVIDENDS'' AND EACH BEING A ''DIVIDEND''); (B) ANY AND ALL CLAIMS WHICH THE COMPANY HAS OR MAY HAVE IN RESPECT OF THE PAYMENT OF THE DIVIDENDS AGAINST ITS SHAREHOLDERS WHO APPEARED ON THE REGISTER OF SHAREHOLDERS ON THE RELEVANT RECORD DATE FOR EACH DIVIDEND BE WAIVED, AND THAT A DEED OF RELEASE IN FAVOR OF SUCH SHAREHOLDERS BE ENTERED INTO BY THE COMPANY IN THE FORM PRODUCED TO THE GENERAL MEETING AND INITIALED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION; AND (C) ANY DISTRIBUTION INVOLVED IN THE GIVING OF ANY SUCH RELEASE IN RELATION TO THE DIVIDENDS BE MADE OUT OF THE DISTRIBUTABLE PROFITS OF THE COMPANY APPROPRIATED TO EACH DIVIDEND BY REFERENCE TO A RECORD DATE IDENTICAL TO THE RECORD DATE FOR SUCH DIVIDEND; 1.2 IN RELATION TO THE COMPANY'S PURCHASES OF ITS ORDINARY SHARES DURING THE PERIOD 3 JULY 2, 2013 (THE ''SHARE BUY-BACKS''): (A) THE COMPANY HEREBY RATIFIES AND CONFIRMS THE MAKING OF PAYMENTS IN RELATION TO SUCH PURCHASES AND THE ENTRY IN THE AUDITED ACCOUNTS OF THE COMPANY FOR THE RELEVANT FINANCIAL YEAR IN WHICH SUCH PURCHASES WERE MADE WHEREBY DISTRIBUTABLE PROFITS OF THE COMPANY WERE APPROPRIATED TO SUCH PAYMENTS; (B) THE COMPANY HEREBY RATIFIES AND CONFIRMS THE TRANSFER OF THE AMOUNT EQUIVALENT TO THE NOMINAL VALUE OF THE ORDINARY SHARES PURPORTEDLY PURCHASED PURSUANT TO THE SHARE BUY-BACKS FROM THE COMPANY'S SHARE CAPITAL TO THE CAPITAL REDEMPTION RESERVE; (C) THE COMPANY BE AND IS HEREBY AUTHORIZED FOR THE PURPOSES OF SECTION (THE ''ACT'') TO MAKE OFF-MARKET PURCHASES (WITHIN THE MEANING OF SECTION 693(2) OF THE ACT) OF, IN AGGREGATE, 134,843,-BACK DEEDS TO BE ENTERED INTO BETWEEN THE COMPANY AND EACH OF JEFFERIES INTERNATIONAL LIMITED (''JEFFERIES'') AND MERRILL LYNCH INTERNATIONAL (''MERRILL LYNCH'' AND TOGETHER WITH JEFFERIES, THE ''BROKERS''), IN SUCH FORM AS PRODUCED TO THE GENERAL MEETING AND INITIALED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION, FOR THE CONSIDERATION OF GBP 1 PAYABLE BY THE COMPANY TO EACH OF THE BROKERS (THE ''BUY-BACK DEEDS''), SUCH AUTHORITY TO EXPIRE AT THE CONCLUSION OF THE NEXT ANNUAL GENERAL MEETING OF THE COMPANY OR, IF EARLIER, ON JUNE 30, 2015 (UNLESS RENEWED, VARIED OR REVOKED BY THE COMPANY PRIOR TO OR ON THAT DATE); (D) ANY AND ALL CLAIMS WHICH THE COMPANY HAS OR MAY HAVE IN RESPECT OF PAYMENTS MADE FOR THE SHARE BUY-BACKS (INCLUDING ANY RELATED APPLICABLE INTEREST) AGAINST EACH OF THE BROKERS BE WAIVED IN ACCORDANCE WITH THE BUY-BACK DEEDS; AND (E) ANY DISTRIBUTION INVOLVED IN THE GIVING OF ANY SUCH RELEASE TO THE BROKERS PURSUANT TO THE TERMS OF THE BUY-BACK DEEDS IN RELATION TO THE SHARE BUY-BACKS BE MADE OUT OF THE DISTRIBUTABLE PROFITS OF THE COMPANY APPROPRIATED TO EACH SHARE BUY-BACK BY REFERENCE TO A PAYMENT DATE IDENTICAL TO THE PAYMENT DATE FOR SUCH SHARE BUY-BACK; AND 1.3 ANY AND ALL CLAIMS WHICH THE COMPANY HAS OR MAY HAVE AGAINST ITS DIRECTORS (WHETHER PAST OR PRESENT) ARISING OUT OF OR IN CONNECTION WITH: (A) THE PAYMENT OF THE DIVIDENDS; AND (B) THE SHARE BUY-BACKS, BE WAIVED AND THAT A DEED OF RELEASE IN FAVOR OF SUCH PERSONS BE ENTERED INTO BY THE COMPANY IN THE FORM PRODUCED TO THE GENERAL MEETING AND INITIALED BY THE CHAIRMAN FOR THE PURPOSES OF IDENTIFICATION Issuer Yes For For Enagas SA ENG E41759106 3/27/2015 TO EXAMINE AND, IF APPROPRIATE, APPROVE THE 2(BALANCE SHEET, INCOME STATEMENT, STATEMENT OF CHANGES IN EQUITY, CASH FLOW STATEMENT AND NOTES TO THE FINANCIAL STATEMENTS) AND MANAGEMENT REPORT OF BOTH ENAGAS S.A. AND ITS CONSOLIDATED GROUP Issuer Yes For For TO APPROVE, IF APPLICABLE, THE PROPOSED APPROPRIATION OF ENAGAS, S.A.'S. NET INCOME FOR THE 2 Issuer Yes For For TO APPROVE, IF APPROPRIATE, THE PERFORMANCE OF THE BOARD OF DIRECTORS OF ENAGAS, S.A. IN THE 2 Issuer Yes For For TO RE-APPOINT AUDITING FIRM DELOITTE & TOUCHE S. L. AS AUDITOR OF ENAGAS, S.A. AND ITS CONSOLIDATED GROUP FOR 2015 Issuer Yes For For TO RE-ELECT SULTAN HAMEDKHAMIS AL BURTAMANI AS DIRECTOR FOR THE FOUR YEAR PERIOD PROVIDED FOR IN THE ARTICLES OF ASSOCIATION. MR. AL BURTAMANI IS A PROPRIETARY DIRECTOR Issuer Yes For For TO RE-ELECT LUIS JAVIER NAVARRO VIGIL AS DIRECTOR FOR THE FOUR YEAR PERIOD PROVIDED FOR IN ARTICLES OF ASSOCIATION. MR. NAVARRO IS A NON-EXECUTIVE DIRECTOR Issuer Yes For For TO AMEND THE ARTICLES OF ASSOCIATION FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE LEY DE SOCIEDADES DE CAPITAL (SPANISH CORPORATE ENTERPRISE ACT) BY VIRTUE OF LAW 31/2014, OF DECEMBER 3, AND IN THE CASE OF ARTICLE 35 IN ORDER TO REDUCE THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS: TO AMEND THE FOLLOWING ARTICLE PERTAINING TO TITLE II ("CAPITAL AND SHARES"): ARTICLE 7 ("ACCOUNTING RECORDS") Issuer Yes Abstain Abstain TO AMEND THE ARTICLES OF ASSOCIATION FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE LEY DE SOCIEDADES DE CAPITAL (SPANISH CORPORATE ENTERPRISE ACT) BY VIRTUE OF LAW 31/2014, OF DECEMBER 3, AND IN THE CASE OF ARTICLE 35 IN ORDER TO REDUCE THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS: TO AMEND THE FOLLOWING ARTICLES PERTAINING TO TITLE III, SECTION 1 ("THE GENERAL MEETING"): ARTICLE 18 ("GENERAL MEETING"); ARTICLE 21 ("EXTRAORDINARY GENERAL MEETINGS"); ARTICLE 22 ("CONVENING THE GENERAL MEETING"); ARTICLE 23 ("EXCEPTIONAL CONVENING OF THE GENERAL MEETING"); ARTICLE 27 ("ATTENDANCE, PROXIES AND VOTING AT GENERAL MEETINGS"); ARTICLE 31 ("SHAREHOLDERS' RIGHT TO INFORMATION"); ARTICLE 32 ("MINUTES"); AND ARTICLE 34 ("CHALLENGES TO THE RESOLUTIONS OF THE GENERAL MEETING") Issuer Yes Abstain Abstain TO AMEND THE ARTICLES OF ASSOCIATION FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE LEY DE SOCIEDADES DE CAPITAL (SPANISH CORPORATE ENTERPRISE ACT) BY VIRTUE OF LAW 31/2014, OF DECEMBER 3, AND IN THE CASE OF ARTICLE 35 IN ORDER TO REDUCE THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS: TO AMEND THE FOLLOWING ARTICLES PERTAINING TO TITLE III, SECTION 2A ("BOARD OF DIRECTORS"): ARTICLE 35 ("COMPOSITION OF THE BOARD"); ARTICLE 36 ("REMUNERATION OF THE BOARD OF DIRECTORS"); ARTICLE 37 ("POSTS"); ARTICLE 38 ("TERM OF OFFICE"); ARTICLE 39 ("MEETINGS OF THE BOARD OF DIRECTORS"); ARTICLE 41 ("DIRECTORS' LIABILITY"); ARTICLE 42 ("CHALLENGES TO RESOLUTIONS"); ARTICLE 43 ("DELEGATION OF POWERS"); ARTICLE 44 ("AUDIT AND COMPLIANCE COMMITTEE"); ARTICLE 45 ("APPOINTMENTS, REMUNERATIONS AND CORPORATE SOCIAL RESPONSIBILITY COMMITTEE."); AND ARTICLE 46 ("CHAIRMAN OF THE BOARD OF DIRECTORS") Issuer Yes Abstain Abstain TO AMEND THE FOLLOWING ARTICLES PERTAINING TO THE RULES AND REGULATIONS OF THE GENERAL SHAREHOLDERS' MEETING FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE SPANISH CORPORATE ENTERPRISE ACT BY VIRTUE OF LAW 31/2014, OF DECEMBER 3: TO AMEND ARTICLE 4 ("POWERS OF THE GENERAL MEETING") Issuer Yes Abstain Abstain TO AMEND THE FOLLOWING ARTICLES PERTAINING TO THE RULES AND REGULATIONS OF THE GENERAL SHAREHOLDERS' MEETING FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE SPANISH CORPORATE ENTERPRISE ACT BY VIRTUE OF LAW 31/2014, OF DECEMBER 3: TO AMEND ARTICLE 5 ("CONVENING THE GENERAL MEETING"); ARTICLE 7 ("SHAREHOLDERS' RIGHT TO INFORMATION"); ARTICLE 10 ("PROXY RIGHTS"); ARTICLE 11 ("VOTING RIGHTS"); AND ARTICLE 13 ("PROCEEDINGS OF THE GENERAL MEETING") Issuer Yes Abstain Abstain TO AMEND THE FOLLOWING ARTICLES PERTAINING TO THE RULES AND REGULATIONS OF THE GENERAL SHAREHOLDERS' MEETING FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE SPANISH CORPORATE ENTERPRISE ACT BY VIRTUE OF LAW 31/2014, OF DECEMBER 3: TO AMEND ARTICLE 16 ("PUBLICITY") Issuer Yes Abstain Abstain AUTHORIZATION IN ACCORDANCE WITH ARTICLE Issuer Yes Against Against APPROVAL OF MEMBERS OF THE BOARD OF DIRECTORS' REMUNERATION FOR 2015 Issuer Yes For For TO SUBJECT THE ANNUAL REPORT ON DIRECTORS' REMUNERATION TO AN ADVISORY VOTE IN ACCORDANCE WITH THE TRANSITORY PROVISIONS OF SECTION 2 OF THE LAW 31/2 Issuer Yes For For REPORT - NOT SUBJECT TO VOTE - ON AMENDMENTS TO THE "RULES AND REGULATIONS OF THE ORGANIZATION AND FUNCTIONING OF THE BOARD OF DIRECTORS OF ENAGAS, S .A." INTRODUCED SINCE THE LAST GENERAL SHAREHOLDERS' MEETING FOR PURPOSES OF ADAPTING THEM TO THE AMENDMENTS INTRODUCED TO THE SPANISH CORPORATE ENTERPRISE ACT BY VIRTUE OF LAW 31/2014, OF DECEMBER 3 Issuer Yes n/a n/a TO DELEGATE POWERS TO SUPPLEMENT, DEVELOP, IMPLEMENT, RECTIFY AND FORMALIZE THE RESOLUTIONS PASSED AT THE GENERAL MEETING Issuer Yes For For Iberdrola SA IBE E6165F166 3/27/2015 APPROVAL OF THE INDIVIDUAL ANNUAL ACCOUNTS OF THE COMPANY AND OF THE ANNUAL ACCOUNTS OF THE COMPANY CONSOLIDATED WITH THOSE OF ITS SUBSIDIARIES FOR FINANCIAL YEAR 2014 Issuer Yes For For APPROVAL OF THE INDIVIDUAL MANAGEMENT REPORT OF THE COMPANY AND OF THE MANAGEMENT REPORT OF THE COMPANY CONSOLIDATED WITH THAT OF ITS SUBSIDIARIES FOR FINANCIAL YEAR 2014 Issuer Yes For For APPROVAL OF THE MANAGEMENT AND ACTIVITIES OF THE BOARD OF DIRECTORS DURING FINANCIAL YEAR 2014 Issuer Yes For For RE-ELECTION OF ERNST & YOUNG, S. L. AS AUDITOR OF THE COMPANY AND OF ITS CONSOLIDATED GROUP FOR FINANCIAL YEAR 2015 Issuer Yes For For APPROVAL OF THE PROPOSED ALLOCATION OF PROFITS/LOSSES AND DISTRIBUTION OF DIVIDENDS FOR FINANCIAL YEAR 2014 Issuer Yes For For INCREASES IN SHARE CAPITAL BY MEANS OF SCRIP ISSUES IN ORDER TO IMPLEMENT TWO NEW EDITIONS OF THE "IBERDROLA FLEXIBLE DIVIDEND" SYSTEM: APPROVAL OF AN INCREASE IN SHARE CAPITAL BY MEANS OF A SCRIP ISSUE AT A MAXIMUM REFERENCE MARKET VALUE OF -OF-CHARGE ALLOCATION OF NEW SHARES TO THE SHAREHOLDERS OF THE COMPANY. OFFER TO THE SHAREHOLDERS OF THE ACQUISITION OF THEIR FREE-OF-CHARGE ALLOCATION RIGHTS AT A GUARANTEED FIXED PRICE. EXPRESS PROVISION FOR THE POSSIBILITY OF AN INCOMPLETE ALLOCATION. APPLICATION FOR ADMISSION OF THE SHARES ISSUED TO TRADING ON THE BILBAO, MADRID, BARCELONA, AND VALENCIA STOCK EXCHANGES THROUGH THE AUTOMATED QUOTATION SYSTEM (SISTEMA DE INTERCONEXION BURSATIL). DELEGATION OF POWERS TO THE BOARD OF DIRECTORS, WITH EXPRESS POWER OF SUBSTITUTION, INCLUDING, AMONG OTHERS, THE POWER TO AMEND THE ARTICLE OF THE BY-LAWS GOVERNING SHARE CAPITAL Issuer Yes For For INCREASES IN SHARE CAPITAL BY MEANS OF SCRIP ISSUES IN ORDER TO IMPLEMENT TWO NEW EDITIONS OF THE "IBERDROLA FLEXIBLE DIVIDEND" SYSTEM: APPROVAL OF AN INCREASE IN SHARE CAPITAL BY MEANS OF A SCRIP ISSUE AT A MAXIMUM REFERENCE MARKET VALUE OF -OF-CHARGE ALLOCATION OF NEW SHARES TO THE SHAREHOLDERS OF THE COMPANY. OFFER TO THE SHAREHOLDERS OF THE ACQUISITION OF THEIR FREE-OF-CHARGE ALLOCATION RIGHTS AT A GUARANTEED FIXED PRICE. EXPRESS PROVISION FOR THE POSSIBILITY OF AN INCOMPLETE ALLOCATION. APPLICATION FOR ADMISSION OF THE SHARES ISSUED TO TRADING ON THE BILBAO, MADRID, BARCELONA, AND VALENCIA STOCK EXCHANGES THROUGH THE AUTOMATED QUOTATION SYSTEM (SISTEMA DE INTERCONEXION BURSATIL). DELEGATION OF POWERS TO THE BOARD OF DIRECTORS, WITH EXPRESS POWER OF SUBSTITUTION, INCLUDING, AMONG OTHERS, THE POWER TO AMEND THE ARTICLE OF THE BY-LAWS GOVERNING SHARE CAPITAL Issuer Yes For For RATIFICATION OF THE INTERIM APPOINTMENT AND RE-ELECTION OF MR JOSE WALFREDO FERNANDEZ AS DIRECTOR, WITH THE STATUS OF EXTERNAL INDEPENDENT DIRECTOR Issuer Yes For For RATIFICATION OF THE INTERIM APPOINTMENT AND RE-ELECTION OF MS DENISE MARY HOLT AS DIRECTOR, WITH THE STATUS OF EXTERNAL INDEPENDENT DIRECTOR Issuer Yes For For RATIFICATION OF THE INTERIM APPOINTMENT AND RE-ELECTION OF MR MANUEL MOREU MUNAIZ AS DIRECTOR, WITH THE STATUS OF OTHER EXTERNAL DIRECTOR Issuer Yes For For RE-ELECTION OF MR ANGEL JESUS ACEBES PANIAGUA AS DIRECTOR, WITH THE STATUS OF EXTERNAL INDEPENDENT DIRECTOR Issuer Yes For For RE-ELECTION OF MS MARIA HELENA ANTOLIN RAYBAUD AS DIRECTOR, WITH THE STATUS OF EXTERNAL INDEPENDENT DIRECTOR Issuer Yes For For RE-ELECTION OF MR SANTIAGO MARTINEZ LAGE AS DIRECTOR, WITH THE STATUS OF EXTERNAL INDEPENDENT DIRECTOR Issuer Yes For For RE-ELECTION OF MR JOSE LUIS SAN PEDRO GUERENABARRENA AS DIRECTOR, WITH THE STATUS OF OTHER EXTERNAL DIRECTOR Issuer Yes For For RE-ELECTION OF MR JOSE IGNACIO SANCHEZ GALAN AS DIRECTOR, WITH THE STATUS OF EXECUTIVE DIRECTOR Issuer Yes For For AMENDMENTS OF THE BY-LAWS IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT (LEY DE SOCIEDADES DE CAPITAL) TO IMPROVE CORPORATE GOVERNANCE, TO REFLECT THE STATUS OF IBERDROLA, S.A. AS A HOLDING COMPANY, TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE, AND TO SIMPLIFY THE TEXT THEREOF: AMENDMENT OF THE CURRENT TITLE I (THE COMPANY, ITS SHARE CAPITAL, AND ITS SHAREHOLDERS) Issuer Yes For For AMENDMENTS OF THE BY-LAWS IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT (LEY DE SOCIEDADES DE CAPITAL) TO IMPROVE CORPORATE GOVERNANCE, TO REFLECT THE STATUS OF IBERDROLA, S.A. AS A HOLDING COMPANY, TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE, AND TO SIMPLIFY THE TEXT THEREOF: AMENDMENT OF THE CURRENT CHAPTER I OF TITLE II, WHICH NOW BECOMES THE NEW TITLE II (THE GENERAL SHAREHOLDERS' MEETING) Issuer Yes For For AMENDMENTS OF THE BY-LAWS IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT (LEY DE SOCIEDADES DE CAPITAL) TO IMPROVE CORPORATE GOVERNANCE, TO REFLECT THE STATUS OF IBERDROLA, S.A. AS A HOLDING COMPANY, TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE, AND TO SIMPLIFY THE TEXT THEREOF: AMENDMENT OF THE CURRENT CHAPTER II OF TITLE II, WHICH NOW BECOMES THE NEW TITLE III (MANAGEMENT OF THE COMPANY) Issuer Yes For For AMENDMENTS OF THE BY-LAWS IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT (LEY DE SOCIEDADES DE CAPITAL) TO IMPROVE CORPORATE GOVERNANCE, TO REFLECT THE STATUS OF IBERDROLA, S.A. AS A HOLDING COMPANY, TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE, AND TO SIMPLIFY THE TEXT THEREOF: AMENDMENT OF THE CURRENT TITLES III AND IV, WHICH NOW BECOME THE NEW TITLES IV (BREAKTHROUGH OF RESTRICTIONS IN THE EVENT OF TAKEOVER BIDS) AND V (ANNUAL ACCOUNTS, DISSOLUTION, AND LIQUIDATION), AND ELIMINATION OF THE CURRENT TITLE V (FINAL PROVISIONS) Issuer Yes For For AMENDMENTS OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT TO IMPROVE CORPORATE GOVERNANCE, AND TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE: AMENDMENT OF THE PRELIMINARY TITLE AND OF TITLE I (FUNCTION, TYPES, AND POWERS Issuer Yes For For AMENDMENTS OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT TO IMPROVE CORPORATE GOVERNANCE, AND TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE: AMENDMENT OF TITLES II (CALL TO THE GENERAL SHAREHOLDERS' MEETING), III (RIGHT TO ATTEND AND PROXY REPRESENTATION) AND IV (INFRASTRUCTURE AND EQUIPMENT) Issuer Yes For For AMENDMENTS OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT TO IMPROVE CORPORATE GOVERNANCE, AND TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE: AMENDMENT OF TITLE V (CONDUCT OF THE GENERAL SHAREHOLDERS' MEETING) Issuer Yes For For AMENDMENTS OF THE REGULATIONS FOR THE GENERAL SHAREHOLDERS' MEETING IN ORDER TO CONFORM THE TEXT THEREOF TO LAW 31/2014, OF DECEMBER 3, AMENDING THE COMPANIES ACT TO IMPROVE CORPORATE GOVERNANCE, AND TO INCLUDE OTHER IMPROVEMENTS IN THE AREA OF CORPORATE GOVERNANCE AND OF A TECHNICAL NATURE: AMENDMENT OF TITLES VI (VOTING AND ADOPTION OF RESOLUTIONS), VII (CLOSURE AND MINUTES OF THE MEETING) AND VIII (SUBSEQUENT ACTS) Issuer Yes For For APPROVAL OF A REDUCTION IN SHARE CAPITAL BY MEANS OF THE RETIREMENT OF 148,483,% OF THE SHARE CAPITAL OF IBERDROLA, S.A. DELEGATION OF POWERS TO THE BOARD OF DIRECTORS, WITH EXPRESS POWER OF SUBSTITUTION, INCLUDING, AMONG OTHERS, THE POWERS TO AMEND THE ARTICLE OF THE BY-LAWS GOVERNING SHARE CAPITAL AND TO APPLY FOR THE REMOVAL FROM TRADING OF THE RETIRED SHARES AND FOR THE REMOVAL THEREOF FROM THE BOOK-ENTRY REGISTERS Issuer Yes Against Against DELEGATION OF POWERS TO FORMALIZE AND IMPLEMENT ALL RESOLUTIONS ADOPTED BY THE SHAREHOLDERS AT THE GENERAL SHAREHOLDERS' MEETING, FOR CONVERSION THEREOF INTO A PUBLIC INSTRUMENT, AND FOR THE INTERPRETATION, CORRECTION, SUPPLEMENTATION THEREOF, FURTHER ELABORATION THEREON, AND REGISTRATION THEREOF Issuer Yes For For CONSULTATIVE VOTE REGARDING THE ANNUAL DIRECTOR REMUNERATION REPORT FOR FINANCIAL YEAR 2014 Issuer Yes For For Suncor Energy, Inc. SU 4/30/2015 ELECTION OF DIRECTOR: MEL E. BENSON Issuer Yes For For ELECTION OF DIRECTOR: JACYNTHE COTE Issuer Yes For For ELECTION OF DIRECTOR: DOMINIC D'ALESSANDRO Issuer Yes For For ELECTION OF DIRECTOR: W. DOUGLAS FORD Issuer Yes For For ELECTION OF DIRECTOR: JOHN D. GASS Issuer Yes For For ELECTION OF DIRECTOR: JOHN R. HUFF Issuer Yes For For ELECTION OF DIRECTOR: MAUREEN MCCAW Issuer Yes For For ELECTION OF DIRECTOR: MICHAEL W. O'BRIEN Issuer Yes For For ELECTION OF DIRECTOR: JAMES W. SIMPSON Issuer Yes For For ELECTION OF DIRECTOR: EIRA M. THOMAS Issuer Yes For For ELECTION OF DIRECTOR: STEVEN W. WILLIAMS Issuer Yes For For ELECTION OF DIRECTOR: MICHAEL M. WILSON Issuer Yes For For RE-APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF SUNCOR ENERGY INC. FOR THE ENSUING YEAR Issuer Yes For For TO CONFIRM AMENDMENTS TO BY-LAW NO. 1 OF SUNCOR ENERGY INC., AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR OF SUNCOR ENERGY INC. DATED FEBRUARY 26, 2015 Issuer Yes Abstain Abstain TO CONFIRM AMENDED AND RESTATED BY-LAW NO. 2 OF SUNCOR ENERGY INC., AS DESCRIBED IN THE MANAGEMENT PROXY CIRCULAR OF SUNCOR ENERGY INC. DATED FEBRUARY 26, 2015 Issuer Yes Abstain Abstain TO ACCEPT THE APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE MANAGEMENT PROXY CIRCULAR OF SUNCOR ENERGY INC. DATED FEBRUARY 26, 2015 Issuer Yes Abstain Abstain Trend Micro Inc J9298Q104 3/26/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes For For APPOINT A DIRECTOR CHANG MING-JANG Issuer Yes For For APPOINT A DIRECTOR EVA CHEN Issuer Yes For For APPOINT A DIRECTOR MAHENDRA NEGI Issuer Yes For For APPOINT A DIRECTOR OMIKAWA, AKIHIKO Issuer Yes For For APPOINT A DIRECTOR WAEL MOHAMED Issuer Yes For For APPOINT A DIRECTOR NONAKA, IKUJIRO Issuer Yes For For AMEND THE COMPENSATION TO BE RECEIVED BY DIRECTORS Issuer Yes For For BP PLC BP 4/16/2015 TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS Issuer Yes For For TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT Issuer Yes Abstain Abstain VOTE FOR ALL NOMINEES Issuer Yes For For TO RE-APPOINT ERNST & YOUNG AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For TO AUTHORIZE THE RENEWAL OF THE SCRIP DIVIDEND PROGRAM Issuer Yes For For TO APPROVE THE BP SHARE AWARDED PLAN 2 Issuer Yes Against Against TO GIVE LIMITED AUTHORITY TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE Issuer Yes For For TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT Issuer Yes For For SPECIAL RESOLUTION TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS Issuer Yes Against Against SPECIAL RESOLUTION TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY Issuer Yes Against Against SPECIAL RESOLUTION TO ADOPT NEW ARTICLES OF ASSOCIATION Issuer Yes For For SPECIAL RESOLUTION TO AUTHORIZE THE CALLING OF GENERAL MEETING Issuer Yes For For SPECIAL RESOLUTION TO DIRECT THE COMPANY TO PROVIDE FURTHER INFORMATION ON THE LOW CARBON TRANSITION Issuer Yes For For Mekonomen AB MEKO W5615X116 4/14/2015 DECISION CONCERNING ADOPTION OF THE PROFIT AND LOSS ACCOUNT AND THE BALANCE SHEET, THE CONSOLIDATED PROFIT AND LOSS ACCOUNT AND THE CONSOLIDATED BALANCE SHEET Issuer Yes For For DECISION CONCERNING ALLOCATION OF THE PROFIT IN ACCORDANCE WITH THE APPROVED BALANCE SHEET AND RECORD DATE FOR DIVIDEND: SEK 7.00 PER SHARE Issuer Yes For For DECISION ON DISCHARGE FROM LIABILITY OF THE DIRECTORS OF THE BOARD AND THE CEO Issuer Yes For For DETERMINATION OF THE NUMBER OF DIRECTORS OF THE BOARD AND DEPUTIES OF THE BOARD TO BE ELECTED BY THE ANNUAL GENERAL MEETING: SEVEN MEETING-ELECTED DIRECTORS OF THE BOARD AND NO DEPUTY DIRECTORS Issuer Yes For For DETERMINATION OF DIRECTORS' AND AUDITORS' FEES Issuer Yes For For ELECTION OF CHAIRMAN OF THE BOARD, OTHER DIRECTORS OF THE BOARD AND DEPUTY DIRECTORS, IF ANY: RE-ELECTION OF FREDRIK PERSSON AS CHAIRMAN OF THE BOARD. RE-ELECTION OF DIRECTORS KENNETH BENGTSSON, CAROLINE BERG, KENNY BRACK, HELENA SKANTORP, CHRISTER ABERG AND MALIN PERSSON Issuer Yes For For ELECTION OF AUDITOR: PRICEWATERHOUSECOOPERS AB Issuer Yes For For DETERMINATION OF GUIDELINES FOR APPOINTMENT OF THE NOMINATING COMMITTEE ETC Issuer Yes For For DETERMINATION OF GUIDELINES FOR REMUNERATION TO SENIOR EXECUTIVES Issuer Yes For For RESOLUTION ON EMPLOYEES' ACQUISITION OF SHARES IN SUBSIDIARIES Issuer Yes For For RESOLUTION ON AUTHORIZATION OF THE BOARD TO ISSUE NEW SHARES Issuer Yes For For Straumann Holding AG STMN H8300N119 4/10/2015 APPROVAL OF THE MANAGEMENT REPORT, THE ANNUAL FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2014 Issuer Yes For For APPROPRIATION OF EARNINGS AND DIVIDEND PAYMENT FOR THE BUSINESS YEAR 2014 Issuer Yes For For DISCHARGE OF THE BOARD OF DIRECTORS Issuer Yes For For APPROVAL OF THE COMPENSATION OF THE BOARD OF DIRECTORS FOR THE NEXT TERM Issuer Yes For For APPROVAL OF THE FIXED COMPENSATION OF THE EXECUTIVE MANAGEMENT FOR THE PERIOD APRIL 1, 2015-MARCH 31, 2016 Issuer Yes Abstain Abstain APPROVAL OF THE SHORT-TERM VARIABLE COMPENSATION OF THE EXECUTIVE MANAGEMENT FOR THE BUSINESS YEAR 2014 Issuer Yes Abstain Abstain RE-ELECTION OF GILBERT ACHERMANN AS MEMBER AND CHAIRMAN OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF DR. SEBASTIAN BURCKHARDT AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF ROLAND HESS AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF ULRICH LOOSER AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF DR. BEAT LUETHI AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF STEFAN MEISTER AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF DR. H.C. THOMAS STRAUMANN AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF THE COMPENSATION COMMITTEE: ULRICH LOOSER Issuer Yes For For RE-ELECTION OF THE COMPENSATION COMMITTEE: DR. BEAT LUETHI Issuer Yes For For RE-ELECTION OF THE COMPENSATION COMMITTEE: STEFAN MEISTER Issuer Yes For For RE-ELECTION OF NEOVIUS SCHLAGER AND PARTNER AS INDEPENDENT VOTING REPRESENTATIVE Issuer Yes For For RE-ELECTION OF ERNST & YOUNG AG, BASEL, AS AUDITORS Issuer Yes For For Smith & Nephew PLC SNN 83175M205 4/9/2015 TO RECEIVE AND ADOPT THE AUDITED ACCOUNTS Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT Issuer Yes For For TO DECLARE A FINAL DIVIDEND Issuer Yes For For VOTE FOR DIRECTORS Issuer Yes For For TO APPOINT THE AUDITOR Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO DETERMINE THE REMUNERATION OF THE AUDITOR Issuer Yes For For TO RENEW THE DIRECTORS' AUTHORITY TO ALLOT SHARES Issuer Yes Against Against TO RENEW THE DIRECTORS AUTHORITY FOR THE DISAPPLICATION OF THE PRE-EMPTION RIGHTS Issuer Yes Against Against TO RENEW THE DIRECTORS' LIMITED AUTHORITY TO MAKE MARKET PURCHASES OF THE COMPANY'S OWN SHARES Issuer Yes Against Against TO AUTHORIZE GENERAL MEETINGS TO BE HELD ON 14 CLEAR DAYS' NOTICE Issuer Yes For For Tamedia AG TAMN H84391103 4/17/2015 MANAGEMENT REPORT, CONSOLIDATED FINANCIAL STATEMENT AND ANNUAL ACCOUNTS 2014 (AS OF 31 DECEMBER 2014), AUDITORS REPORTS Issuer Yes For For ALLOCATION OF THE DISPOSABLE PROFIT AND SETTING OF DIVIDENDS Issuer Yes For For DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE BOARD Issuer Yes For For RE-ELECTION OF PIETRO SUPINO AS MEMBER AND CHAIRMAN OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF CLAUDIA CONINX-KACZYNSKI AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF MARINA DE PLANTA AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF MARTIN KALL AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF PIERRE LAMUNIERE AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF KONSTANTIN RICHTER AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF IWAN RICKENBACHER AS MEMBER OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION OF PIETRO SUPINO AS MEMBER OF THE APPOINTMENTS AND COMPENSATION COMMITTEE Issuer Yes For For RE-ELECTION OF CLAUDIA CONINX-KACZYNSKI AS MEMBER OF THE APPOINTMENTS AND COMPENSATION COMMITTEE Issuer Yes For For RE-ELECTION OF MARTIN KALL AS MEMBER OF THE APPOINTMENTS AND COMPENSATION COMMITTEE Issuer Yes For For RE-ELECTION OF GABRIELA WYSS AS THE INDEPENDENT REPRESENTATIVE OF VOTING RIGHTS Issuer Yes For For RE-ELECTION OF MARTIN BASLER AS THE SUBSTITUTE FOR THE INDEPENDENT REPRESENTATIVE OF VOTING RIGHTS Issuer Yes For For RE-ELECTION OF THE AUDITORS: ERNST & YOUNG AG, ZURICH Issuer Yes For For GENERAL AMENDMENTS TO THE ARTICLES OF ASSOCIATION Issuer Yes For For OVERALL AMOUNT OF REMUNERATION FOR THE BOARD OF DIRECTORS FOR FINANCIAL YEAR 2014 Issuer Yes For For OVERALL AMOUNT OF REMUNERATION FOR THE ADVISORY BOARD FOR DIGITAL DEVELOPMENT FOR FINANCIAL YEAR 2014 Issuer Yes For For OVERALL AMOUNT OF FIXED REMUNERATION FOR THE MEMBERS OF THE EXECUTIVE BOARD FOR FINANCIAL YEAR 2014 Issuer Yes For For OVERALL AMOUNT OF VARIABLE REMUNERATION FOR THE MEMBERS OF THE EXECUTIVE BOARD FOR FINANCIAL YEAR 2014 Issuer Yes Against Against PRINCIPLES OF REMUNERATION 2015 Issuer Yes Abstain Abstain Imperial Oil Limited IMO 4/30/2015 PRICEWATERHOUSECOOPERS LLP BE REAPPOINTED AS THE AUDITOR OF THE COMPANY UNTIL THE NEXT ANNUAL MEETING Issuer Yes For For ELECTION OF DIRECTOR: K.T. (KRYSTYNA) HOEG Issuer Yes For For ELECTION OF DIRECTOR: R.M. (RICHARD) KRUGER Issuer Yes For For ELECTION OF DIRECTOR: J.M. (JACK) MINTZ Issuer Yes For For ELECTION OF DIRECTOR: D.S. (DAVID) SUTHERLAND Issuer Yes For For ELECTION OF DIRECTOR: S.D. (SHEELAGH) WHITTAKER Issuer Yes For For ELECTION OF DIRECTOR: D.G. (JERRY) WASCOM Issuer Yes For For ELECTION OF DIRECTOR: V.L. (VICTOR) YOUNG Issuer Yes For For IN THE PROXYHOLDER'S DISCRETION, THE PROXYHOLDER IS AUTHORIZED TO ACT ON AMENDMENTS OR VARIATIONS TO MATTERS IDENTIFIED IN THE INVITATION TO ATTEND THE MEETING OR ANY ADDITIONAL MATTERS THAT MAY PROPERLY BE BROUGHT BEFORE THE MEETING Issuer Yes Against Against Lonza Group AG LONN H50524133 4/8/2015 ANNUAL REPORT, CONSOLIDATED FINANCIAL STATEMENTS AND FINANCIAL STATEMENTS OF LONZA GROUP LTD Issuer Yes For For CONSULTATIVE VOTE ON THE REMUNERATION REPORT Issuer Yes Abstain Abstain DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Issuer Yes For For APPROPRIATION OF AVAILABLE EARNINGS / RESERVES FROM CAPITAL CONTRIBUTION Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: PATRICK AEBISCHER Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: WERNER BAUER Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: THOMAS EBELING Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: JEAN-DANIEL GERBER Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: BARBARA RICHMOND Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: MARGOT SCHELTEMA Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: ROLF SOIRON Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: JURGEN STEINEMANN Issuer Yes For For RE-ELECTION TO THE BOARD OF DIRECTOR: ANTONIO TRIUS Issuer Yes For For RE-ELECTION OF ROLF SOIRON AS CHAIRPERSON OF THE BOARD OF DIRECTORS Issuer Yes For For RE-ELECTION TO THE NOMINATION AND COMPENSATION COMMITTEE: THOMAS EBELING Issuer Yes For For RE-ELECTION TO THE NOMINATION AND COMPENSATION COMMITTEE: JEAN-DANIEL GERBER Issuer Yes For For RE-ELECTION TO THE NOMINATION AND COMPENSATION COMMITTEE: JURGEN STEINEMANN Issuer Yes For For RE-ELECTION OF KPMG LTD, ZURICH AS AUDITORS Issuer Yes For For RE-ELECTION OF DANIEL PLUSS AS INDEPENDENT PROXY Issuer Yes For For COMPENSATION OF THE BOARD OF DIRECTORS Issuer Yes For For COMPENSATION OF THE EXECUTIVE COMMITTEE: MAXIMUM AGGREGATE AMOUNT OF FIXED COMPENSATION OF THE EXECUTIVE COMMITTEE Issuer Yes For For COMPENSATION OF THE EXECUTIVE COMMITTEE: AGGREGATE AMOUNT OF VARIABLE SHORT-TERM COMPENSATION OF THE EXECUTIVE COMMITTEE Issuer Yes Abstain Abstain COMPENSATION OF THE EXECUTIVE COMMITTEE: MAXIMUM AGGREGATE AMOUNT OF VARIABLE LONG-TERM COMPENSATION OF THE EXECUTIVE COMMITTEE Issuer Yes Abstain Abstain RENEWAL OF THE AUTHORIZED SHARE CAPITAL Issuer Yes For For IF AT THE TIME OF THE ANNUAL GENERAL MEETING, THE BOARD OF DIRECTORS OR SHAREHOLDERS MAKE UNANNOUNCED PROPOSALS WITH RESPECT TO THOSE AGENDA ITEMS SET FORTH ABOVE, OR NEW AGENDA ITEMS ARE PUT FORTH BEFORE THE ANNUAL GENERAL MEETING, I/WE INSTRUCT THE INDEPENDENT PROXY TO VOTE MY/OUR SHARES AS FOLLOWS (YESIN ACCORDANCE WITH THE PROPOSAL OF THE BOARD OF DIRECTOR, AGAINSTREJECTION, ABSTAINABSTENTION) Issuer Yes Against Against Energias De Portugal SA EDP X67925119 4/21/2015 RESOLVE ON THE APPROVAL OF THE INDIVIDUAL AND CONSOLIDATED ACCOUNTS' REPORTING DOCUMENTS FOR 2014, INCLUDING THE GLOBAL MANAGEMENT REPORT (WHICH INCORPORATES A CHAPTER REGARDING CORPORATE GOVERNANCE), THE INDIVIDUAL AND CONSOLIDATED ACCOUNTS, THE ANNUAL REPORT AND THE OPINION OF THE GENERAL AND SUPERVISORY BOARD AND THE LEGAL CERTIFICATION OF THE INDIVIDUAL AND CONSOLIDATED ACCOUNTS Issuer Yes For For RESOLVE ON THE ALLOCATION OF PROFITS IN RELATION TO THE 2 Issuer Yes For For RESOLVE ON THE GENERAL APPRAISAL OF THE MANAGEMENT AND SUPERVISION OF THE COMPANY, UNDER ARTICLE : GENERAL APPRAISAL OF THE EXECUTIVE BOARD OF DIRECTORS Issuer Yes For For RESOLVE ON THE GENERAL APPRAISAL OF THE MANAGEMENT AND SUPERVISION OF THE COMPANY, UNDER ARTICLE : GENERAL APPRAISAL OF THE GENERAL AND SUPERVISORY BOARD Issuer Yes For For RESOLVE ON THE GENERAL APPRAISAL OF THE MANAGEMENT AND SUPERVISION OF THE COMPANY, UNDER ARTICLE : GENERAL APPRAISAL OF THE STATUTORY AUDITOR Issuer Yes For For RESOLVE ON THE GRANTING OF AUTHORIZATION TO THE EXECUTIVE BOARD OF DIRECTORS FOR THE ACQUISITION AND SALE OF OWN SHARES BY EDP AND SUBSIDIARIES OF EDP Issuer Yes Against Against RESOLVE ON THE GRANTING OF AUTHORIZATION TO THE EXECUTIVE BOARD OF DIRECTORS FOR THE ACQUISITION AND SALE OF OWN BONDS BY EDP AND SUBSIDIARIES OF EDP Issuer Yes Against Against RESOLVE ON THE REMUNERATION POLICY OF THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS PRESENTED BY THE REMUNERATIONS COMMITTEE OF THE GENERAL AND SUPERVISORY BOARD. Issuer Yes Abstain Abstain RESOLVE ON THE REMUNERATION POLICY OF THE OTHER MEMBERS OF THE CORPORATE BODIES PRESENTED BY THE REMUNERATIONS COMMITTEE ELECTED BY THE GENERAL SHAREHOLDERS' MEETING Issuer Yes Abstain Abstain RESOLVE ON THE MODIFICATION OF THE FOLLOWING DISPOSITIONS OF EDP' BY- LAWS: (I) ARTICLE 4, THROUGH ALTERATION OF ITS NUMBERS 2 AND 3 AND WITHDRAW OF ITS NUMBERS 4 AND 5, (II) ARTICLE 11, THROUGH ALTERATION OF ITS NUMBER 4, (III) ARTICLE 16, THROUGH ALTERATION OF ITS NUMBERS 2 AND 4: ALTERATION OF NUMBER 2 AND 3 OF ARTICLE 4 OF THE BY-LAWS AND WITHDRAW OF ITS NUMBERS 4 AND 5 Issuer Yes Abstain Abstain RESOLVE ON THE MODIFICATION OF THE FOLLOWING DISPOSITIONS OF EDP' BY- LAWS: (I) ARTICLE 4, THROUGH ALTERATION OF ITS NUMBERS 2 AND 3 AND WITHDRAW OF ITS NUMBERS 4 AND 5, (II) ARTICLE 11, THROUGH ALTERATION OF ITS NUMBER 4, (III) ARTICLE 16, THROUGH ALTERATION OF ITS NUMBERS 2 AND 4: ALTERATION OF NUMBER 4 OF ARTICLE 11 OF THE BY-LAWS Issuer Yes Abstain Abstain RESOLVE ON THE MODIFICATION OF THE FOLLOWING DISPOSITIONS OF EDP' BY- LAWS: (I) ARTICLE 4, THROUGH ALTERATION OF ITS NUMBERS 2 AND 3 AND WITHDRAW OF ITS NUMBERS 4 AND 5, (II) ARTICLE 11, THROUGH ALTERATION OF ITS NUMBER 4, (III) ARTICLE 16, THROUGH ALTERATION OF ITS NUMBERS 2 AND 4: MODIFICATION OF NUMBER 2 OF ARTICLE 16 OF THE BY-LAWS Issuer Yes Abstain Abstain RESOLVE ON THE MODIFICATION OF THE FOLLOWING DISPOSITIONS OF EDP' BY- LAWS: (I) ARTICLE 4, THROUGH ALTERATION OF ITS NUMBERS 2 AND 3 AND WITHDRAW OF ITS NUMBERS 4 AND 5, (II) ARTICLE 11, THROUGH ALTERATION OF ITS NUMBER 4, (III) ARTICLE 16, THROUGH ALTERATION OF ITS NUMBERS 2 AND 4: MODIFICATION OF NUMBER 4 OF ARTICLE 16 OF THE BY-LAWS Issuer Yes Abstain Abstain RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: ELECTION OF THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD Issuer Yes For For RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: ELECTION OF THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS Issuer Yes For For RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: ELECTION OF THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR Issuer Yes For For RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: ELECTION OF THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING Issuer Yes For For RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: ELECTION OF THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING Issuer Yes For For RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: THE FIXATION OF THE REMUNERATION OF THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING Issuer Yes For For RESOLVE ON THE ELECTION OF (I) THE MEMBERS OF THE GENERAL AND SUPERVISORY BOARD, (II) THE MEMBERS OF THE EXECUTIVE BOARD OF DIRECTORS, (III) THE STATUTORY AUDITOR AND THE ALTERNATE STATUTORY AUDITOR, (IV) THE MEMBERS OF THE BOARD OF THE GENERAL SHAREHOLDERS' MEETING, (V) THE MEMBERS OF THE REMUNERATIONS COMMITTEE TO BE NOMINATED BY THE GENERAL SHAREHOLDERS' MEETING (INCLUDING THEIR RESPECTIVE REMUNERATION) AND (VI) THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD, FOR THE THREE YEAR PERIOD 2015-2017: ELECTION OF THE MEMBERS OF THE ENVIRONMENT AND SUSTAINABILITY BOARD Issuer Yes For For Leighton Holdings LEI Q55190104 4/21/2015 REMUNERATION REPORT Issuer Yes Abstain Abstain TO ELECT MR RUSSELL LANGTRY CHENU AS A DIRECTOR Issuer Yes For For TO ELECT MR TREVOR GERBER AS A DIRECTOR Issuer Yes For For TO ELECT DR KIRSTIN IRENE FERGUSON AS A DIRECTOR Issuer Yes For For TO RE-ELECT MR PETER-WILHELM SASSENFELD AS A DIRECTOR Issuer Yes For For CHANGE OF COMPANY NAME TO CIMIC GROUP LIMITED Issuer Yes For For Canadian Natural Resources Limited CNQ 5/7/2015 ELECTION OF DIRECTOR: CATHERINE M. BEST Issuer Yes For For ELECTION OF DIRECTOR: N. MURRAY EDWARDS Issuer Yes For For ELECTION OF DIRECTOR: TIMOTHY W. FAITHFULL Issuer Yes For For ELECTION OF DIRECTOR: HONORABLE GARY A. FILMON Issuer Yes For For ELECTION OF DIRECTOR: CHRISTOPHER L. FONG Issuer Yes For For ELECTION OF DIRECTOR: AMBASSADOR GORDON D. GIFFIN Issuer Yes For For ELECTION OF DIRECTOR: WILFRED A. GOBERT Issuer Yes For For ELECTION OF DIRECTOR: STEVE W. LAUT Issuer Yes For For ELECTION OF DIRECTOR: HONORABLE FRANK J. MCKENNA Issuer Yes For For ELECTION OF DIRECTOR: DAVID A. TUER Issuer Yes For For ELECTION OF DIRECTOR: ANNETTE M. VERSCHUREN Issuer Yes For For THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION Issuer Yes For For ON AN ADVISORY BASIS, ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION AS DESCRIBED IN THE INFORMATION CIRCULAR Issuer Yes Abstain Abstain Bakkafrost P/F BAKKA K4002E115 4/11/2015 ELECTION OF CHAIRMAN OF THE MEETING Issuer Yes For For BRIEFING FROM THE BOARD OF DIRECTORS ON THE ACTIVITIES OF THE COMPANY IN THE PREVIOUS FINANCIAL YEAR : CEO REGIN JACOBSEN WILL PROVIDE A BRIEFING ON THE ACTIVITIES OF THE COMPANY IN THE PREVIOUS YEAR Issuer Yes For For PRESENTATION OF THE AUDITED ANNUAL ACCOUNTS FOR APPROVAL Issuer Yes For For DECISION ON HOW TO USE PROFIT OR COVER LOSS ACCORDING TO THE APPROVED ACCOUNTS AND ANNUAL REPORT: DIVIDENDS OF DKK 6.00 PER SHARE ARE PAID TO THE SHAREHOLDERS, IN TOTAL DKK 293.1 MILLION. DIVIDENDS ARE PAID TO SHAREHOLDERS, REGISTERED IN VPS AS OF CLOSE ON APRIL 10, 2015. AFTER PAYMENT OF DIVIDENDS, THE DISTRIBUTABLE EQUITY TOTALS DKK 1,713.9 MILLION Issuer Yes For For ELECTION OF BOARD OF DIRECTORS: IT IS THE RECOMMENDATION OF THE ELECTION COMMITTEE THAT ANNIKA FREDERIKSBERG AND OYSTEIN SANDVIK ARE RE-ELECTED FOR A PERIOD OF 2 YEARS Issuer Yes For For ELECTION OF CHAIRMAN OF THE BOARD OF DIRECTORS: THE ELECTION COMMITTEE OF THE COMPANY PROPOSES RE-ELECTION OF RUNI M. HANSEN AS CHAIRMAN OF THE BOARD OF DIRECTORS FOR 2 MORE YEARS Issuer Yes For For DECISION WITH REGARD TO REMUNERATION FOR THE BOARD OF DIRECTORS AND THE ACCOUNTING COMMITTEE Issuer Yes For For ELECTION OF MEMBERS TO THE ELECTION COMMITTEE, HEREUNDER ELECTION OF CHAIRMAN OF THE ELECTION COMMITTEE: THE ELECTION COMMITTEE PROPOSES RE-ELECTION OF EYOUN RASMUSSEN AND OLA WESSEL-AAS Issuer Yes For For DECISION WITH REGARD TO REMUNERATION FOR THE ELECTION COMMITTEE Issuer Yes For For ELECTION OF AUDITOR: THE BOARD PROPOSES RE-ELECTION OF THE P/F JANUAR, LOGGILT GRANNSKOOANARVIRKI, HOYVIKSVEGUR 5, Issuer Yes For For REMUNERATION POLICY FOR SENIOR MANAGEMENT Issuer Yes For For MISCELLANEOUS Issuer Yes Abstain Abstain BYGGMAX Group AB BMAX W2237L109 5/5/2015 RESOLUTION REGARDING THE ADOPTION OF THE INCOME STATEMENT AND BALANCE SHEET AS WELL AS THE CONSOLIDATED INCOME STATEMENT AND CONSOLIDATED BALANCE SHEET Issuer Yes For For RESOLUTION REGARDING THE APPROPRIATION OF THE COMPANY'S PROFIT IN ACCORDANCE WITH THE ADOPTED BALANCE SHEET, AND THE RECORD DATE FOR THE DIVIDEND: THE BOARD OF DIRECTORS PROPOSES A DIVIDEND OF SEK 2.60 PER SHARE. THE PROPOSED RECORD DATE FOR PAYMENT OF THE DIVIDEND IS THURSDAY, MAY 7, 2015. IF THE AGM RESOLVES IN ACCORDANCE WITH THE MOTION, THE DIVIDEND IS SCHEDULED TO BE DISTRIBUTED BY EUROCLEAR SWEDEN AB ON TUESDAY, MAY 12, 2015 Issuer Yes For For RESOLUTION REGARDING DISCHARGE FROM LIABILITY OF THE BOARD OF DIRECTORS AND THE PRESIDENT Issuer Yes For For DETERMINATION OF THE NUMBER OF BOARD MEMBERS, DEPUTY BOARD MEMBERS AND AUDITORS: THE NOMINATION COMMITTEE PROPOSES THAT THE NUMBER OF BOARD MEMBERS ELECTED BY THE AGM IS SIX (6) WITH NO DEPUTIES. FURTHERMORE, THE COMMITTEE PROPOSES ONE (1) AUDITOR WITH NO DEPUTY Issuer Yes Abstain Abstain DETERMINATION OF FEES FOR MEMBERS OF THE BOARD OF DIRECTORS AND AUDITORS Issuer Yes For For ELECTION OF BOARD MEMBERS, CHAIRMAN OF THE BOARD AND AUDITORS: THE NOMINATION COMMITTEE PROPOSES THE RE-ELECTION UNTIL THE END OF THE NEXT AGM OF THE FOLLOWING BOARD MEMBERS: ANDERS MOBERG, STIG NOTLOV, LOTTIE SVEDENSTEDT AND KARIN HYGRELL-JONSSON AND THE ELECTION OF HANNELE KEMPPAINEN AND DANIEL MUHLBACH AS NEW BOARD MEMBERS. IN ADDITION, ELECTION IS PROPOSED OF ANDERS MOBERG AS CHAIRMAN OF THE BOARD. THE NOMINATION COMMITTEE PROPOSES THE RE-ELECTION OF THE COMPANY'S CURRENT AUDITOR, THE REGISTERED ACCOUNTING FIRM OHRLINGS PRICEWATERHOUSECOOPERS AB UNTIL THE END OF THE 2016 AGM. OHRLINGS PRICEWATERHOUSECOOPERS AB HAVE NOTIFIED THAT AUTHORIZED PUBLIC ACCOUNTANT ANN-CHRISTIN HAGGLUND WILL BE THE AUDITOR IN CHARGE Issuer Yes For For RESOLUTION ON POLICIES REGULATING THE APPOINTMENT OF THE NOMINATION COMMITTEE AND ITS WORK Issuer Yes For For RESOLUTION ON THE GUIDELINES FOR THE REMUNERATION OF SENIOR EXECUTIVES Issuer Yes Abstain Abstain RESOLUTION REGARDING THE INCENTIVE PROGRAM, COMPRISING A PRIVATE PLACEMENT AND ASSIGNMENT OF WARRANTS Issuer Yes Against Against MacDonald Dettwiler and Associates LTD MDA 5/4/2015 ELECTION OF DIRECTOR: ROBERT L. PHILLIPS Issuer Yes For For ELECTION OF DIRECTOR: DANIEL E. FRIEDMANN Issuer Yes For For ELECTION OF DIRECTOR: THOMAS S. CHAMBERS Issuer Yes For For ELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Issuer Yes For For ELECTION OF DIRECTOR: BRIAN G. KENNING Issuer Yes For For ELECTION OF DIRECTOR: FARES F. SALLOUM Issuer Yes For For ELECTION OF DIRECTOR: ERIC J. ZAHLER Issuer Yes For For APPOINTMENT OF KPMG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For ACCEPT THE NON-BINDING ADVISORY RESOLUTION ON THE COMPANY'S APPROACH TO EXECUTIVE COMPENSATION AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR Issuer Yes Abstain Abstain ACCEPT THE RESOLUTION ON APPROVAL OF THE 2012, 2013, 2-TERM INCENTIVE PLANS OF THE COMPANY AND THE RESERVATION OF COMMON SHARES FOR ISSUE THEREUNDER AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR Issuer Yes Against Against ACCEPT THE RESOLUTION ON APPROVAL OF THE DIRECTORS' DEFERRED SHARE UNIT PLAN AND THE RESERVATION OF COMMON SHARES FOR ISSUE THEREUNDER, AS DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR Issuer Yes Against Against AstraZeneca PLC AZN 4/24/2015 TO RECEIVE THE COMPANY'S ACCOUNTS AND THE REPORTS OF THE DIRECTORS AND AUDITOR FOR THE YEAR ENDED DECEMBER 31, 2014 Issuer Yes For For TO CONFIRM DIVIDENDS Issuer Yes For For TO RE-APPOINT KPMG, LONDON, AS AUDITOR Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO AGREE TO THE REMUNERATION OF THE AUDITOR Issuer Yes For For VOTE FOR ALL NOMINEES Issuer Yes For For TO APPROVE THE ANNUAL REPORT ON REMUNERATION FOR THE YEAR ENDED DECEMBER 31, 2014 Issuer Yes Abstain Abstain TO AUTHORIZE LIMITED EU POLITICAL DONATIONS Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO ALLOT SHARES Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO DIS-APPLY PRE-EMPTION RIGHTS Issuer Yes Against Against TO AUTHORIZE THE COMPANY TO PURCHASE ITS OWN SHARES Issuer Yes Against Against TO REDUCE THE NOTICE PERIOD FOR GENERAL MEETINGS Issuer Yes Against Against TO ADOPT NEW ARTICLES OF ASSOCIATION Issuer Yes Abstain Abstain Koninklijke Boskalis Westminster NV BOKA N14952266 5/12/2015 DISCUSSION AND ADOPTION OF THE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR 2014 Issuer Yes For For DIVIDEND PROPOSAL: DIVIDEND OF EUR 1.60 PER SHARE Issuer Yes For For DISCHARGE OF THE MEMBERS OF THE BOARD OF MANAGEMENT IN RESPECT OF THE MANAGEMENT ACTIVITIES OF THE BOARD OF MANAGEMENT OVER THE PAST FINANCIAL YEAR Issuer Yes For For DISCHARGE OF THE MEMBERS OF THE SUPERVISORY BOARD FOR THE SUPERVISION OF THE MANAGEMENT ACTIVITIES OF THE BOARD OF MANAGEMENT OVER THE PAST FINANCIAL YEAR Issuer Yes For For RE-APPOINTMENT OF MR. J.M. HESSELS AS MEMBER OF THE SUPERVISORY BOARD Issuer Yes For For RE-APPOINTMENT OF MR. J.N. VAN WIECHEN AS MEMBER OF THE SUPERVISORY BOARD Issuer Yes For For RE-APPOINTMENT OF MR. C. VAN WOUDENBERG AS MEMBER OF THE SUPERVISORY BOARD Issuer Yes For For APPOINTMENT OF MR. J. VAN DER VEER AS MEMBER OF THE SUPERVISORY BOARD Issuer Yes For For AUTHORIZATION TO THE BOARD OF MANAGEMENT TO HAVE THE COMPANY ACQUIRE SHARES IN THE CAPITAL OF THE COMPANY Issuer Yes Against Against VAN DE VELDE NV VAN B9661T113 4/29/2015 THE SHAREHOLDERS' MEETING APPROVES THE STATUTORY ANNUAL FINANCIAL STATEMENTS AND THE STATUTORY ANNUAL REPORT FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes For For THE SHAREHOLDERS' MEETING APPROVES THE REMUNERATION REPORT FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes Abstain Abstain THE SHAREHOLDERS' MEETING APPROVES THE PROPOSED PROFIT DISTRIBUTION INCLUDING DIVIDEND PAYMENT FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes For For THE SHAREHOLDERS' MEETING GRANTS DISCHARGE OF THE DIRECTORS IN OFFICE DURING THE FINANCIAL YEAR 2014, WITH RESPECT TO THE EXERCISE OF THEIR DUTIES DURING THE FINANCIAL YEAR Issuer Yes For For THE SHAREHOLDERS' MEETING GRANTS DISCHARGE OF THE STATUTORY AUDITOR IN OFFICE DURING THE FINANCIAL YEAR 2014, WITH RESPECT TO THE EXERCISE OF HIS DUTIES DURING THE FINANCIAL YEAR Issuer Yes For For THE SHAREHOLDERS' MEETING APPROVES THE STOCK OPTION PLAN FOR THE EXECUTIVE MANAGEMENT Issuer Yes Against Against Infotel SA INF F5188E106 5/20/2015 APPROVAL OF THE ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014-APPROVAL OF NON-TAX DEDUCTIBLE COSTS AND EXPENSES Issuer Yes For For APPROVAL OF THE ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes For For SPECIAL REPORT OF THE STATUTORY AUDITORS ON THE REGULATED AGREEMENTS AND COMMITMENTS Issuer Yes For For DISCHARGE OF DUTIES TO THE BOARD OF DIRECTORS AND STATUTORY AUDITORS Issuer Yes For For ALLOCATION OF INCOME FOR THE FINANCIAL YEAR AND SETTING THE DIVIDEND Issuer Yes For For AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO ALLOW THE COMPANY TO PURCHASE ITS OWN SHARES Issuer Yes Against Against AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO CANCEL SHARES REPURCHASED BY THE COMPANY Issuer Yes Against Against DELEGATION OF AUTHORITY TO BE GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY INCORPORATION OF RESERVES, PROFITS AND/OR PREMIUMS, VALIDITY OF THE DELEGATION, MAXIMUM NOMINAL AMOUNT OF THE CAPITAL INCREASE Issuer Yes For For DELEGATION OF AUTHORITY TO BE GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES AND/OR SECURITIES GIVING ACCESS TO CAPITAL OR ENTITLING TO THE ALLOTMENT OF DEBT SECURITIES WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes For For DELEGATION OF AUTHORITY TO BE GRANTED TO THE BOARD OF DIRECTORS TO ISSUE COMMON SHARES AND/OR SECURITIES GIVING ACCESS TO CAPITAL OR ENTITLING TO THE ALLOTMENT OF DEBT SECURITIES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes Against Against DELEGATION OF AUTHORITY TO BE GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE AMOUNT OF ISSUANCES MENTIONED IN THE TWO PREVIOUS RESOLUTIONS UNDER OVERALLOTMENT OPTIONS Issuer Yes Against Against DELEGATION OF AUTHORITY TO BE GRANTED TO THE BOARD OF DIRECTORS TO ISSUE SHARES AND/OR SECURITIES GIVING ACCESS TO A QUOTA OF CAPITAL OF THE COMPANY OR ENTITLING TO THE ALLOTMENT OF DEBT SECURITIES, IN CONSIDERATION FOR SECURITIES TENDERED IN A PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY OR IN-KIND CONTRIBUTIONS GRANTED TO THE COMPANY AND COMPRISED OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO CAPITAL Issuer Yes Abstain Abstain DELEGATION OF AUTHORITY TO BE GRANTED TO THE BOARD OF DIRECTORS TO CARRY OUT A CAPITAL INCREASE RESERVED FOR MEMBER OF A COMPANY SAVINGS PLAN (PEE) WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes Against Against AMENDMENT TO THE 3RD PARAGRAPH OF ARTICLE 24 OF THE BYLAWS REGARDING DOUBLE VOTING RIGHT Issuer Yes Abstain Abstain POWERS TO CARRY OUT ALL LEGAL FORMALITIES Issuer Yes For For Telecom Argentina SA TEO 4/29/2015 APPOINTMENT OF TWO SHAREHOLDERS TO APPROVE AND SIGN THE MINUTES OF THE MEETING Issuer Yes For For REVIEW OF DOCUMENTS Issuer Yes For For ANALYSIS OF THE ALLOCATION OF RETAINED EARNINGS Issuer Yes For For REVIEW OF THE PERFORMANCE OF THE MEMBERS OF THE BOARD OF DIRECTORS Issuer Yes For For REVIEW OF PERFORMANCE OF THE MEMBERS OF THE SUPERVISORY COMMITTEE FROM APRIL 29, 2' MEETING Issuer Yes For For REVIEW OF THE COMPENSATION OF THE BOARD OF DIRECTORS Issuer Yes For For AUTHORIZE THE BOARD OF DIRECTORS TO MAKE ADVANCE PAYMENTS OF FEES TO DIRECTORS Issuer Yes For For REVIEW OF THE SUPERVISORY COMMITTEE'S COMPENSATION FOR THE SERVICES RENDERED DURING FISCAL YEAR 2014 Issuer Yes For For DETERMINATION OF THE NUMBER OF MEMBERS AND ALTERNATE MEMBERS OF THE SUPERVISORY COMMITTEE FOR FISCAL YEAR 2015 Issuer Yes Abstain Abstain ELECTION OF MEMBERS OF THE SUPERVISORY COMMITTEE Issuer Yes For For ELECTION OF ALTERNATE MEMBERS OF THE SUPERVISORY COMMITTEE Issuer Yes For For AUTHORIZE THE BOARD OF DIRECTORS TO MAKE ADVANCE PAYMENTS OF FEES TO THOSE SUPERVISORY COMMITTEE MEMBERS ACTING DURING FISCAL YEAR 2015 Issuer Yes For For DETERMINATION OF THE COMPENSATION FOR THE INDEPENDENT AUDITORS ACTING DURING FISCAL YEAR 2014 Issuer Yes For For APPOINTMENT OF INDEPENDENT AUDITORS FOR THE FISCAL YEAR 2 Issuer Yes For For DETERMINATION OF THE COMPENSATION FOR THE INDEPENDENT AUDITORS ACTING IN FISCAL YEAR 2015 Issuer Yes For For REVIEW OF THE AUDIT COMMITTEE'S BUDGET FOR FISCAL YEAR 2015 Issuer Yes Abstain Abstain Cascades Inc CAS 5/7/2015 ELECTION OF DIRECTOR: LAURENT LEMAIRE Issuer Yes For For ELECTION OF DIRECTOR: ALAIN LEMAIRE Issuer Yes For For ELECTION OF DIRECTOR: LOUIS GARNEAU Issuer Yes For For ELECTION OF DIRECTOR: SYLVIE LEMAIRE Issuer Yes For For ELECTION OF DIRECTOR: DAVID MCAUSLAND Issuer Yes For For ELECTION OF DIRECTOR: JAMES B.C. DOAK Issuer Yes For For ELECTION OF DIRECTOR: GEORGES KOBRYNSKY Issuer Yes For For ELECTION OF DIRECTOR: ELISE PELLETIER Issuer Yes For For ELECTION OF DIRECTOR: SYLVIE VACHON Issuer Yes For For ELECTION OF DIRECTOR: LAURENCE G. SELLYN Issuer Yes For For ELECTION OF DIRECTOR: MARIO PLOURDE Issuer Yes For For APPOINT PRICEWATERHOUSECOOPERS LLP, PARTNERSHIP OF CHARTERED PROFESSIONAL ACCOUNTANTS, AS INDEPENDENT AUDITOR Issuer Yes For For TO CONSIDER AND, IF DEEMED ADVISABLE, TO ADOPT A RESOLUTION APPROVING AN ADVANCE NOTICE BY-LAW, THE FULL TEXT OF WHICH IS REPRODUCED AS SCHEDULE A TO THE MANAGEMENT PROXY CIRCULAR Issuer Yes Abstain Abstain TO CONSIDER AND, IF DEEMED ADVISABLE, APPROVE, ON AN ADVISORY BASIS, A RESOLUTION ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION Issuer Yes Abstain Abstain SHAREHOLDER PROPOSAL B-1 SET FORTH IN SCHEDULE B TO THE MANAGEMENT PROXY CIRCULAR: DIRECTOR SKILLS: DEFICIENCY IN RISK MANAGEMENT Security Holder Yes Abstain Abstain SHAREHOLDER PROPOSAL B-2 SET FORTH IN SCHEDULE B TO THE MANAGEMENT PROXY CIRCULAR: FEEDBACK FOLLOWING A HIGH PERCENTAGE OF VOTES WITHHELD FOR THE NOMINATION OF A DIRECTOR Security Holder Yes Abstain Abstain Nitori Holdings Co. Ltd. J58214107 5/8/2015 APPOINT A DIRECTOR NITORI, AKIO Issuer Yes For For APPOINT A DIRECTOR SHIRAI, TOSHIYUKI Issuer Yes For For APPOINT A DIRECTOR KOMIYA, SHOSHIN Issuer Yes For For APPOINT A DIRECTOR IKEDA, MASANORI Issuer Yes For For APPOINT A DIRECTOR SUDO, FUMIHIRO Issuer Yes For For APPOINT A DIRECTOR ANDO, TAKAHARU Issuer Yes For For APPOINT A DIRECTOR TAKESHIMA, KAZUHIKO Issuer Yes For For APPOINT A CORPORATE AUDITOR IMOTO, SHOGO Issuer Yes For For APPOINT A CORPORATE AUDITOR SUZUKI, KAZUHIRO Issuer Yes For For Leon's Furniture Ltd. LNF 5/14/2015 THE ELECTION OF DIRECTOR: MARK J. LEON Issuer Yes For For THE ELECTION OF DIRECTOR: TERRENCE T. LEON Issuer Yes For For THE ELECTION OF DIRECTOR: EDWARD F. LEON Issuer Yes For For THE ELECTION OF DIRECTOR: JOSEPH M. LEON II Issuer Yes For For THE ELECTION OF DIRECTOR: PETER EBY Issuer Yes For For THE ELECTION OF DIRECTOR: ALAN J. LENCZNER Q.C Issuer Yes For For THE ELECTION OF DIRECTOR: MARY ANN LEON Issuer Yes For For THE ELECTION OF DIRECTOR: FRANK GAGLIANO Issuer Yes For For THE APPOINTMENT OF ERNST & YOUNG LLP AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION Issuer Yes For For THE RESOLUTION TO APPROVE THE MANAGEMENT SHARE PURCHASE PLAN AS PROPOSED IN THE CORPORATION'S MANAGEMENT INFORMATION CIRCULAR DATED MARCH 27, 2015 (THE "CIRCULAR") IN THE FORM OF THE RESOLUTION ATTACHED AS APPENDIX C TO THE CIRCULAR Issuer Yes Against Against TO VOTE ON ANY AMENDMENT OR VARIATION WITH RESPECT TO ANY MATTER IDENTIFIED IN THE NOTICE OF MEETING AND ON ANY OTHER MATTER WHICH MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT OR POSTPONEMENT THEREOF Issuer Yes Abstain Abstain STRATEC Biomedical AG SBSG D8171G106 5/22/2015 RESOLUTION ON THE APPROPRIATION OF THE BALANCE SHEET PROFIT Issuer Yes Abstain Abstain RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE MANAGEMENT BOARD Issuer Yes Abstain Abstain RESOLUTION ON THE RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD Issuer Yes Abstain Abstain RESOLUTION ON THE APPOINTMENT OF THE AUDITOR OF THE ANNUAL FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS: EBNER STOLZ GMBH & CO. KG Issuer Yes For For RESOLUTION ON THE CONVERSION OF BEARER SHARES INTO REGISTERED SHARES AS WELL AS THE CONVERSION INTO NO-PAR VALUE SHARES AND THE CORRESPONDING AMENDMENT OF THE ARTICLES OF ASSOCIATION Issuer Yes For For RESOLUTION ON THE CANCELLATION OF THE EXISTING AUTHORIZED CAPITAL AS WELL AS THE CREATION OF A NEW AUTHORIZED CAPITAL 2015/I AND THE AMENDMENT OF THE ARTICLES OF ASSOCIATION Issuer Yes For For RESOLUTION ON THE CANCELLATION OF THE EXISTING AUTHORIZATION TO ISSUE CONVERTIBLE AND/OR WARRANT BONDS AND THE CANCELLATION OF THE EXISTING CONDITIONAL CAPITAL IV AS WELL AS THE AUTHORIZATION TO ISSUE CONVERTIBLE AND/OR WARRANT BONDS AND THE CREATION OF A NEW CONDITIONAL CAPITAL VII (2015) AND THE AMENDMENT OF THE ARTICLES OF ASSOCIATION Issuer Yes For For RESOLUTION ON THE AUTHORIZATION TO ACQUIRE AND SELL OWN SHARES Issuer Yes Against Against RESOLUTION ON THE AMENDMENT OF ARTICLE 3 OF THE ARTICLES OF ASSOCIATION (ANNOUNCEMENTS, NOTIFICATION DUTIES Issuer Yes Abstain Abstain RESOLUTION ON THE AMENDMENT OF ARTICLE 8 OF THE ARTICLES OF ASSOCIATION (COMPOSITION, TERM IN OFFICE) AND RELATED AMENDMENT OF ARTICLE 15 OF THE ARTICLES OF ASSOCIATION (PROCEDURES AT THE GENERAL MEETING) Issuer Yes Abstain Abstain RESOLUTION ON THE AMENDMENT OF ARTICLE 14, SECTION 14.1 OF THE ARTICLES OF ASSOCIATION (VENUE AND CONVENING) Issuer Yes Abstain Abstain Yara International ASA YAR R9900C106 5/11/2015 OPENING OF THE GENERAL MEETING, APPROVAL OF MEETING NOTICE AND AGENDA Issuer Yes For For ELECTION OF CHAIRPERSON AND A PERSON TO CO SIGN THE MINUTES: THE BOARD PROPOSES THAT KETIL E. BOE, PARTNER IN THE LAW FIRM WIKBORG, REIN & CO IS ELECTED AS CHAIRPERSON Issuer Yes For For APPROVAL OF THE ANNUAL ACCOUNTS AND THE ANNUAL REPORT FOR 2, INCLUDING DISTRIBUTION OF DIVIDENDS: THE BOARD PROPOSES THAT A DIVIDEND OF NOK 13.00 PER SHARE IS PAID FOR THE FINANCIAL YEAR 2014 Issuer Yes For For STATEMENT REGARDING DETERMINATION OF SALARY AND OTHER REMUNERATION TO THE EXECUTIVE MANAGEMENT OF THE COMPANY Issuer Yes For For REPORT ON CORPORATE GOVERNANCE Issuer Yes For For AUDITOR'S FEES FOR THE AUDIT OF YARA INTERNATIONAL ASA FOR THE FINANCIAL YEAR 2014 Issuer Yes For For REMUNERATION TO THE MEMBERS OF THE BOARD, MEMBERS OF THE COMPENSATION COMMITTEE AND MEMBERS OF THE AUDIT COMMITTEE FOR THE PERIOD UNTIL THE NEXT ANNUAL GENERAL MEETING Issuer Yes For For REMUNERATION TO THE MEMBERS OF THE NOMINATION COMMITTEE FOR THE PERIOD UNTIL THE NEXT ANNUAL GENERAL MEETING Issuer Yes For For ELECTION OF MEMBER OF THE BOARD: LEIF TEKSUM Issuer Yes For For ELECTION OF MEMBER OF THE BOARD: GEIR ISAKSEN Issuer Yes For For ELECTION OF MEMBER OF THE BOARD: HILDE BAKKEN Issuer Yes For For ELECTION OF MEMBER OF THE BOARD: JOHN THUESTAD Issuer Yes For For ELECTION OF MEMBER OF THE BOARD: MARIA MORAEUS HANSEN Issuer Yes For For CAPITAL REDUCTION BY CANCELLATION OF OWN SHARES AND BY REDEMPTION OF SHARES HELD ON BEHALF OF THE NORWEGIAN STATE BY THE MINISTRY OF TRADE, INDUSTRY AND FISHERIES: ARTICLE 4 Issuer Yes For For POWER OF ATTORNEY TO THE BOARD REGARDING ACQUISITION OF OWN SHARES Issuer Yes Against Against WM Morrison Supermarkets PLC MRW G62748119 6/4/2015 TO RECEIVE AND CONSIDER THE STRATEGIC REPORT, DIRECTORS REPORT AND AUDITED FINANCIAL STATEMENTS FOR THE 52 WEEKS ENDED FEBRUARY 1, 2015 Issuer Yes For For TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE 52 WEEKS ENDED FEBRUARY 1, 2015 Issuer Yes For For TO DECLARE A FINAL DIVIDEND Issuer Yes For For TO ELECT ANDREW HIGGINSON Issuer Yes For For TO ELECT DAVID POTTS Issuer Yes For For TO RE-ELECT TREVOR STRAIN Issuer Yes For For TO RE-ELECT PHILIP COX Issuer Yes For For TO RE-ELECT PENNY HUGHES Issuer Yes For For TO RE-ELECT JOHANNA WATEROUS Issuer Yes For For TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY Issuer Yes For For TO AUTHORIZE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS Issuer Yes For For TO AUTHORIZE THE COMPANY TO MAKE MARKET PURCHASES OF THE COMPANY'S SHARES PURSUANT TO S. Issuer Yes Against Against TO AUTHORIZE THE DIRECTORS TO ALLOT SECURITIES PURSUANT TO S. Issuer Yes Against Against TO AUTHORIZE THE DIRECTORS TO ALLOT SECURITIES OTHERWISE THAN IN ACCORDANCE WITH S. Issuer Yes Against Against TO APPROVE GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) TO BE HELD ON NOT LESS THAN 14 CLEAR DAY'S NOTICE Issuer Yes For For ABC-Mart Inc J00056101 5/27/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes Abstain Abstain AMEND ARTICLES TO: INCREASE THE BOARD OF DIRECTORS SIZE TO 15, ADOPT REDUCTION OF LIABILITY SYSTEM FOR DIRECTORS AND NON-EXECUTIVE DIRECTORS, TRANSITION TO A COMPANY WITH SUPERVISORY COMMITTEE Issuer Yes Abstain Abstain APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS NOGUCHI, MINORU Issuer Yes For For APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS NAKAO, TORU Issuer Yes For For APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS YOSHIDA, YUKIE Issuer Yes For For APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS KATSUNUMA, KIYOSHI Issuer Yes For For APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS KOJIMA, JO Issuer Yes For For APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS KIKUCHI, TAKASHI Issuer Yes For For APPOINT A DIRECTOR EXCEPT AS SUPERVISORY COMMITTEE MEMBERS HATTORI, KIICHIRO Issuer Yes For For APPOINT A DIRECTOR AS SUPERVISORY COMMITTEE MEMBERS AKIMOTO, HIDEO Issuer Yes For For APPOINT A DIRECTOR AS SUPERVISORY COMMITTEE MEMBERS HAYASHI, YUTAKA Issuer Yes For For APPOINT A DIRECTOR AS SUPERVISORY COMMITTEE MEMBERS UEHARA, KEIZO Issuer Yes For For AMEND THE COMPENSATION TO BE RECEIVED BY DIRECTORS EXCEPT AS SUPERVISORY COMMITTEE MEMBERS Issuer Yes For For AMEND THE COMPENSATION TO BE RECEIVED BY DIRECTORS AS SUPERVISORY COMMITTEE MEMBERS Issuer Yes Abstain Abstain Orange SA ORA F6866T100 5/27/2015 APPROVAL OF THE ANNUAL CORPORATE FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes For For ALLOCATION OF INCOME FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2 Issuer Yes For For AGREEMENT PURSUANT TO ARTICLE L.225-38 OF THE COMMERCIAL CODE Issuer Yes Abstain Abstain RATIFICATION OF THE COOPTATION OF MRS. MOUNA SEPEHRI AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MRS. MOUNA SEPEHRI AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. BERNARD DUFAU AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MRS. HELLE KRISTOFFERSEN AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF MR. JEAN-MICHEL SEVERINO AS DIRECTOR Issuer Yes For For APPOINTMENT OF MRS. ANNE LANGE AS DIRECTOR Issuer Yes For For RENEWAL OF TERM OF THE FIRM ERNST & YOUNG AUDIT AS PRINCIPAL STATUTORY AUDITOR Issuer Yes For For RENEWAL OF TERM OF THE FIRM AUDITEX AS DEPUTY STATUTORY AUDITOR Issuer Yes For For APPOINTMENT OF THE FIRM KPMG AS PRINCIPAL STATUTORY AUDITOR Issuer Yes For For APPOINTMENT OF THE FIRM SALUSTRO REYDEL AS PRINCIPAL STATUTORY AUDITOR Issuer Yes For For ADVISORY REVIEW OF THE COMPENSATION OWED OR PAID TO MR. STEPHANE RICHARD, PRESIDENT AND CEO FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes Abstain Abstain ADVISORY REVIEW OF THE COMPENSATION OWED OR PAID TO MR. GERVAIS PELLISSIER, MANAGING DIRECTOR FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014 Issuer Yes Abstain Abstain AUTHORIZATION TO BE GRANTED TO THE BOARD OF DIRECTORS TO PURCHASE OR TRANSFER SHARES OF THE COMPANY Issuer Yes Against Against AMENDMENT TO ITEM 1 OF ARTICLE 21 OF THE BYLAWS, "GENERAL MEETINGS" Issuer Yes Abstain Abstain DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO ISSUE SHARES OF THE COMPANY AND COMPLEX SECURITIES WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes For Against DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO ISSUE SHARES OF THE COMPANY AND COMPLEX SECURITIES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA PUBLIC OFFERING Issuer Yes Against Against DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO ISSUE SHARES OF THE COMPANY AND COMPLEX SECURITIES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS VIA AN OFFER PURSUANT TO ARTICLE L.411-2, II OF THE MONETARY AND FINANCIAL CODE Issuer Yes Against Against AUTHORIZATION TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED IN CASE OF ISSUANCE WITH OR WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes Against Against DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO ISSUE SHARES AND COMPLEX SECURITIES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, IN CASE OG PUBLIC EXCHANGE OFFER INITIATED BY THE COMPANY Issuer Yes Against Against DELEGATION OF POWERS TO THE BOARD OF DIRECTORS TO ISSUE SHARES AND COMPLEX SECURITIES WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, IN CONSIDERATION FOR IN-KIND CONTRIBUTIONS GRANTED TO THE COMPANY AND COMPRISED OF EQUITY SECURITIES OR SECURITIES GIVING ACCESS TO CAPITAL Issuer Yes Against Against OVERALL LIMITATION ON AUTHORIZATIONS Issuer Yes Abstain Abstain DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO INCREASE CAPITAL OF THE COMPANY BY INCORPORATION OF RESERVES, PROFITS OR PREMIUMS Issuer Yes For For DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO CARRY OUT ISSUANCES OF SHARES OR COMPLEX SECURITIES RESERVED FOR MEMBERS OF A COMPANY SAVINGS PLAN WITH CANCELLATION OF SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS Issuer Yes Against Against AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLATION OF SHARES Issuer Yes For For AMENDMENT TO ARTICLE 26 OF THE BYLAWS, ABILITY TO GRANT AN OPTION TO PAY INTERIM DIVIDENDS IN CASH OR IN SHARES Issuer Yes For For POWERS TO CARRY OUT ALL LEGAL FORMALITIES Issuer Yes For For AMENDMENT TO THE 3RD RESOLUTION: ALLOCATION OF INCOME FOR THE FINANCIAL YEAR ENDED ON DECEMBER 31, 2014, AS REFLECTED IN THE ANNUAL FINANCIAL STATEMENTS Security Holder Yes Abstain Abstain OPTION FOR THE PAYMENT OF THE DIVIDEND IN SHARES Security Holder Yes Abstain Abstain SHARES RESERVED FOR MEMBERS OF THE COMPANY SAVINGS PLAN IN CASE OF TRANSFER OF SHARES HELD DIRECTLY OR INDIRECTLY BY THE STATE Security Holder Yes Abstain Abstain AMENDMENT TO POINT 1 OF ARTICLE 11 OF THE BYLAWS, "RIGHTS AND OBLIGATIONS ATTACHED TO SHARES", IN ORDER TO NOT GRANT DOUBLE VOTING RIGHTS TO SHARES HAVING A 2-YEAR REGISTRATION Security Holder Yes Abstain Abstain Total SA TOT 89151E109 5/29/2015 APPROVAL OF FINANCIAL STATEMENTS Issuer Yes For For APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR THE 2014 YEAR Issuer Yes For For ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND AND OPTION FOR THE PAYMENT OF THE REMAINING DIVIDEND FOR THE 2 Issuer Yes For For OPTION OF THE PAYMENT OF INTERIM DIVIDENDS FOR THE 2- DELEGATION OF POWERS TO THE BOARD OF DIRECTORS Issuer Yes For For AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY Issuer Yes Against Against VOTE FOR ALL NOMINEES Issuer Yes For For COMMITMENTS UNDER ARTICLE L 225-42-1 OF THE FRENCH COMMERCIAL CODE Issuer Yes For For COMPENSATION TO EXECUTIVE OFFICERS Issuer Yes Against Against RECOMMENDATION TO THE BOARD OF DIRECTORS FOR FAIR PROFIT SHARING BETWEEN SHAREHOLDERS AND EMPLOYEES Security Holder Yes Against For Telecom Argentina SA TEO 6/22/2015 APPOINTMENT OF TWO SHAREHOLDERS TO APPROVE AND SIGN THE MINUTES OF THE MEETING Issuer Yes For For REVIEW OF APPOINTMENT OF DIRECTOR Issuer Yes For For AMENDMENT OF SECTION 3 OF THE BYLAWS IN ORDER TO EXTEND THE CORPORATE PURPOSE Issuer Yes Abstain Abstain Taiwan Seminconductor Mfg. Co. Ltd. TSM 6/9/2015 DIRECTORS RECOMMEND A VOTE FOR ELECTION OF ALL NOMINEES Issuer Yes For For TO ACCEPT 2 Issuer Yes For For TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2014 PROFITS Issuer Yes For For Systena Corporation J7864T106 6/24/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes Abstain Abstain AMEND ARTICLES TO: REDUCE TERM OF OFFICE OF DIRECTORS TO ONE YEAR, ALLOW THE BOARD OF DIRECTORS TO AUTHORIZE USE OF APPROVE APPROPRIATION OF SURPLUS, ELIMINATE THE ARTICLES RELATED TO ALLOW THE COMPANY TO PURCHASE OWN SHARES Issuer Yes Abstain Abstain APPOINT A DIRECTOR HEMMI, YOSHICHIKA Issuer Yes For For APPOINT A DIRECTOR MIURA, KENJI Issuer Yes For For APPOINT A DIRECTOR FUCHINOUE, KATSUHIRO Issuer Yes For For APPOINT A DIRECTOR KAI, TAKAFUMI Issuer Yes For For APPOINT A DIRECTOR SUGIYAMA, HAJIME Issuer Yes For For APPOINT A DIRECTOR KAWACHI, SHINICHIRO Issuer Yes For For APPOINT A DIRECTOR SUZUKI, YUKIO Issuer Yes For For APPOINT A DIRECTOR OGAWA, KOICHI Issuer Yes For For APPOINT A CORPORATE AUDITOR HISHIDA, TORU Issuer Yes For For APPOINT A CORPORATE AUDITOR SATO, MASAO Issuer Yes For For APPOINT A CORPORATE AUDITOR HAMANO, MASAO Issuer Yes For For Mitsubishi Corporation J43830116 6/19/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes Abstain Abstain AMEND ARTICLES TO: EXPAND BUSINESS LINES, ADOPT REDUCTION OF LIABILITY SYSTEM FOR NON-EXECUTIVE DIRECTORS AND CORPORATE AUDITORS Issuer Yes Abstain Abstain APPOINT A DIRECTOR KOJIMA, YORIHIKO Issuer Yes For For APPOINT A DIRECTOR KOBAYASHI, KEN Issuer Yes For For APPOINT A DIRECTOR NAKAHARA, HIDETO Issuer Yes For For APPOINT A DIRECTOR YANAI, JUN Issuer Yes For For APPOINT A DIRECTOR KINUKAWA, JUN Issuer Yes For For APPOINT A DIRECTOR MIYAUCHI, TAKAHISA Issuer Yes For For APPOINT A DIRECTOR UCHINO, SHUMA Issuer Yes For For APPOINT A DIRECTOR MORI, KAZUYUKI Issuer Yes For For APPOINT A DIRECTOR HIROTA, YASUHITO Issuer Yes For For APPOINT A DIRECTOR TSUKUDA, KAZUO Issuer Yes For For APPOINT A DIRECTOR KATO, RYOZO Issuer Yes For For APPOINT A DIRECTOR KONNO, HIDEHIRO Issuer Yes For For APPOINT A DIRECTOR TACHIBANA FUKUSHIMA, SAKIE Issuer Yes For For APPOINT A DIRECTOR NISHIYAMA, AKIHIKO Issuer Yes For For APPOINT A CORPORATE AUDITOR KIZAKI, HIROSHI Issuer Yes For For APPROVE PAYMENT OF BONUSES TO DIRECTORS Issuer Yes Abstain Abstain Tesco PLC TSCO G87621101 6/26/2015 ACCEPT FINANCIAL STATEMENTS AND STATUTORY REPORTS Issuer Yes For For APPROVE REMUNERATION REPORT Issuer Yes Abstain Abstain APPROVE REMUNERATION POLICY Issuer Yes Abstain Abstain VOTE FOR ALL NOMINEES Issuer Yes For For APPOINT DELOITTE & TOUCHE LLP AS AUDITORS Issuer Yes For For AUTHORIZE BOARD TO FIX REMUNERATION OF AUDITORS Issuer Yes For For AUTHORIZE ISSUE OF EQUITY WITH PRE-EMPTIVE RIGHTS Issuer Yes For For AUTHORIZE ISSUE OF EQUITY WITHOUT PRE-EMPTIVE RIGHTS Issuer Yes Against Against AUTHORIZE MARKET PURCHASE OF ORDINARY SHARES Issuer Yes Against Against AUTHORIZE EU POLITICAL DONATIONS AND EXPENDITURE Issuer Yes Against Against AUTHORIZE THE COMPANY TO CALL EGM WITH TWO WEEKS' NOTICE Issuer Yes Abstain Abstain K's Holdings Corp J3672R101 6/25/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes Abstain Abstain AMEND ARTICLES TO: EXPAND BUSINESS LINES Issuer Yes Abstain Abstain VOTE FOR ALL NOMINEES Issuer Yes For For VOTE FOR APPOINTED AUDITORS Issuer Yes For For APPROVE DETAILS OF COMPENSATION AS STOCK OPTIONS FOR DIRECTORS Issuer Yes Against Against APPROVE DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO DETERMINE DETAILS OF SHARE ACQUISITION RIGHTS ISSUED AS STOCK OPTIONS FOR DIRECTORS OF THE COMPANY'S SUBSIDIARIES AND EMPLOYEES OF THE COMPANY AND THE COMPANY'S SUBSIDIARIES Issuer Yes Against Against Towa Pharmaceutical Co., Ltd. J90505108 6/24/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes Abstain Abstain AMEND ARTICLES TO: ADOPT REDUCTION OF LIABILITY SYSTEM FOR NON-EXECUTIVE DIRECTORS AND CORPORATE AUDITORS Issuer Yes Abstain Abstain VOTE FOR ALL NOMINEES Issuer Yes For For APPOINTMENT OF CORPORATE AUDITORS Issuer Yes For For APPROVE PROVISION OF RETIREMENT ALLOWANCE FOR RETIRING CORPORATE OFFICERS Issuer Yes Abstain Abstain APPROVE PAYMENT OF BONUSES TO CORPORATE OFFICERS Issuer Yes Abstain Abstain Sogo Medical Co., Ltd. J7607U105 6/19/2015 AMEND ARTICLES TO: ADOPT REDUCTION OF LIABILITY SYSTEM FOR NON-EXECUTIVE DIRECTORS AND CORPORATE AUDITORS Issuer Yes Abstain Abstain VOTE FOR ALL NOMINEES Issuer Yes For For APPOINT A CORPORATE AUDITOR Issuer Yes For For Heiwa Corporation 6/26/2015 APPROVE APPROPRIATION OF SURPLUS Issuer Yes Abstain Abstain AMEND ARTICLES TO: ALLOW USE OF TREASURY SHARES FOR ODD-LOT SHARES PURCHASES, ADOPT REDUCTION OF LIABILITY SYSTEM FOR NON-EXECUTIVE DIRECTORS AND CORPORATE AUDITORS Issuer Yes Abstain Abstain APPOINT A CORPORATE AUDITOR EGUCHI, YUICHIRO Issuer Yes For For Hussman Strategic Dividend Value Fund Proxy Voting Record: June 30, 2014 - July 1, 2015 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fund Vote For or Against Management? CA, Inc. CA 12673P105 7/30/2014 Vote for all nominees Issuer Yes For For Ratify the appointment of KPMG LLP as independent registered public accounting firm for fiscal year ending March 31, 2015 Issuer Yes For For Approve by non-binding vote the compensation of named executive officers Issuer Yes Abstain Abstain PetMed Express, Inc. PETS 7/25/2014 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes For For To ratify the appointment of McGladrey LLP as the independent registered public accounting firm for the Company to serve for the 2015 fiscal year Issuer Yes For For Safeway Inc. SWY 7/25/2014 Approval and adoption of the Agreement and Plan of Merger by and among Safeway, AB Acquisition LLC, Albertson's Holdings, Albertson's LLC and Saturn Acquisition Merger Sub Inc. Issuer Yes For For Non-binding advisory approval of the compensation that may be paid or become payable to Safeway's named executive officers in connection with the merger Issuer Yes For For Approval and adoption of the adjournment of the Annual Meeting Issuer Yes For For Non binding advisory approval of the Company's executive compensation Issuer Yes For For Ratification of appointment of Deloitte & Touche as the Company's independent registered public accounting firm for fiscal year 2014 Issuer Yes For For Proposal regarding labeling products that contain genetically engineered ingredients Security Holder Yes Abstain Abstain Proposal regarding extended producer responsibility Security Holder Yes Abstain Abstain Vote for all nominees Issuer Yes For For Transocean Ltd. RIG H8817H100 9/22/2014 Reduction of the maximum number of members of Board of Directors to 11 from 14 Issuer Yes Abstain Abstain Election of nominee Issuer Yes For For Procter & Gamble Company PG 10/14/2014 Vote for all nominees Issuer Yes For For Ratify appointment of the independent registered public accounting firm Issuer Yes For For Approve the Procter & Gamble 2014 Stock and Incentive Compensation Plan Issuer Yes Against Against Advisory vote on executive compensation Issuer Yes Against Against Proposal - report on unrecyclable packaging Security Holder Yes For Against Proposal - report on alignment between corporate values and political contributions Security Holder Yes Abstain Abstain Briggs & Stratton Corporation BGG 10/15/2014 Vote for all nominees Issuer Yes For For Ratify Deloitte & Touche as the Company's independent registered public accounting firm Issuer Yes For For Approve by non-binding advisory vote, executive compensation Issuer Yes For For Approve the Briggs & Straton Corporation 2014 Omnibus Incentive Plan Issuer Yes Against Against Coach, Inc. COH 11/6/2014 Vote for all nominees Issuer Yes For For Ratification of the appointment of Deloitte & Touche as the Company's independent registered public accounting firm Issuer Yes For For Approval on a non binding advisory basis of the Company's executive compensation as disclosed in the proxy statement for the 2014 annual meeting Issuer Yes Abstain Abstain Approval of the amended and restated Coach, Inc. 2010 Stock Incentive Plan Issuer Yes Against Against Clorox Company CLX 11/19/2014 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain Ratification of independent registered public accounting firm Issuer Yes For For Maxim Integrated Products, Inc. MXIM 57772K101 11/12/2014 Vote for all nominees Issuer Yes For For To ratify the appointment of Deloitte & Touche as Maxim Integrated's independent registered public accounting firm for the fiscal year ending June 27, 2015 Issuer Yes For For To ratify and approve an amendment to Maxim Integrated's 2008 Employee Stock Purchase Planto increase the number of shares available for issuance thereunder by 2,000,000 shares Issuer Yes Against Against To ratify and approve an amendment to Maxim Integrated's 1996 Stock Incentive Plan to increase the number of shares available for issuance thereunder by 5,000,000 shares and to extend the Plan's term by 10 years Issuer Yes Against Against To ratify and approve an amendment to Maxim Integrated's restated Certificate of Incorporation to eliminate the ability of stockholders to cumulate their votes in future elections of Directors Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain To approve the adoption of Maxim Integrated's Executive Bonus Plan, a bonus plan for the Company's executive officers compliant with section 162(M) of the Internal Revenue Code Issuer Yes Against Against Sysco Corporation SYY 11/19/2014 Vote for all nominees Issuer Yes For For To approve the adoption of the Sysco Corporation 2015 Employee Stock Purchase Plan as a successor to Sysco's 1974 Employees' Stock Purchase Plan Issuer Yes For For To approve by advisory vote the compensation paid to Sysco's named executive officers as disclosed in Sysco's 2014 proxy statement Issuer Yes Abstain Abstain To ratify the appointment of Ernst & Young LLP as Sysco's independent registered public accounting firm for fiscal 2015 Issuer Yes For For Campbell Soup Company CPB 11/19/2014 Vote for all nominees Issuer Yes For For Ratify appointment of independent registered public accounting firm Issuer Yes For For Conduct an advisory vote on executive compensation Issuer Yes Abstain Abstain Re-Approve the Campbell Soup Company annual incentive plan Issuer Yes Against Against Cisco Systems, Inc. CSCO 17275R102 11/20/2014 Vote for all nominees Issuer Yes For For Approval of amendment and restatement of the employee stock purchase plan Issuer Yes For For Approval on an advisory basis of executive compensation Issuer Yes Against Against Ratification of PricewaterhouseCoopers as Cisco's independent registered public accounting firm for fiscal 2015 Issuer Yes For For Proposal torecommend that Cisco establish a Public Policy Committee of the Board Security Holder Yes Abstain Abstain Proposalto request the Board to amend Cisco's governing documents to allow proxy access for specified categories of shareholders Security Holder Yes Against For Proposalto request Cisco to provide a semiannual report on political related contributions and expenditures Security Holder Yes For Against Microsoft Corporation MSFT 12/3/2014 Vote for all nominees Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against Ratification of Deloitte & Touche as independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Proposal regarding proxy access for shareholders Security Holder Yes Against For Kinder Morgan, Inc. KMI 49456B101 11/20/2014 To approve an amendment of the Certificate of Incorporation of KMI to increase the number of authorized shares of Class P common stock par value $.01 per share, of KMI from 2,000,000,000 to 4,000,000,000 Issuer Yes For For To approve the issuance of shares of KMI common stock in the proposed KMP, KMR and EPB mergers Issuer Yes For For To approve the adjournment of the special meeting if necessary to solicit additional proxies if there are not sufficient votes to adopt the foregoing proposals at the time of the special meeting Issuer Yes For For Accenture PLC ACN G1151C101 2/4/2015 Vote for all nominees Issuer Yes For For To approve in a non binding vote, the compensation of named executive officers Issuer Yes Against Against To ratify in a non binding vote the appointment of KPMG LLP as the independent registered public accounting firm of Accenture and to authorize in a binding vote the Audit Committee of the Board of Directors to determine KPMG LLP's remuneration Issuer Yes For For To grant the board of Directors the authority to issue shares under Irish law Issuer Yes For For To grant the Board of Directors the authority to opt out of statutory pre-emption rights under Irish law Issuer Yes Against Against To authorize holding the 2016 Annual General Meeting of shareholders of Accenture at a location outside of Ireland Issuer Yes For For To authorize Accenture and its subsidiaries to make open market purchase of Accenture Class A ordinary shares under Irish Law Issuer Yes Against Against To determine the price range at which Accenture can re-issue shares that it acquires as treasury shares under Irish law Issuer Yes Abstain Abstain QUALCOMM Incorporated QCOM 3/9/2015 Vote for all nominees Issuer Yes For For To ratify the selection of PricewaterhouseCoopers as independent public accountants for our fiscal year ending September 27, 2015 Issuer Yes For For To approve an amendment to the 2001 Employee Stock Purchase Plan to increase the share reserve by 25,000,0000 shares Issuer Yes For For To hold an advisory vote to approve executive compensation Issuer Yes Against Against Kellogg Company K 4/24/2015 Vote for all nominees Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Abstain Abstain Ratification of the appointment of PricewaterhouseCoopers as Kellogg's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For Proposal if properly presented at the meeting to adopt simple majority vote Security Holder Yes Abstain Abstain Texas Instruments Inc. TXN 4/16/2015 Vote for all nominees Issuer Yes For For Board proposal regarding advisory approval of the Company's executive compensation Issuer Yes Against Against Board proposal to ratify the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for 2015 Issuer Yes For For Johnson & Johnson JNJ 4/23/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Ratification of appointment of independent registered public accounting firm for 2015 Issuer Yes For For Common sense policy regarding overextended Directors Security Holder Yes Abstain Abstain Alignment between corporate values and political contributions Security Holder Yes Abstain Abstain Independent Board Chairman Security Holder Yes Against For Marathon Oil Corporation MRO 4/29/2015 Vote for all nominees Issuer Yes For For Ratification of the selection of PricewaterhouseCoopers as the Company's independent auditor Issuer Yes For For Advisory vote on executive compensation Issuer Yes Against Against The adoption of quantitative greenhouse gas emission reduction goals and associated reports Security Holder Yes For Against Avery Dennison Corporation AVY 4/23/2015 Vote for all nominees Issuer Yes For For Approval, on an advisory basis, of executive compensation Issuer Yes Against Against Approval of our amended and restated By-Laws to among other things, designate the Delaware Court of Chancery as the exclusive forum for adjudicating certain stockholder disputes Issuer Yes Abstain Abstain Ratification of the appointment of PricewaterhouseCoopers as independent registered public accounting firm for the 2015 fiscal year Issuer Yes For For Coca-Cola Company KO 4/29/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Ratification of the appointment of Ernst & Young LLP as independent registered public accounting firm Issuer Yes For For Proposal regarding proxy access Security Holder Yes Against For Proposal regarding restricted access Security Holder Yes Abstain Abstain Kimberly-Clark Corporation KMB 4/30/2015 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Proposal regarding the right to act by written consent Security Holder Yes For Against Kraft Foods Group, Inc. KRFT 50076Q106 5/5/2015 Vote for all nominees Issuer Yes For For Resolution related to egg-laying chickens Security Holder Yes For Against Resolution related to deforestation reporting Security Holder Yes For Against Resolution related to packaging reporting Security Holder Yes For Against Resolution related to sustainability Security Holder Yes For Against Lexmark International Inc. LXK 4/21/2015 Vote for all nominees Issuer Yes For For Ratification of the appointment of PricewaterhouseCoopers as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2014 Issuer Yes For For Approval of Lexmark International executive compensation Issuer Yes Abstain Abstain Approval of the Company's 2005 Non-employee Director Stock Plan Issuer Yes Against Against Intersil Corporation ISIL 46069S109 4/24/2015 Vote for all nominees Issuer Yes For For To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm Issuer Yes Abstain Abstain The Hershey Company HSY 4/28/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of KPMG LLP as independent registered public accounting firm for 2015 Issuer Yes For For Approve named executive officer compensation on a non-binding advisory basis Issuer Yes Against Against United Parcel Service, Inc. UPS 5/7/2015 Vote for all nominees Issuer Yes For For To approve the 2015 Omnibus Incentive Compensation Plan Issuer Yes Against Against To ratify the appointment of Deloitte & Touche as independent registered public accounting firm for the year ending December 31, 2015 Issuer Yes For For Proposal on lobbying disclosure Security Holder Yes For Against Proposal to reduce the voting power of Class A stock from 10 votes per share to one vote per share Security Holder Yes Abstain Abstain Proposal regarding tax gross-ups payments to senior executives Security Holder Yes Abstain Abstain Astrazeneca PLC AZN 4/24/2015 To receive the Company's accounts and the reports of the Directors and Auditor for the year ended December 31, 2014 Issuer Yes For For To confirm dividends Issuer Yes For For To re-appoint KPMG LLP, London, as auditor Issuer Yes For For To authorize the Directors to agree to the remuneration of the auditor Issuer Yes For For Vote for all nominees Issuer Yes For For To approve the annual report on remuneration for the year ended December 31, 2014 Issuer Yes Abstain Abstain To authorize limited EU political donations Issuer Yes For For To authorize the Directors to allot shares Issuer Yes For For To authorize the Directors to disapply pre-emption rights Issuer Yes Against Against To authorize the Company to purchase its own shares Issuer Yes Against Against To reduce the notice period for general meetings Issuer Yes Against Against To adopt new Articles of Association Issuer Yes Abstain Abstain Eli Lilly and Company LLY 5/4/2015 Vote for all nominees Issuer Yes For For Approve advisory vote on compensation to the Company's named executive officers Issuer Yes Against Against Ratification of the appointment by the Audit Committee of the Board of Directors of Ernst & Young LLP as principal independent auditor for 2015 Issuer Yes For For Occidental Petroleum Corporation OXY 5/1/2015 Vote for all nominees Issuer Yes For For Advisory vote approving executive compensation Issuer Yes For For Approval for the Occidental Petroleum Corporation 2015 Long-term Incentive Plan Issuer Yes Against Against Ratification of independent registered public accounting firm Issuer Yes For For Recovery for unearned management bonuses Security Holder Yes Abstain Abstain Proxy access Security Holder Yes Against For Methane emissions and flaring Security Holder Yes For Against Review lobbying at Federal, state, local levels Security Holder Yes For Against Yum! Brands, Inc. YUM 5/1/2015 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Proposal regarding policy on accelerated vesting upon a change in control Security Holder Yes Abstain Abstain Baxter International Inc. BAX 5/5/2015 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Approval of named executive officer compensation Issuer Yes Against Against Approval of 2015 Incentive Plan Issuer Yes Against Against Limit accelerated executive pay Security Holder Yes For Against Independent Board Chairman Security Holder Yes Against For Entergy Corporation ETR 29364G103 5/8/2015 Vote for all nominees Issuer Yes For For Ratification of Deloitte & Touche as independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Entergy Corporation amended and restated Executive Annual Incentive Plan Issuer Yes Against Against Approval of the Entergy Corporation 2015 Equity Ownership Plan Issuer Yes Abstain Abstain Proposal regarding including carbon emission reductions to incentive compensation Security Holder Yes Abstain Abstain LyondellBasell Industries N.V. LYB N53745100 5/6/2015 Vote for all nominees Issuer Yes For For Adoption of annual accounts for 2014 Issuer Yes For For Discharge from liability of members of the Management Board Issuer Yes For For Discharge from liability of members of the Supervisory Board Issuer Yes For For Ratification of PricewaterhouseCoopers as independent registered public accounting firm Issuer Yes For For Appointment of PricewaterhouseCoopers as auditor for Dutch annual accounts Issuer Yes For For Ratification and Approval of dividends in respect of the 2014 fiscal year Issuer Yes For For Advisory vote approving executive compensation Issuer Yes Against Against Approval of authority of the supervisory board to issue shares or grant rights to acquire share Issuer Yes Against Against Approval for the supervisory board to limit or exclude pre-emptive rights from any shares or grants of rights to acquire shares that it issues Issuer Yes Against Against Approval of amendment to the LyondellBassell NV 2012 Global Employee Stock Purchase Plan Issuer Yes For For Approval to repurchase up to 10% of issued share capital Issuer Yes Against Against Tupperware Brands Corporation TUP 5/8/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve the Company's executive compensation program Issuer Yes Abstain Abstain Proposal to approve the material terms of the performance measures under the Tupperware Brands Corporation 2010 Incentive Plan Issuer Yes Against Against Proposal to ratify the appointment of the independent registered public accounting firm Issuer Yes For For Dr Pepper Snapple Group, Inc. DPS 26138E109 5/21/2015 Vote for all nominees Issuer Yes For For Ratify appointment of Deloitte & Touche as the Company's independent registered public accounting firm for fiscal year 2015 Issuer Yes For For To approve advisory resolution regarding executive compensation Issuer Yes Abstain Abstain Proposal regarding comprehensive strategy for recycling of beverage containers Security Holder Yes For Against Proposal regarding sugar supply chain risks Security Holder Yes Abstain Abstain Kinder Morgan, Inc. KMI 49456B101 5/7/2015 Vote for all nominees Issuer Yes For For Approval of the Kinder Morgan, Inc. 2015 amended and restated Stock Incentive Plan Issuer Yes Against Against Advisory vote to approve executive compensation Issuer Yes Abstain Abstain Ratification of the selection of PricewaterhouseCoopers as independent registered public accounting firm for 2015 Issuer Yes For For Approval of the amended and restated Certificate of Incorporation of Kinder Morgan, Inc. Issuer Yes For For Proposal relating to a report on Company's response to climate change Security Holder Yes For Against Proposal relating to a report on methane emissions and pipeline maintenance Security Holder Yes For Against Proposal relating to an annual sustainability report Security Holder Yes For Against Dow Chemical Company DOW 5/14/2015 Vote for all nominees Issuer Yes For For Ratification of appointment of the independent registered public accounting firm Issuer Yes For For Advisory resolution to approve executive compensation Issuer Yes Against Against Proposal to limit accelerated executive pay Security Holder Yes For Against Intel Corporation INTC 5/21/2015 Vote for all nominees Issuer Yes For For Ratification of selection of Ernst & Young LLP as independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Approval of amendment and extension of the 2006 Equity Incentive Plan Issuer Yes Against Against Approval of extension of the 2006 Stock Purchase Plan Issuer Yes Against Against Holy Land Principles proposal Security Holder Yes Abstain Abstain Chairman of the Board should be an Independent Director Security Holder Yes Against For Proposal on whether to adopt an alternative vote counting standard Security Holder Yes Against For Pitney Bowes Inc. PBI 5/11/2015 Vote for all nominees Issuer Yes For For Ratification of the Audit Committee's appointment of the independent accountants for 2015 Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Abstain Abstain Diamond Offshore Drilling, Inc. DO 25271C102 5/19/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of Deloitte & Touche as the independent registered public accounting firm of the Company and its subsidiaries for fiscal year 2015 Issuer Yes For For Approve on an advisory basis executive compensation Issuer Yes Abstain Abstain Exxon Mobil Corporation XOM 30231G102 5/27/2015 Vote for all nominees Issuer Yes For For Ratification of independent registered public accounting firm Issuer Yes For For Advisory vote to approve executive compensation Issuer Yes Against Against Independent Chairman Security Holder Yes Against For Proxy access by-law Security Holder Yes Against For Climate expert on Board Security Holder Yes Against For Board quota for women Security Holder Yes Abstain Abstain Report on compensation for women Security Holder Yes For Against Report on lobbying Security Holder Yes For Against Greenhouse gas emissions goals Security Holder Yes For Against Report on hydraulic fracturing Security Holder Yes For Against Mattel, Inc. MAT 5/21/2015 Vote for all nominees Issuer Yes For For Advisory vote to approve named executive officer compensation as described in the Mattel, Inc. proxy statement Issuer Yes Abstain Abstain Approval of the Mattel, Inc. amended and restated 2010 Equity and Long-term Compensation Plan Issuer Yes Against Against Ratification of the selection of PricewaterhouseCoopers as Mattel Inc.'s independent registered public accounting firm for the year ending December 31, 2015 Issuer Yes For For Rent-A-Center, Inc. RCII 76009N100 5/4/2015 Vote for all nominees Issuer Yes For For To ratify the Audit Committee's appointment of KPMG LLP as the Company's independent registered public accounting firm for the fiscal year ending December 31, 2015 as set forth in the accompanying statement Issuer Yes For For Proposal to adopt the advisory resolution approving executive compensation Issuer Yes For For Wal-Mart Stores Inc. WMT 6/5/2015 Vote for all nominees Issuer Yes For For Ratification of Ernst & Young LLP as independent registered public accounting firm Issuer Yes For For Advisory vote to approve named executive officer compensation Issuer Yes Against Against Approval of the Wal-Mart Stores Inc. Stock Incentive Plan of 2015 Issuer Yes Against Against Request for annual report for recoupment of executive pay Security Holder Yes Abstain Abstain Proxy access for shareholders Security Holder Yes Against For Report on greenhouse gas emissions from international marine shipping Security Holder Yes For Against Request for annual report regarding incentive compensation plans Security Holder Yes Against For Independent Chairman Policy Security Holder Yes Against For American Eagle Outfitters, Inc. AEO 02553E106 6/4/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of Ernst & Young as the Company's independent registered public accounting firm for the fiscal year ending January 30, 2016 Issuer Yes For For Advisory vote on the compensation of named executive officers Issuer Yes For For Caterpillar Inc. CAT 6/10/2015 Vote for all nominees Issuer Yes For For Ratify the appointment of the independent registered public accounting firm for 2015 Issuer Yes For For Advisory vote on executive compensation Issuer Yes Abstain Abstain Independent Chairman Security Holder Yes Against For Right to act by written consent Security Holder Yes Abstain Abstain Review of global corporate standards Security Holder Yes Abstain Abstain Review of Human Rights Policy Security Holder Yes For Against Infosys Ltd. INFY 6/22/2015 Adoption of balance sheet, statement of profit and loss, report of the Board of Directors and independent registered public accounting firm for the financial year ended March 31, 2015 Issuer Yes For For Approval of the final dividend for the financial year ended March 31, 2015 and to confirm the interim dividend paid in October 2014 Issuer Yes For For To appoint a Director in place of U.B. Pravin RAO, who retires by rotation and being eligible seeks re-appointment Issuer Yes For For Appointment of BSR & Co. as the independent registered public accounting firm of the Company Issuer Yes For For Appointment of Roopa Kudva as an Independent Director up to February 3, 2020 Issuer Yes For For Payment of commission to non-executive Directors Issuer Yes Abstain Abstain Purchase of the healthcare business from Infosys Public Services Inc. Issuer Yes For For
